Exhibit 10.2

MINERAL AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of the 22th day of November, 2013 by
and among:

THE REPUBLIC OF SURINAME, residing in Paramaribo, for the purposes set forth
herein represented by the MINISTER OF NATURAL RESOURCES and the MINISTER OF
FINANCE pursuant to the “Act Merian Gold Project”, hereinafter referred to as
“the Republic of Suriname”.

and

SURINAME GOLD COMPANY LLC., a corporation organized and existing under the laws
of the State of Delaware, United States of America, with its principal offices
in 6363 South Fiddler’s Green Circle, Greenwood Village, Colorado 80111, United
States of America, registered to do business in the Republic of Suriname,
represented for the purpose hereof by its Managing Director Mr. Adriaan van
Kersen, hereinafter referred to as “Surgold”.

PREAMBLE

A. WHEREAS, all gold resources present in the territory of the Republic of
Suriname are the property of the Republic of Suriname, and it holds exclusive
sovereign rights with regard to the exploration for and exploitation of all such
gold resources;

B. WHEREAS, the Republic of Suriname desires to ensure the exploitation of these
gold resources in a prudent and environmentally sound manner and in accordance
with accepted international standards;

C. WHEREAS, Surgold holds the Merian Right of Exploration (hereinafter defined);

D. WHEREAS, on 25 October 2007 Surgold submitted an application for the Merian
Right of Exploitation (hereinafter defined);

E. WHEREAS, the Minister of Natural Resources by letter dated 30 November 2007
informed Surgold of the intention of the Republic of Suriname to exercise its
legal right for an option to participate in the requested exploitation within
the Merian Right of Exploitation;

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   1



--------------------------------------------------------------------------------

F. WHEREAS, the Republic of Suriname and Surgold confirm that they will
cooperate to be able to achieve the mutual above-mentioned aspirations and in
respect thereof enter into this Agreement; and,

G. WHEREAS, the Republic of Suriname deems it appropriate to provide for the
making of such regulations and administrative orders by the duly authorized
Ministers, boards and other instrumentalities of the Republic of Suriname,
including ratification of this Agreement by The National Assembly, and the
giving of such undertakings in respect of the matters hereinafter described;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

Chapter 1 INTERPRETATION

1.1 Definitions

Unless otherwise required or indicated by the context, the following terms and
expressions shall have the following meanings ascribed thereto:

“Commencement of Commercial Production” means the last day of the first period
of thirty (30) consecutive calendar days during which Mining has been conducted
pursuant to the Merian Right of Exploitation, for the purpose of earning
revenue, on a reasonably regular basis

This at an average rate over such thirty day period of no less than sixty
percent (60%) of the design capacity of the processing facilities forming part
of the Assets as established by the Feasibility Study.

For the determination of the “Commencement of Commercial Production” all days
are excluded, if any, where Mining is legally required to be suspended, as well
as periods during which Minerals produced from Mining are shipped from the
Project Lands for testing purposes

“Assets” means each Right of Exploration and Right of Exploitation within the
Area of Interest, Minerals, facilities, equipment, data, reports, intellectual
property and all other real and personal property, tangible and intangible,
owned by Surgold and upon formation of the Venture, contributed by Surgold for
use by the Venture.

“Anti-Corruption Laws” means the anti-corruption laws of the Republic of
Suriname, the U.S. Foreign Corrupt Practices Act, the UK Bribery Act, and any
other anti-corruptions laws, statutes or regulations applicable to a Party.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   2



--------------------------------------------------------------------------------

“Arm’s-Length Transaction” means a transaction between Affiliates which shall be
consistent with the result that would have been realized, if the parties to the
transaction had not been Affiliates.

“Operations” means all or any Exploration, Development and Mining, closure,
reclamation and any other act, including acts of administration and management,
performed by or on behalf of Surgold, prior to the Initial Contribution, or by
the Venture from and after the Initial Contribution pursuant to the Project or
this Agreement.

“Corrective Action” shall have the meaning ascribed thereto in Section 15.5
hereof.

“Effective Date” is the date on which this Agreement was signed by both Parties
and thus becomes effective.

“Participating Interest” means the percentage participating interest of
respectively Surgold or the NV 2 defined in the Venture Agreement.

“Minerals” means (gold and) all metals that commonly occur with gold in nature,
such as copper, silver, platinum-group metals, telliriumproduced from each Right
of Exploitation under this Agreement.

“State-owned Land” is all land in Suriname in respect of which others cannot
proof a right of ownership, and which as such belongs to the Republic of
Suriname.

“Unilateral Action” shall have the meaning ascribed thereto in Section 15.5
hereof.

“ESIA” or “Environmental and Social Impact Assessment” is an intensive and
rigorous assessment on the environmental and social impact of the Project, as
currently defined by NIMOS in accordance with its customary guidelines, to be
conducted prior to the start of the activities on such Project.

The ESIA for any Project will be a written report prepared by or on behalf of
Surgold that describes in detail:

1) the proposed Project, 2) the existing environment, 3) the anticipated
cumulative direct and indirect impacts of the Project on the communities and
environment of Project Lands, 4) alternatives for reducing impacts, and 5)
mitigation and monitoring measures that will be implemented, including an
environmental management plan, a closure and reclamation plan, and a prevention
and emergency response plan for the Project.

“Expatriate(s)” and “Expatriate Employee” shall respectively have the meanings
ascribed thereto in Section 9.1 hereof.

“Exploration” means any activity performed with a view to determining the
existence, location, quantity and quality of Minerals.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   3



--------------------------------------------------------------------------------

“Area of Interest” means the area described on the map attached as Attachment
XIII.

“Affiliate” means, in relation to Surgold, a corporation or other entity:

 

  (a) which is directly or indirectly controlled by Surgold; or

 

  (b) which directly or indirectly controls Surgold; or

 

  (c) which is, directly or indirectly, controlled by a company or corporation
that also, directly or indirectly, controls Surgold; or

 

  (d) which is, directly or indirectly, controlled by a company or corporation
that also, directly or indirectly, is controlled by Surgold.

For the purposes of this definition “Control” of a company means the power to
direct, administer and dictate policies of such company, it being understood and
agreed that Control of a company can be exercised without direct or indirect
ownership of fifty percent (50%) or more of its voting shares, provided always
that direct or indirect ownership of fifty percent or more of such voting shares
shall be deemed to be effective Control.

“General Accepted Accounting Principles” or “GAAP” shall mean those generally
accepted accounting principles and practices which are recognized as such in the
United States of America.

“Geologisch Mijnbouwkundige Dienst” or “GMD” is the government entity of the
Republic of Suriname monitoring the activities in Suriname with respect to
geological mining or other government entity of the Republic of Suriname
assuming its tasks completely or partially, or a legal entity to which those
tasks shall be assigned completely or partially.

“Feasibility Study” means a written report containing a description and analysis
of the technical, operating, economic and commercial viability of bringing into
production and operating a Mine within the boundary of the Merian Right of
Exploitation, and the associated facilities related thereto,

This report would be acceptable to a reasonable financial institution
experienced in mining finance for the purpose of financing a mine (following
normal additional due diligence) on the Merian Gold Project and associated
facilities related thereto, and which, without limiting the generality of the
foregoing, shall include:

 

  (a) estimates of the costs of any additional exploration, testing and
evaluation and all pre-production, Development and construction of production
facilities, with breakdown by itemization of plant facility and major commodity
(including the accuracy of the estimate), and suitable to support a request for
project funding;

 

  (b) the estimated recoverable reserves of Minerals, as defined in the “Guide
for Reporting Exploration Results, Mineral Resources, and Mineral Reserves”,
2007, or most recent version, and in the “Society for Mining, Metallurgy, and
Exploration”, (“SME”), and the estimated average composition and content thereof
which may be produced from the Merian Gold Project together with the tonnage,
grade, and description of the method in which such reserves were calculated and
estimated;

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   4



--------------------------------------------------------------------------------

  (c) procedures for Development, Mining, and Production of ore from the Merian
Gold Project and a detailed timetable for the planned Development and
Operations;

 

  (d) a metallurgical report based upon, at a minimum, laboratory tests of ore
samples, which report sets forth and demonstrates the metallurgical feasibility
of proposed methods of milling ore and the percentage of Minerals which can be
removed and marketed through such processes;

 

  (e) the nature and extent of the machinery, equipment, and other facilities
proposed to be acquired for the purposes of producing ore or concentrates from
the Merian Gold Project (and the estimated annual costs thereof, including the
costs of marketing research), which may include mill or beneficiation facilities
for processing such ore. If in the judgment of the person conducting the
Feasibility Study, the size, extent, and location of the Minerals on the Merian
Gold Project which will be available for processing in such mill or
beneficiation facilities are of such nature that they can be economically
developed, in which event such person shall also include a preliminary design
for any such mill or beneficiation facilities in the Feasibility Study;

 

  (f) a schedule of required manpower, both during development/construction and
operating phases, including labor pool assessment and proposal for training
toward reducing possibility of labor deficiency, if required;

 

  (g) the total costs, including the annual capital and operating budgets (in
the present value of the US dollars), which the person conducting the
Feasibility Study reasonably estimates will be required to purchase, construct
and install all machines and equipment referred to in the preceding subparagraph
(e), including a schedule of the timing of the capital requirements for such
purchases; and estimates for capital costs to be incurred up until the
Commencement of Commercial Production, including unexpected expenses and price
indexing according to the currency expected;

 

  (h) development of a cash flow model suitable for project analysis;

 

  (i) estimated rates of return based upon the projected cash flow to be
generated by the commercial production of the Project, as contemplated by the
report;

 

  (j) a total investment outline, which, in addition to the costs described in
subparagraph (a) above, shall also include the funds required for start-up
costs, interest costs, and working capital.

The rates of return shall be based on the receipt of operating cash flow
(1) before the payment of taxes on income or any allowances for such taxes, and
(2) after the payment of taxes on income or any allowances for such taxes;

 

  (k) a total economic feasibility report, taking into account subparagraphs
(a) to (j) above and all other matters.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   5



--------------------------------------------------------------------------------

The person conducting the Feasibility Study shall include an estimate of the
financial return for the Mine based on the estimated market price of the
product, as determined by Surgold; and

 

  (l) a recommendation that the Operations be commenced and conducted in
accordance with the ESIA.

“IFC” shall mean the International Finance Corporation.

“IFC’s General Environmental, Health and Safety Guidelines and the IFC’s
Environmental, Health and Safety Guidelines for Mining” means the IFC Guidelines
set out in Attachment II and does not include any future versions of, or
amendments to, those Guidelines.

“IFRS” means the International Financial Reporting Standards published by the
International Accounting Standards Board.

“Initial Contribution” means the first contribution by Surgold or NV 2 to the
Venture, as established in the Venture Agreement, by means of which a
Participating Interest is obtained.

“Annual Profit” shall have the meaning ascribed thereto in Attachment X.

“Merian ESIA” means the ESIA for the Merian Gold Project.

“Merian Gold Project” means Operations conducted pursuant to the Merian Right of
Exploration and, upon granting, pursuant to the Merian Right of Exploitation, in
accordance with this Agreement.

“Merian Right of Exploitation” means the Right of Exploitation for gold and
other Minerals to be granted to Surgold in accordance with this Agreement, as
requested by Surgold on 25 October 2007, as amended on 27 January 2009, and as
further amended on 24 September 2009, for a plot of land having a surface area
of 16,788.35 hectares, which shall have an initial term of twenty-five
(25) years.

The location map and coordinates, as approved by the State Surveyor, are
included in Attachment V to this Agreement.

“Merian Right of Exploration” means that certain Right of Exploration for gold
and other Minerals granted to Surgold on February 7, 2001 by decree of the
Minister of Natural Resources (GMD no. 113/00), recorded on April 26, 2001, in
register H 4 under no. 461,

This right was extended on 16 February 2004 by administrative decision of the
Minister of Natural Resources (GMD No. 501/03) and again on 13 February 2006 by
administrative decision of the Minister of Natural Resources (GMD No. 501/05),
for plot of land having a surface area of 25,916.25 hectares, the latter of
which is inserted as Attachment VI to this Agreement.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   6



--------------------------------------------------------------------------------

“Mine” or “Mines” means any deposit of Minerals located within Project Lands and
all facilities constructed or established with a view to exploiting such
Minerals from such deposit and includes, without limitation, all movable and
immovable property, tangible and intangible, owned, possessed, used or
controlled by Surgold on Project Lands, including any Right of Exploitation.

“Mining” includes the extracting, processing, milling, smelting, beneficiation,
storing, handling, delivering and or the storage and containment of mill
tailings and disposition of ore containing Minerals and any other activity
incidental thereto that may reasonably be required in connection therewith
including, without limitation, the procurement and transportation of machinery,
equipment, materials and supplies, and moving and stock-piling of waste.

“Parent Company” means the Party that has the authority to exercise Control (as
“Control” is defined in the definition of Affiliate) over Surgold.

“Negative Effect” shall have the meaning ascribed thereto in Section 15.5
hereof.

“NIMOS” or “Nationaal Instituut voor Milieu en Developmentin Suriname” is the
government foundation of the Republic of Suriname that is charged with
environmental policy and environmental management in the interest of a
sustainable development of the natural resources of the Republic of Suriname, or
another legal person to whom this task is wholly or partially transferred.

“NV 2” shall have the meaning ascribed thereto in Section 3.2 hereof.

“Development” means all work that may reasonably be required in connection with
the preparation of a mine or the conduct of Mining including, but not limited
to, engineering, design, the construction and installation of any related
facilities, and the procurement of materials, tools, equipment and supplies, and
in the case of the Merian Gold Project, all this in accordance with the
Feasibility Study.

“Option” has the meaning ascribed thereto in Section 3.1 hereof.

“Agreement” shall mean this Mineral Agreement including all its attachments.

“Party” means a party to this Agreement and “Parties” means the parties to this
Agreement collectively.

“Porknocking” is the practice of small scale mining to recover gold from
alluvium and saprolite, which practice is not permitted or regulated by Law.

“Project” means any and all Exploration and Operations conducted by Surgold, at
all times prior to the Initial Contribution, and all Exploration and Operations
conducted by Surgold from and after the Initial Contribution, located partially
or wholly within the Area of Interest pursuant to the Merian Right of
Exploitation or any other Right of Exploitation, in accordance with this
Agreement.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   7



--------------------------------------------------------------------------------

“Project Financing” means the designated funding available for project
implementation from internal sources, private sources, the public markets and/or
a syndicate of banks.

“Project Lands” means any plots of land and the infrastructures to be used,
acquired, constructed, maintained or improved within the Area of Interest for
Project purposes and includes any property, rights and interests referred to in
Chapter 5 hereof, and each Right of Exploration and each Right of Exploitation
held by Surgold or the Venture.

“Right of Exploitation” means a Right of Exploitation for gold and other
minerals granted to Surgold located within the Area of Interest.

“Right of Exploration” means a Right of Exploration for gold and other minerals
granted to Surgold located within the Area of Interest.

“Royalty” shall have the meaning ascribed thereto in Section 20 hereof.

“Service Fees” shall be the fees paid by Surgold to its Parent Company for
management-related services.

Service Fees shall be paid for the categories of services described in
Attachment III.

“Surgold” means Suriname Gold Company LLC.

“Surinamese Dollar” and the symbol “SRD” means the lawful unit of currency in
the Republic of Suriname.

“U.S. Dollar” and the symbol “US$” means the lawful unit of currency of the
United States of America.

“Venture” is the Commanditaire Vennootschap (CV), the sole managing partner of
which shall be Surgold, and of which the NV 2 will become the limited partner
upon the Republic of Suriname’s exercise and performance of the Option.

“Venture Agreement” means the Commanditaire Vennootschap agreement (CV
Agreement) attached herein as Attachment I.

“Voluntary Principles on Security and Human Rights” are the principles of
security and human rights described in Attachment VII.

“Business Day” means any calendar day other than a Saturday or Sunday or any day
given equal status to the Sunday.

“Law” or “Laws” means any written law of the Republic of Suriname and any other
act as defined in the laws, including the explanatory notes and memorandums.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   8



--------------------------------------------------------------------------------

“Mining Act” means the Act of May 8, 1986, containing provisions regarding the
tracing and exploitation of minerals, published in the Official Gazette of the
Republic of Suriname of 1986 No. 28, and includes any subsidiary or alternative
legislation made pursuant thereto.

“Act Issuance of State-owned Land” is the ‘Decree of 15 June 1982, containing
regulations in respect of the granting of state-owned land published in the
Bulletin of Acts, Orders and Regulations SB 1982 no. 11 (Decree Issuance of
State-owned Land), as it reads after the amendment made therein of Bulletin of
Acts, Orders and Regulations S.B. 1990 no. 3.

1.2 Terms not defined in Section 1.1 hereof, but which are defined elsewhere in
this Agreement shall, unless otherwise specified or required by the context,
have such defined meaning wherever used in this Agreement.

1.3 Capitalized terms shall have the meaning ascribed to them in Section 1.1 or
as otherwise defined in this Agreement.

1.4 Unless otherwise specified or required by the context, the use of the
singular form in this Agreement shall include a corresponding reference to the
plural form and use of the masculine gender shall include a corresponding
reference to the feminine and neuter genders.

Other grammatical variations and cognate expressions of any defined terms shall
likewise be deemed to have a corresponding meaning.

1.5 A reference to a specified chapter, section, paragraph or other division
shall, unless otherwise specified or required by the context, be construed as a
reference to the relevant division of this Agreement.

1.6 The terms “hereby”, “herein”, “hereof”, “hereto” and “hereunder” and similar
expressions refer to this Agreement and any supplemental Agreement hereto or
amendments hereof.

1.7 A reference or apparent reference by name to any legislation in this
Agreement shall, unless otherwise specified, be interpreted as a reference to
the written law of the Republic of Suriname having the corresponding short title
or name.

1.8 In this Agreement, a covenant or an undertaking to perform a specified act
or to perform an act for the attainment of a specified objective shall be deemed
to include a covenant or an undertaking, as applicable, not to perform or to
omit to perform such act as would be inconsistent with ‘the performance of such
first mentioned act or the attainment of such first mentioned objective.

1.9 Unless defined herein or unless otherwise indicated by the context,
definitions of terms set forth in the Law as are relevant to the subject matter
hereof shall apply in the interpretation of corresponding terms used in this
Agreement.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   9



--------------------------------------------------------------------------------

1.10 If the Venture is formed in accordance with this Agreement, all references
to Surgold shall mean and include Surgold in its capacity as the Managing
Partner (as defined in the Commanditaire Vennootschap Agreement) of the Venture,
if the context so requires.

Chapter 2 NATURE OF AGREEMENT

2.1 Contractual Relationship with the Republic of Suriname

Within the framework of this Agreement the Republic of Suriname undertakes to
ensure that the provisions and terms of this Agreement will remain effective for
the duration thereof, for which the Agreement is to be characterized as a
contractual relationship between a private party and a sovereign state.

Surgold shall by virtue of this Agreement complete the Exploration phase, and
submit a Feasibility Study and the Merian ESIA, while the Republic of Suriname,
subject to the provisions of this Agreement, will grant Surgold the Merian Right
of Exploitation, and also provide for the right to develop and operate Mines
within the Area of Interest.

2.2 Compliance with the Laws

During the term of this Agreement, Surgold shall conduct Operations in
compliance with the Laws as set forth in Sections 2.2.1 and 2.2.2.

2.2.1 Surgold shall observe the Laws, including all terms and requirements of
the Mining Act, which are in force as of the Effective Date.

2.2.2 Surgold shall, subject to the provisions of Section 2.2.1 and
Section 15.5, also observe the Laws which come into force after the Effective
Date.

2.2.3 Any dispute between Surgold, on the one hand, and the Republic of
Suriname, on the other hand, as to the obligation of Surgold to comply with any
Law, shall be resolved pursuant to Chapter 17 of this Agreement.

2.2.4 Notwithstanding anything herein to the contrary, no Laws shall require
Surgold to breach or otherwise violate its obligations to comply with the laws
of the United States.

Chapter 3 PARTICIPATION

3.1 Participating Option

The Republic of Suriname shall have the option to appoint a Company Limited by
Shares to participate in the Merian Gold Project up to at most twenty-five
(25%) (the “Option”), as provided below.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   10



--------------------------------------------------------------------------------

The Option can be exercised during a period of sixty days after the date of the
granting of the Merian Right of Exploitation to Surgold by the Republic of
Suriname, hereinafter, the Option period.

The Option shall be exercisable by written notice of the Republic of Suriname
delivered to Surgold during Option period.

3.2 NV 2

NV 2 is the company limited by shares appointed by the Republic of Suriname to
participate in the Merian Gold Project in exercising the Option.

3.3 The Venture

As of the Effective Date, Surgold shall execute and deliver the Venture
Agreement, while the Republic of Suriname shall also cause the NV 2 to do the
same.

The Venture Agreement will become effective as of the exercise of the Option by
the Republic of Suriname, after which Surgold and NV 2 in accordance with the
Venture Agreement may acquire by means of the Initial Contribution a
Participating Interest in the Venture.

If NV 2 fails to pay its Initial Contribution within the time period set in the
Venture Agreement, then the Venture is deemed to have never been effective.

3.4 Termination of the Option

The Option will terminate if the Republic of Suriname fails to exercise the
Option within the Option term, and the designated grace periods, referred to
hereinafter.

Upon the failure of the Republic of Suriname to exercise the Option, Surgold
shall notify the Republic of Suriname that the Option threatens to lapse.

The Republic of Suriname shall have thirty (30) days, from the date of receipt
of Surgold’s Notice, to yet exercise the Option.

In the absence of a response from the Republic of Suriname during such thirty
(30) day period, Surgold shall send a second notice providing a final fifteen
(15) day grace period.

After the grace period expires without exercise of the Option, as referred to in
Section 3.1, the Option shall be legally terminated without any further action
required by Surgold, and neither the Republic of Suriname nor the NV 2 shall be
able to derive any rights under the provisions of this Chapter 3.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   11



--------------------------------------------------------------------------------

Chapter 4 RIGHTS OF EXPLOITATION AND EXPLORATION

4.1 Granting of Merian Right of Exploitation

Upon the submission by Surgold of:

 

  (a) the Merian ESIA and approval thereof by the Republic of Suriname; which
approval the Republic of Suriname shall promptly grant, if the Merian ESIA meets
IFC’s General Environmental, Health and Safety Guidelines and IFC’s
Environmental, Health and Safety Guidelines for Mining; and

 

  (b) the Merian Feasibility Study and approval thereof by the Republic of
Suriname; which approval the Republic of Suriname shall promptly grant, if the
Merian Feasibility Study meets the criteria stated in the definition of
Feasibility Study in Section 1 of this Agreement; and

 

  (c) a resolution of the Board of Directors of the Parent Company approving
Development of the Merian Gold Project, including Project Financing and the
schedule for commencement of Development;

the Republic of Suriname shall grant the exclusive Merian Right of Exploitation
to Surgold, so that Surgold shall have the exclusive right to Mining in
accordance with the terms of this Agreement.

The Merian Right of Exploitation shall include, without limitation, the consent
of the Republic of Suriname to continue the construction and operations of
Mines, processing plants and any related facilities required to carry out
Operations or increase production capacity in accordance with this Agreement.

4.2 If the Republic of Suriname determines that the Merian ESIA or the
Feasibility Study do not at least meet the standards stated in Section 4.1 under
(a) and (b), respectively, the Republic of Suriname shall give Surgold written
notice of such determination within thirty (30) days following submission
thereof, stating the basis for its determination fittingly.

If the Republic of Suriname fails to make such notification within such thirty
(30) day time period, then Surgold will send the Republic of Suriname a reminder
in writing about the failure to send such notification.

The approval of the Merian ESIA or Merian Feasibility Study, as may be the case,
shall be deemed to have been given if the Republic of Suriname fails to give
such notice within such additional thirty (30) day period to be calculated as of
the receipt of the reminder.

If the Republic of Suriname does indeed deliver such notice on time, Surgold
will reply to the Republic of Suriname and attempt to satisfy any requirements
that the Republic of Suriname deems not to have been met and which are included
in the Republic of Suriname’s initial notice.

If Surgold disputes such determination, then Surgold and the Republic of
Suriname shall appoint an expert to make such determination, in accordance with
the procedures stated in Sections 4.4.1 through 4.4.3.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   12



--------------------------------------------------------------------------------

In the case of determination with respect to the Feasibility Study, the expert
must meet the qualifications stated in Section 4.4.1.

4.3 Commencement of Development

4.3.1 Following the issuance of the Merian Right of Exploitation, Surgold shall
be required to commence Development taking into account the schedule referred to
in Section 4.3.3 of this Agreement.

Provided, however that if some or all of the elements of the Feasibility Study
have changed in such a way that commencement of Development is infeasible, or
that continuation of Development activities are infeasible, Surgold shall notify
the Republic of Suriname stating the reasons why it is required to delay or
discontinue Development activities.

For that purpose Surgold shall provide a schedule to commence or recommence
Development to the Republic of Suriname.

The Republic of Suriname shall then notify Surgold stating that: (i) it accepts
the schedule or the proposed date for recommencement of Development, or (ii) it
disagrees with the reasons presented by Surgold and rejects the schedule or the
discontinuation of Development, in which case, subject to the provisions of
Section 4.3.3, Surgold shall be in default unless Development commences or
recommences within sixty (60) days from the date of the notice by the Republic
of Suriname.

4.3.2 In the case of a dispute regarding the commencement or recommencement of
Development, or regarding whether the standards stated in Section 4.1 under a
and b for the Merian ESIA or Feasibility Study, respectively, have been met,
then the Parties shall submit the dispute to an independent third party expert
(or experts), in accordance with the procedure laid down in Section 4.4 of this
Agreement.

This expert (these experts) will then determine if some or all of the elements
of the Feasibility Study have changed in such a way that commencement or
recommencement of Development is infeasible.

4.3.3 Surgold shall be required to commence Development no later than three
(3) years, to be calculated as of the date of granting of the Merian Right of
Exploitation; provided, however, that Surgold may delay the commencement of
Development by any delay caused due to the infeasibility of the Development.

If Surgold, after the expiry of the third year (as extended as a consequence of
the inability to commence Development due to its infeasibility) it will be in
default, unless Surgold pays the sum of Two Million and Five Hundred thousand US
Dollars (US$2,500,000) to the Republic of Suriname, for every additional year,
within the first month of each year.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   13



--------------------------------------------------------------------------------

In the event Surgold has not commenced Development after the sixth year Surgold,
it will yet be in default.

4.4 Appointment of Third Party Expert

4.4.1 Within thirty (30) Business Days following Surgold’s providing written
notice to the Republic of Suriname of its determination that commencement or
recommencement of Development of the Merian Gold Project is infeasible, which
notice shall include a reasonable explanation of the factors that have led
Surgold to such determination, and which the Republic of Suriname disputes,
Surgold and the Republic of Suriname shall agree upon the appointment of an
independent third party expert who is a qualified member of a recognized
professional organization as listed by the Society for Mining, Metallurgy, and
Exploration (SME) in the ‘Guide for Reporting Exploration Results, Mineral
Resources, and Mineral Reserves’, of 2007 (or later version), and who shall have
at least 20 years of experience with Development, Exploitation and Mining
throughout the world.

In the event that the Parties are unable to agree upon one expert within such
thirty (30) Business Days period, then each shall appoint an expert with such
qualifications within the following five (5) Business Days.

In the event either Party fails to so appoint an expert on or before the day
specified in the preceding sentence, the party appointed as the expert by one
Party may appoint an expert to represent the Party having failed to appoint an
expert within ten (10) Business Days after the expiration of such period.

The expert or experts appointed in either manner shall then proceed to request
such reasonably applicable information, materials and data as is required from
the Parties, which the Parties have to provide, so that the expert(s) is capable
to arrive at a univocal determination as to the feasibility or infeasibility of
commencing or recommencing Development.

The expert(s) shall be directed by the Parties to render a decision within sixty
(60) days after his/her/their appointment.

In the event of his/her/their inability to reach a determination within sixty
(60) days after appointment, then he/she/they shall select a third expert on or
prior to the expiration of such sixty (60) day period (the “Arbitration
Commencement Date”).

If such joint appointment is not made within sixty (60) days after the
Arbitration Commencement Date, either party may request that the London Court of
International Arbitration (LCIA) or its successor appoint a third expert having
at least the credentials set forth above to render a determination as to the
feasibility or infeasibility of commencing Development.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   14



--------------------------------------------------------------------------------

4.4.2 The LCIA, or its successor, shall appoint the third expert within ten
(10) days after request thereof is made by a Party hereto.

Within forty-five (45) days after his/ her appointment, the third expert shall
render a determination as to the feasibility or infeasibility of commencing or
recommencing Development.

The determination of the third expert, whether appointed by the experts
appointed by the Parties or by the LCIA or its successor, shall be final.

4.4.3 If, for any reason whatsoever, a written decision of the experts appointed
as provided herein, or the third expert, as the case may be, shall not be
rendered within forty-five (45) days after the Arbitration Commencement Date,
then at any time thereafter before such decision shall have been rendered,
either Party may apply to the LCIA or its successor to determine the question in
dispute consistent with the provisions of this Agreement.

The Parties agree to be bound by the determination of the LCIA.

4.4.4 Upon a determination by the expert(s) that it is infeasible for Surgold to
commence or recommence Development, Surgold shall be entitled to delay
commencement or recommencement of Development within the time limits described
in Section 4.3.3.

4.4.5 Upon a determination by the expert(s) that it is feasible for Surgold to
commence or recommence Development, Surgold shall be required to commence or
recommence Development within sixty (60) days from the day Surgold is notified,
as may be the case, provided that the time limits described in Section 4.3.3
shall apply, or be in default.

4.4.6 Should the arbitration process of the expert(s) take place during or
extend beyond the time period when Surgold would be obligated to pay the sum of
Two Million and Five Hundred thousand United States Dollars (US$2,500,000)
thereafter for every additional year, no payment shall be due for the period
while arbitration by the expert(s) is underway; provided, however, that if the
resulting arbitration award is favorable to the Republic of Suriname, Surgold
shall pay such fees in arrears.

4.5 New Rights of Exploitation

If Surgold’s Exploration activities conducted within any Right of Exploration
held prior to and as of the Effective Date, or conducted within any new Right of
Exploration that may be acquired from time to time after the Effective Date per
the provisions of Section 4.6, result in new gold discoveries partially or
wholly within the Area of Interest, Surgold may apply to convert such Rights of
Exploration to new Rights of Exploitation that will be subject to the terms of
this Agreement, with the exception of the provision of Section 4.3, Commencement
of Development, which shall not apply.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   15



--------------------------------------------------------------------------------

This application should meet the requirements of Article 30 Paragraph 2 of the
Mining Act, and should be furthermore accompanied by an ESIA of the area
involved and the approval thereof in accordance with Sections 4.1 under (a) and
4.2.

The requirements laid down in Sections 4.1 under (b) and (c) are not applicable
to such application.

The Republic of Suriname shall not withhold its approval to such application and
shall grant a new Right of Exploitation to Surgold by Order of the
aforementioned Minister, as referred to in Article 6 Paragraph 3 of the Mining
Act.

Now that such new Rights of Exploitation are subject to the provisions of this
Agreement, with the exclusion of Section 4.3, the Option to participate,
referred to in Article 32 Paragraph 1 of the Mining Act is not applicable.

4.6 New Rights of Exploration

The following conditions will apply for the acquisition of new Rights of
Exploration by Surgold:

 

  (a) Surgold shall have the right to apply for new Rights of Exploration
partially or wholly within the Area of Interest, and the Republic of Suriname
shall promptly grant such rights to Surgold but no later than ninety (90) days
following submission of such application; provided, however, that requested
parcel of land is not covered by a valid right of exploration or right of
exploitation for gold and other Minerals held by a third party and provided
further that Surgold’s application fulfills the requirements for obtaining such
rights established by the Mining Act.

 

  (b) In the event that a third party applies for a right of exploration on land
not already covered by a Right of Exploration or Right of Exploitation, Surgold
shall have a priority rights on that area of land. In such case, the Minister of
Natural Resources shall promptly notify Surgold in writing stating: (a) the
location and coordinates of the land applied for by such third party; and
(b) the proposed program and budget which must be included with any such third
party application. Surgold shall have priority rights for a period of eight
(8) months from the day of the receipt by Surgold of such notification. If
Surgold does not elect to apply for such right of exploration within such eight
(8) month period, the Minister of Natural Resources shall be entitled to grant
such parcel of land to the third party under the terms and conditions of the
application. If Surgold elects to exercise its priority rights, the Minister of
Natural Resources shall approve Surgold’s application and shall grant the rights
of exploration to Surgold but no later than ninety (90) days following
submission of such application; provided that Surgold’s application fulfills the
requirements for obtaining a right of exploration, as established by the Mining
Act, and its proposed program and budget matches the spend requirement of the
third party’s application including a work program and budget that is at least
comparable to the one submitted by the third party. To the extent that a third
party applies for a right of exploration and subsequently amends its application
during Surgold’s eight (8) months priority rights period, Surgold shall have
eight (8) months from the date of such amended application to exercise its
priority rights.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   16



--------------------------------------------------------------------------------

  (c) Surgold may also acquire pre-existing rights of exploration for gold and
other Minerals from its Affiliates or from third parties, in which case it shall
request the Minister of Natural Resources approval to transfer such right.

The Minister of Natural Resources shall promptly grant such approval, and in any
case no later than thirty (30) days following the request.

If Surgold acquires a Right of Exploration for gold and other Minerals from a
third party, Surgold may request and the Minister of Natural Resources shall
grant, an additional three (3) year exploration period upon the expiration of
the term of the acquired right.

Furthermore Surgold shall have the right to apply for two consecutive two-year
extensions thereafter.

The Minister of Natural Resources shall promptly grant such extensions, and in
any case no later than ninety (90) days following submission of such
applications; provided, however, that Surgold applications for extension fulfil
the requirements established in the Mining Act.

 

  (d) Surgold may also acquire pre-existing rights of exploitation for gold and
other Minerals from third parties, in which case it shall have the right to
request approval to transfer to the Minister of Natural Resources together with
a reapplication of a new Right of Exploration over the land covered by the
acquired right of exploitation for gold and other Minerals.

The Minister of Natural Resources shall swiftly grant such substituting rights
to Surgold, and in any case no later than ninety (90) days following submission
of such application; provided, however, that Surgold applications fulfil the
requirements established in the Mining Act.

 

  (e) If and when Surgold makes a discovery within any Right of Exploration, it
shall have the right on the basis thereof to apply for a Right of Exploitation,
and the Republic of Suriname shall grant such right in accordance with the
provisions in Section 4.5.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   17



--------------------------------------------------------------------------------

  (f) The Republic of Suriname confirms to Surgold that on the day of signing
this Agreement there are still pieces of land that are free from any Right of
Exploration or any Right of Exploitation within the Area of Interest, as shown
in the overviewmap attached to this Agreement as Attachment XIII. Parties
declare expressly that, in the case present third parties owners do not strictly
fulfil there obligation under and pusuant to the Mining Act, several pieces of
land can become free from any Right of Exploration or any Right of Exploitation
during the term of this Agreement. Surgold’s Right of First Refusal, reffered to
in Article 4.6 (b), is in that case also applicable to these pieces of land.

The Republic of Suriname states and confirms that with regard to the existing
rights of exploration for gold and other Minerals of third parties it will
conscientiously observe the provisions of the Mining Act, in particular the
provisions relating to the extension, reduction and termination of these rights
as well as to the granting of the successive rights of exploitation for gold and
other Minerals.

The foregoing entails that only within the Area of Interest rights of
exploration and rights of exploitation for gold and other Minerals that are in
good standing belonging to third parties shall be maintained by the Republic of
Suriname.

Chapter 5 USE OF INFRASTRUCTURE AND STATE-OWNED LANDS

 

5.1 Use of Project Lands

Surgold shall have the right to make use of, construct, improve and maintain any
roads or waterways within Project Lands to the extent necessary to accomplish
Project purposes

Beyond the Project Lands, Surgold shall have the right to make use of, improve
and, maintain, and upon the written approval of the Republic of Suriname shall
have the right to construct roads, railroads or waterways to the extent
necessary to accomplish Project purposes.

 

5.2 Quarries

Surgold shall have the exclusive right to make use of quarries for building
materials located within Project Lands to the extent necessary to accomplish
Project purposes.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   18



--------------------------------------------------------------------------------

5.3 Water

Surgold shall be allowed to deviate, store, pump for dewatering purposes and to
otherwise use freshwater from surface and underground sources located on the
Project Lands for Project purposes, all this in accordance with the ESIA as
applicable.

Surgold shall have the right to use other available water sources on or in the
vicinity of the Project Lands as stipulated in the ESIA as applicable.

5.4 Timber

In accordance with the Mining Act and under the provisions thereof, Surgold
shall have the right to use and process standing, fallen and uprooted timber
located within Project Lands that require to be cleared for Development.

5.5 Use of State-owned Land

In accordance with the Issuance Domain Land Law and under the provisions
thereof, Surgold shall have the right to make use of any and all Domain Land to
the extent necessary to accomplish Project purposes.

5.6 Local Circumstances

Surgold is bound to take the living circumstances of the local communities into
account while implementing its rights, as referred to in Sections 5.1 through
5.5.

5.7 Granting of other rights

Notwithstanding any other provision of this Agreement, the Republic of Suriname
reserves the right, without liability for any damages, to grant to qualified
applicants within the Area of Interest rights of exploration and exploitation
for oil, gas, coal and other hydrocarbons and fissionable materials, and
rights-of-way for pipelines, power, telephone, telegraph and waterlines, on or
in respect of the Project Lands.

Further, the Republic of Suriname shall retain the right to grant timber and
other concessions (except with respect to gold and other metallic minerals
and/or building materials) within Project Lands.

Upon the granting of such rights of exploration or exploitation or any such
concessions, the Republic of Suriname shall promptly notify Surgold of such
intentions and the applicant shall be required to make appropriate arrangements,
including compensation to Surgold, to ensure that its operations and
installation shall not unduly interfere with or result in any additional cost to
the Operations.

5.8 Assistance

The Republic of Suriname shall assist Surgold in obtaining the benefit of the
rights set forth in this Section 5.1 up to and including Section 5.5.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   19



--------------------------------------------------------------------------------

5.9 Porknockers

The Republic of Suriname shall act swiftly and decisively in accordance with
Laws to remove any and all illegal mining activities that obstruct the
advancement of Exploration, Development and Mining activities under any Right of
Exploration, any Right of Exploitation of Surgold, or any right of exploration
of a Surgold Affiliate, and will provide the necessary safeguards that will
allow Surgold’s or Surgold’s Affiliates exploration and Development activities
to advance uninterrupted.

Chapter 6 EXECUTION OF PROJECT OPERATIONS

6.1 Conduct of Operations

Surgold shall conduct Operations in a good workmanlike and responsible manner in
accordance with best Mining practice using standards generally applicable in the
North American gold mining industry and furthermore in accordance with the
Feasibility Study, each ESIA and, to the extent set forth in Section 2.2 of this
Agreement, and the Mining Act.

6.2 Use of Local Products and Services

Surgold shall give preference, to the maximum extent compatible with efficient
and economic Operations, to products and services produced, distributed and
offered in Suriname, provided these are offered at competitive price, quality
and other commercial terms, conditions and are readily available on a dependable
basis as competing products and services that could be obtained elsewhere.

Without prejudice to the rights granted to Surgold under Sections 8, 9 and 10
hereof, Surgold shall give preference to Surinamese construction enterprises and
to the use of buildings which can be constructed by using materials and skills
available in Suriname, to the employment of Surinamese subcontractors for road
construction and transportation and to the purchase of household products and
furniture in Suriname.

Surgold shall also require its contractors and their subcontractors to follow
these policies.

6.2.1 Exceptions

The Republic of Suriname acknowledges that in order to achieve efficiencies and
reduced cost, Surgold will rely upon the established alliances and working
relationships of Surgold’s members and their Affiliates, including those listed
under Attachment VIII

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   20



--------------------------------------------------------------------------------

6.2.2 Reporting

Within ninety (90) days from the end of each calendar year, Surgold must submit
a report to the Republic of Suriname, in which it lists (a) the relative
percentages of goods purchased and services obtained in Suriname and (b) the
relative percentages of goods and services obtained from abroad and imported
into Suriname by Surgold, and (c) of the measures taken to increase the share of
Surinamese goods and services in the Project.

The report will show the performance of Surgold in connection with its
contribution to the economic development of Suriname over the years.

Surgold shall constantly strive to improve such performance.

6.2.3 Publication

During Development Surgold will make available publicly and promptly, by means
of a Project website and notification in local newspaper in Suriname, the
requirements for products and services that are expected to be obtained locally
together with the specifications and qualifications for providing such products
and services.

6.3 Road Maintenance

Surgold shall be allowed to use existing roads, but shall only be obligated to
repair (or pay the cost of repair for) damages caused by their use of roads,
bridges and other transportation facilities and shall contribute to the cost of
regular maintenance of any roads on which they are a principal user, in an
amount proportionate to their damage to said roads.

6.4 Landing Strips

Subject to compliance with applicable Laws as set forth in Section 2.2, Surgold
shall be entitled to construct, maintain and operate a landing strip for
aircraft within or in the vicinity of the Project.

6.5 Security Personnel

Surgold shall be entitled to employ, train and maintain armed security personnel
in order to ensure the security of persons and property on Project Lands,
provided that Surgold shall comply with all Laws relating thereto, and provided
further that such security personnel shall be of Surinamese nationality.

In addition, Surgold shall comply with the Voluntary Principles on Security and
Human Rights.

The Republic of Suriname shall assist Surgold in the implementation of its
security program and, in particular, shall facilitate the obtaining of all
necessary permits for such purposes under the appropriate regulations.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   21



--------------------------------------------------------------------------------

6.6 Books and Records

Surgold shall maintain sound internal controls and keep accurate books and
records, fully in accordance with GAAP, and in English, However, if a Law is
passed after the Effective Date requiring businesses operating in Suriname to
maintain their books and records in accordance with IFRS, or if the Parent
Company determines that it shall maintain the books and records in accordance
with IFRS, then Surgold will be obligated to keep its books and records in
accordance with IFRS. In case a Law comes into force as referred to above, the
Republic of Suriname shall offer a reasonable time period to Surgold to keep its
books and records in accordance with IFRS.

6.7 Inspections

6.7.1 Such books and records may be inspected by the Republic of Suriname or its
designated agents at its own costs at all reasonable times.

The Republic of Suriname or its designated agents may make copies, at the sole
cost of the Republic of Suriname, of such books and records as are reasonably
necessary to perform the audit function, provided, however, that the Republic of
Suriname shall maintain the confidentiality of such books and records at all
times and shall reveal the books and records only in accordance with the Law.

6.7.2 The Republic of Suriname and their designated agents shall have the right
to inspect all improvements and facilities on Project Lands in connection with
extraction, sampling, treating or transporting Minerals, at all reasonable
times, upon reasonable notice, and with minimum interference to the Operations,
and Surgold shall cooperate in such inspections and make competent personnel
available to explain their activities and Operations to the Republic of
Suriname.

The Republic of Suriname’s exercise of its rights to inspection pursuant to this
Section shall be subject to the condition that such inspections be conducted by
the Republic of Suriname at its sole risk and expense.

And in the event any damages result from its exercise of its right of inspection
under this Section, the Republic of Suriname shall indemnify Surgold and the
Venture therefor; provided, however, if any injury or damage is caused by the
gross negligence or willful misconduct of Surgold, then Surgold, shall be
liable.

6.8 Power

Surgold acknowledges that the Republic of Suriname, through N.V.
Energiebedrijven Suriname (hereinafter, EBS), its wholly owned utility company,
has the exclusive right for power generation, transmission and distribution and
purchase of power for Suriname.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   22



--------------------------------------------------------------------------------

Surgold acknowledges further that it will rely on thermal power for Operations
and if power from the Afobaka Hydroelectric facility (hereinafter, Hydro Power)
is used, it will be strictly treated as thermal power (based on a ‘hydro for
thermal power swap’ principle).

Therefore given the above:

 

  (a) Surgold is required to deal with EBS for the transmission and distribution
of power;

 

  (b) The Republic of Suriname will facilitate Surgold’s obtaining its power
requirements at competitive pricing, with the exception of Hydro Power,
independent of other project qualifying procedures, such as permitting and
financing;

 

  (c) in the case Surgold or the Venture wishes to self-generate power, the
Republic of Suriname will expedite and facilitate required permits, if any,
provided Surgold meets stated and reasonable technical and knowledge criteria.

In addition Surgold power generation plant(s) must meet international
environmental, safety and pollution control standards as per the approved EISA.

Surgold shall have the right to use its self-generated power at any and all of
its sites where it conducts Operations and at which it desires to use such
power;

 

  (d) Sources other than thermal, excluding hydro power, can be developed by
Surgold and other parties under the condition that the Republic of Suriname will
need to approve such projects.

The Republic of Suriname will not unduly, delay, condition or withhold approval
of the development of such projects;

 

  (e) In the case Surgold self-generates power in excess of its own requirements
and appropriate connections to the electrical grid of Suriname are incorporated
in the design, sales of that excess power will be negotiated with EBS;

 

  (f) In the case a third party supplies excess power to Surgold using
transmission facilities dedicated for the Project, the design of such facilities
will be coordinated with EBS in order to facilitate possible multiple use and
cooperative installation and operation

Said power transmission will not constitute a sale of power.

6.9 Health and Safety

Throughout Operations, Surgold shall practice modern health and safety
procedures and precautions including regular safety training for its employees
and contractors in accordance with the IFC’s General Environmental, Health and
Safety Guidelines and the IFC’s Environmental, Health and Safety Guidelines for
Mining.

6.10 Waste Rocks and other Building Materials

Surgold shall be entitled to move and use any waste rocks and other building
materials produced from the Operations to all locations or installations located
within the Area of Interest.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   23



--------------------------------------------------------------------------------

Chapter 7 INVESTMENT IN SURINAME

7.1 Bank Accounts in Suriname

The Republic of Suriname shall permit Surgold to open and hold without any
restrictions bank accounts denominated in foreign currency in Suriname.

7.2 Transactions in Gold and Other Minerals

The Republic of Suriname hereby agrees that Surgold shall be entitled to borrow,
lend, sell, purchase and otherwise transact gold and other Minerals in
connection with the financing of its Operations or in connection with its
day-to-day Operations and/or in the ordinary course of its business.

7.3 Deposits and Transfers

Surgold shall be entitled to open and operate in its name, with any bank outside
the territory of Suriname, bank accounts and other like credit, deposit or
banking arrangements in any unit of currency (including but not limited to the
U.S. Dollar), and make deposits to and payments from these accounts, in
accordance with the provisions of the Foreign Exchange Regulations 1947.

To the extent that any foreign exchange regulations of Suriname by its terms
apply to Surgold, such regulations shall be deemed not to apply and shall not be
enforced against Surgold, with respect to all deposits into and all transfers
from its local and foreign currency accounts, including such as, but not limited
to:

 

  (a) funds invested or to be invested in Surgold in connection with the conduct
of its Operations;

 

  (b) proceeds from the sale of Minerals by Surgold;

 

  (c) capital and capital proceeds, including dividends and profits;

 

  (d) any other gains or revenues;

 

  (e) any transfer of funds held in Suriname from time to time and not
immediately required by Surgold for the conduct of its Operations; and

 

  (f) the payment of principal and interest on any funds borrowed by or on
behalf of Surgold.

7.4 Currency Exchange

Suriname Dollars shall be purchased by Surgold from the Central Bank of
Suriname, and commercial banks using U.S. Dollars.

And the conversion rate applicable for such transactions shall be the market
rate then available for the conversion of U.S. Dollars into Suriname Dollars.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   24



--------------------------------------------------------------------------------

Likewise, U.S. Dollars shall be purchased by Surgold from the Centrale Bank of
Suriname and commercial banks using Surinamese Dollars, and the conversion rate
applicable for such transactions shall be the market rate then available for the
conversion of Surinamese Dollars into U.S. Dollars.

The Republic of Suriname hereby covenants the enactment or adoption of new Laws
or policies or the amendment or repeal of existing Laws or policies relating to
the conversion of Suriname Dollars into U.S. Dollars or vice versa shall not
have the effect of preventing Surgold from converting U.S. Dollars into Suriname
Dollars or vice versa at a rate of exchange that accurately reflects the
relative international market values of such currencies.

7.5 Gold sales

Surgold shall be entitled (a) to export unrefined gold mined from the Project to
established refining facilities located outside the territory of Suriname, at
the choice of Surgold, as long as such refining facilities are on the Accredited
Refiners list prepared by the New York Mercantile Exchange (NYMEX), COMEX
Division Commodity Exchange, Inc. or the London Bullion Market Association
(LBMA) or the Hong Kong Mercantile Exchange (HKMEX), and (b) subject to the
terms of the Venture Agreement to freely retain, deposit, dispose of pursuant to
spot sales, spot deferred sales, forward sales, gold loan repayments and other
transactions or otherwise deal with all refined gold available as it shall
consider appropriate.

The foregoing shall be subject to the provisions of Chapter 20 of this
Agreement.

7.6 Use of Refinery Plant

If a commercial refinery for gold or other Minerals is put into operation in
Suriname, Surgold will give priority consideration to this refinery for Project
purposes, if such refinery meets the following criteria:

 

  (a) The economic and material terms of the Republic of Suriname’s refining
agreement are equal to or better than the economic and material terms of
Surgold’s existing refining agreement, or other refining agreements made
available to Surgold from other gold refineries in the market.

 

  (b) Material terms would include but are not limited to: gold and silver
accountabilities, refining charges, transportation, metal return timing, form
and location of refined metal return, and financing costs.

 

  (c) The refinery must be certified by the New York Mercantile Exchange
(NYMEX), COMEX Division Commodity Exchange, Inc., the London Bullion Market
Association (LBMA) or the Hong Kong Mercantile Exchange (HKMEX)and must also
comply with the “LBMA Responsible Gold Guidance”, included in Attachment XIV
that can be adjusted over time.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   25



--------------------------------------------------------------------------------

  (d) The refinery must meet strict environmental standards, auditable by
Surgold, or its nominated agents, which are no less stringent than the standards
of Surgold’s existing refinery or refineries made available to Surgold in the
market

And furthermore:

 

  (i) If Surgold is operating under an existing refining agreement, Surgold will
be allowed to perform under the existing refining agreement until the term
thereof expires, although as of the date of this Agreement, Surgold does not
have a current refining agreement in place.

 

  (ii) A maximum of seventy five percent (75%) of Surgold’s doré production will
be required to be refined by this refinery.

Surgold will be allowed to refine the remaining twenty five percent (25%) at a
refinery of Surgold’s choosing, and under refining terms agreed to by Surgold.

7.7 Government Approvals

Subject to the provisions of Chapter 2, the Republic of Suriname hereby
undertakes to cause Surgold, as appropriate, to receive without delay all such
specific authorizations and exemptions from competent authorities having
jurisdiction over the matters described in this Chapter 7 as are necessary or
desirable to give effect to the matters described, including the following:

 

  (a) Approval(s) from authorized government institutions or agencies in charge
of the foreign exchange control exempting Surgold from the application of such
sections of such regulations as may become necessary for such purposes; and

 

  (b) An approval or other instrument from authorized government institutions or
agencies in charge of the appropriate banking regulations authorizing the
execution of those transactions and other acts contemplated hereunder which are
or may be governed by such regulations.

Chapter 8 IMPORTING PROPERTY INTO SURINAME

8.1 Exemptions

Subject to the provisions of Section 6.2 and except what is provided under
Section 8.1.1 below, during Operations, Surgold shall be permitted to import
free of customs, duty, taxes or any charges regarding the importation of capital
equipment, all equipment, work vehicles, supplies, fuels, or other materials of
whatever nature necessary without further authorization provided that Surgold
complies with administrative process required by the Laws.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   26



--------------------------------------------------------------------------------

The exemptions described herein shall not apply to items listed in Attachment IX
hereto.

8.1.1 Surgold and local and expatriate contractors thereof shall pay to the
Republic of Suriname a Statistic Fee of 1 percent (1%) and a Consent Fee of 1.5
percent (1.5%) of the value of goods imported for all items imported pursuant to
Section 8.1 and Section 8.2; provided, however, that the maximum aggregate total
of the Statistic Fee and the Consent Fee so paid or accrued shall not exceed
Three Hundred Thousand Dollars (US$300,000) in any twelve-month period.

8.1.2 Payments made by Surgold pursuant to Sections 8.1.1 are deductible for the
levying income tax.

8.2 Contractor’s Imports

Without prejudice to Section 6.2 and except as specified in this Chapter 8,
applies to the Operations that (a) Surgold, acting for the account of local or
foreign contractors retained for Project purposes; and (b) local or foreign
contractors so hired by Surgold, shall be entitled to import free of import
duties, excises, taxes or other charges regarding the importation of capital
equipment, all equipment required for Development and Mining, work vehicles,
supplies, fuels or other materials of whatever nature necessary in their
judgement without further authorization, provided that Surgold complies with
administrative process required by Laws.

The exemptions described herein shall not apply to items listed in Attachment IX
hereto.

8.3 Surgold’s Guarantee

Upon termination of its contract with Surgold, plus a reasonable term for
de-mobilization, each foreign or local contractor that has imported items
pursuant to Section 8.2, or for whom Surgold is importing items pursuant to
Section 8.2, shall obtain a certificate of consumption for re-export of such
item from the customs officials, or for payment of import duties and taxes due
with respect to such importation of such items, pursuant to this Agreement.

Surgold shall make good on any failure by an independent contractor (in
connection with the Project) to perform its obligation to pay import duties,
excises, taxes or other like charges in the circumstances contemplated by this
Section 8.3, and fulfil such obligation as if it were its own obligation.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   27



--------------------------------------------------------------------------------

8.4 Sale of Imported Property

In the event of a sale of imported property within Suriname by Surgold to a
person other than the Republic of Suriname hereunder, Surgold shall be liable to
pay customs and import duties and taxes on such property brought into Suriname
under an exemption provided by this Agreement.

The import duties, excises, taxes or other charges payable shall be calculated
on the appraised value of such goods on the sales date, to be determined by the
Inspector of Import Duties and Excises.

8.5 Re-export

On goods imported into Suriname pursuant to the provisions of this Chapter 8,
which Surgold intends to re-export, the Republic of Suriname shall have an
option right to purchase the goods, and more in particular at ‘book value’ of
the goods.

In this respect, Surgold will offer the property for sale to the Republic of
Suriname, and give the Republic of Suriname a sixty (60) day term to accept or
refuse the offer.

In case there is no response from the Republic of Suriname after such sixty
(60) day period, Surgold shall be entitled to re-export the property on the same
terms and with the same privileges and exemptions as are set forth in this
Chapter 8, but subject, in the case of a sale upon termination of this
Agreement, to the provisions of Chapter 18.

The term ‘book value’ above for the purposes of this Section will be the value
at the moment of transfer, derived from the value of the subject good on the
last fiscal balance sheet of Surgold with respect to its Participating Interest
in the Venture, as applicable.

8.6 Authorizations

Without prejudice to the provisions of Chapter 2 of this Agreement, the Republic
of Suriname hereby undertakes to cause Surgold to promptly receive all such
specific authorizations and exemptions from competent authorities having
jurisdiction over the matters described in this Chapter 8 as are necessary to
give effect to the matters described herein.

The foregoing is subject to the obligation of Surgold to follow the
administrative procedures in respect thereof.

Chapter 9 IMMIGRATION AND EXPATRIATE PERSONNEL

9.1 Expatriate Employees

Surgold and its contractors, without prejudice to Section 10.1 of this
Agreement, shall be entitled to employ, by way of direct employment or
secondment from a foreign entity, such persons who are not residents of the
Republic of Suriname (the “Expatriate Employees”), to work in Suriname for the
Project and related purposes.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   28



--------------------------------------------------------------------------------

The Republic of Suriname shall permit such Expatriate Employees and their
dependants (together the “Expatriates”), as defined in the Aliens Act 1991, to
immigrate for such periods as Surgold or its contractors shall deem necessary.

9.2 Compliance with the provisions of the Aliens Act 1991 and Law on Aliens’
Work Permit

Surgold shall comply with the terms of the Aliens Act 1991 with respect to the
Expatriate Employees and the immigration of Expatriates.

Subject to the provisions of Chapter 2, the Republic of Suriname shall perform
all such acts within its powers and shall cause all such other acts to be
performed which may be necessary or desirable to facilitate the employment and
immigration of Expatriate Employees and employees of its contractors, as
contemplated in this Chapter 9, as well as for the processing of applications
for visas, authorizations for short stays, residency permits and work permits.

9.2.1 Visa

Expatriates will be allowed to travel to the Republic of Suriname and obtain a
“Visa on Arrival” at the International Airport.

9.2.2 Residency and Work Permits

Expatriates that wish to apply for a residency permit, in accordance with terms
and conditions of the Aliens Act 1991, and a work permit, in accordance with the
Act on Aliens Work Permit, shall file an application for this purposes within 14
Business Days after their arrival in the Republic of Suriname.

The residency and work permit will be issued for a period of at least 3 years or
the period equal to the employment contract.

9.3 Expatriate compliance with Laws

Surgold shall ensure that Expatriate Employees comply with all applicable Laws,
that they respect the national heritage and customs and that they not engage in
any activities contravening the Law.

The Parties also agree that contractual provisions allowing for the dismissal of
Expatriate Employees for violation of these Laws shall be deemed sufficient to
meet Surgold’s obligations pursuant to this Article, without prejudice to the
criminal and civil liability of such employees and without prejudice to the
provisions of Sections 15.2 under (a) and (b) hereof.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   29



--------------------------------------------------------------------------------

Chapter 10 LABOR MATTERS AND TRAINING

10.1 Local employment

Surgold shall give preference to the employment of persons of Surinamese
nationality at all levels of the Operations to the extent that such persons are
available, qualified and equally suitable for such employment.

However, Surgold shall be free to appoint as members of its senior management
team individuals who, in Surgold’s opinion are the best qualified, regardless of
country of origin.

10.2 Hiring of personnel

Subject to all other provisions of this Article 10, the selection and hiring of
personnel for Project purposes shall be within the absolute and exclusive
discretion of Surgold.

Surgold shall consult with the appropriate government authorities with a view to
determining the availability of qualified and suitable Surinamese nationals for
employment in the Project but shall not be bound by any recommendations of said
authorities

10.3 Training Program

Prior to the Commencement of Commercial Production, Surgold shall prepare a
detailed training program for Project purposes with a view to ensuring the
development of suitable and qualified Surinamese personnel at all levels of its
Operations (hereinafter the “Training Program”).

The Training Program may include training in such skills as production,
maintenance, finance, human resources and management, and shall provide the
knowledge to sample, drill, assay, process and extract Minerals

This can be effected through training courses, on-the-job training, scholarships
for higher and academic education and, if necessary, training at premises and
operations outside the Republic of Suriname, provided that Surgold shall
collaborate with the Republic of Suriname as far as practicable to ensure that
all residents of Suriname trained overseas pursuant to the Training Program
return to work in Suriname.

Surgold shall enlist the participation and cooperation of the Republic of
Suriname and institutions such as the Anton de Kom University of Suriname in
preparing and implementing the Training Program.

In addition, subject to approval by Surgold, the Republic of Suriname and GMD
will have the right to have a limited number of technologists trained by Surgold
to learn these skills.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   30



--------------------------------------------------------------------------------

10.4 Timetable

The goal of the Training Program shall be to achieve the following levels of
employment of citizens of Suriname in the categories of employment and within
the time periods after the Commencement of Commercial Production as are
stipulated below:

 

     Category of employment  

Time period

   Unskilled     Skilled     Clerical     Professional     Management  

End of year 3

     100 %      75 %      75 %      40 %      20 % 

End of year 5

     100 %      80 %      100 %      70 %      60 % 

End of year 7

     100 %      85 %      100 %      80 %      70 % 

End of year 10

     100 %      90 %      100 %      80 %      70 % 

Surgold shall make its best reasonable efforts to meet the timetable set forth
above, however, if Surgold is unable to find personnel in Suriname to meet the
hiring objectives set forth herein, Surgold shall be entitled to employ
Expatriate Employees which are not residents of a CARICOM State, as it deems
necessary and desirable, for Project purposes.

Subject to the foregoing, Surgold shall generally be entitled to have recourse
to such mix of Expatriate Employees and Surinamese personnel as is required in
Surgold’s judgment for efficient operation of the mines.

10.5 Reporting

Surgold shall, within 90 days after the expiry of each calendar year, file with
the GMD and the Ministry of Labor Technology and Environment, a report
indicating progress achieved in the employment of citizens of Suriname for
Project purposes, including, if the goals described in Section 10.4 hereof are
not met, a description of positions not filled by citizens of Suriname, a
description of the procedures employed for seeking out available, suitable and
qualified citizens of Suriname to fill such positions and an assessment of the
success or progress achieved by the Training Program with a view to filling such
positions.

10.6 Applicable Law

Labor relations between Surgold and its local employees in Suriname shall be
subject to the Laws relating to labor relations.

Labor relations between Surgold and its Expatriates Employees in Suriname shall
not be subject to the Laws, but to the choice of law mentioned in the respective
employment contract provided, however that if said employment contract does not
specify the choice of law, Surinamese Laws are applicable.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   31



--------------------------------------------------------------------------------

10.8 Shutdown

When permanent shutdown of a Mine is anticipated, Surgold shall inform the
Republic of Suriname at least one (1) year before the expected closure date.

Chapter 11 TAXATION

11.1 Currency

For purposes of taxation, Surgold shall maintain all its books and records in
U.S. Dollars.

All taxes payable by Surgold shall be paid in U.S. Dollars.

11.2 Corporate Income Tax

11.2.1 Surgold shall meet its annual corporate income tax obligations in
accordance with the Income Tax 1922, which is fully applicable to Surgold,
unless specific provisions under this Agreement apply.

11.2.2 The Project qualifies as a permanent establishment for the levying of
corporate income tax as determined in the Income Tax 1922.

Therefore, the Annual Profit derived from the Project by Surgold is taxable for
the levying of income tax.

The expenses incurred in relation to the execution of the Project are deductible
for the levying of corporate income tax, unless excluded by the Income Tax 1922.

11.2.3 The Annual Profit shall be calculated in accordance with sound business
practice as intended in the Income Tax 1922, taking into account a consistent
conduct which is independent of the expected results and which can only be
changed if special circumstances justify this.

11.2.4 Surgold pursuant to the Income Tax 1922 should meet its annual corporate
income tax obligations by filing a provisional and a final corporate income tax
return with payment of the corporate income tax due.

A dated and signed provisional profit and loss account must be attached to the
provisional corporate income tax return with an approximation of the Annual Net
Taxable Income of the previous year.

The income tax due according to this return should, however, be at least equal
to the income tax due based on the final income tax return, which should have
been submitted according to the Income Tax 1922.

The final income tax return must consist of a dated and signed copy of the
balance sheet, profit and loss account and the necessary explanatory notes.

11.2.5 Before the Commencement of Commercial Production, Surgold should file the
opening balance sheet with the Inspector of Direct Taxes together with a
specification of the costs incurred in relation to the execution of the Project
until the moment of Commencement of Commercial Production.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   32



--------------------------------------------------------------------------------

11.2.6 During the term of the Agreement Surgold shall pay the Republic of
Suriname corporate income tax at the rate of thirty six percent (36%) due over
the Annual Profit.

Such rate shall not be changed upward or downward, as a result of the enactment
of any future Law.

11.3 Withholding Tax on Service Fees

11.3.1 A withholding tax of fifteen percent (15%) will be due over Service Fees
as of the Commencement of Commercial Production.

This withholding tax will be applicable to Surgold and any other company
associated with the Project to the extent that the underlying Service Fees are
deducted for the levying of corporate income tax by Surgold or another company
associated with the Project.

In connection with the levying of withholding tax Surgold and any other
companies associated with the Project will be responsible for withholding and
paying their own withholding tax and will not be collectively or severally
liable for the withholding tax obligations of any other company associated with
the Project.

11.3.2 The withholding tax shall be due on the Service Fees that were incurred
over the period of one month. The payment of the withholding tax due must take
place no later than the sixteenth (16th) of the month following the month in
which Service Fees are incurred.

A reconciliation of withholding tax on Service Fees will be performed on an
(calendar) annual basis.

11.4 Loss Carry Forward

Pursuant to the Income Tax 1922, Surgold will be entitled to carry forward net
operating losses arising from its first three (3) financial or calendar years of
the execution of the Project for an indefinite period of time to be set off
against future Profits.

After the third (3th) financial or calendar year, Surgold shall be entitled to
carry losses for a maximum period of fifteen (15) financial or calendar years to
be set off against future Profits.

Such losses will be settled by Surgold in a manner that the losses incurred in
earlier financial or calendar years shall be settled before losses incurred in
later financial or calendar years.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   33



--------------------------------------------------------------------------------

The first three (3) financial or calendar years of the Project cover the period
2004 up to and including 2006.

11.5 Value Added Tax (VAT)

Surgold will be exempt from VAT when procuring imported or locally taxable goods
and services as intended in the VAT Law 1997.

The Republic of Suriname shall cause the Inspector of VAT will provide the
necessary written confirmation of the waiver.

11.6 Personal lncome Tax

11.6.1 Surgold’s Expatriate Employees as defined in Section 9.1 above, and the
Expatriate Employees of Surgold’s contractors are subject to personal income
tax.

Their wage costs are deductible for the levying of income tax.

11.6.2 The Income Tax 1922 is fully applicable to Surgold’s Expatriate Employees
and the Expatriate Employees of Surgold’s expatriate contractors, unless
specific provisions under this Agreement apply.

11.7 Wage Tax

11.7.1 The Project qualifies as a permanent establishment for the levying of
wage tax as determined in the Wage Tax Act.

Therefore, Surgold has a withholding liability for the levying of wage tax on
the regular wage payments, as defined in Attachment XI, to its Expatriate
Employees and resident employees.

Wage tax should be withheld by Surgold at the applicable tax rate under the Wage
Tax Act.

Subsequently, Surgold should make the wage tax payments to the Collector of
Direct Taxes with the filing of a wage tax return over the wage period involved.

In addition to the withholding liability for wage tax purposes, a withholding
liability also exists for Surgold with regard to the premium ‘Algemeen
Oudedagsvoorzieningsfonds’ (hereinafter, premium AOV) according to the Wet
Algemeen Oudedagsvoorzieningsfonds, but only on wage payments to resident
employees.

Premium AOV should be withheld by Surgold at the applicable rate under the “Wet
Algemeen Oudedagsvoorzieningsfonds”.

The premium AOV payments to the Collector of Direct Taxes must take place
together with the wage tax payments and with the filing of the wage tax return.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   34



--------------------------------------------------------------------------------

11.7.2 The appointment letter of the Expatriate Employees shall pursuant to the
Wage Tax Act be part of Surgold’s books and records in Suriname and be made
available to the Inspector of Direct Taxes upon request.

The appointment letter should contain among other things the working period in
Suriname and the remuneration scheme.

The different parts of the remuneration scheme, such as regular salary, bonus,
foreign service premium, hardship allowance, housing allowance and company car
should be specified in the appointment letter.

11.8 Registration with the Inspection of Direct Taxes

After Commencement of Commercial Production, Surgold shall register with the
Inspection of Direct Taxes Affiliates and expatriate contractors who intend to
perform work in Suriname for the benefit of the Project.

Such registration shall be required before commencement of work in Suriname.

11.9 Exemptions

In addition to what is described in Chapter 8 and elsewhere in this Chapter 11
of this Agreement, the Republic of Suriname exempts Surgold and its Expatriate
Employees from paying all other taxes, duties and like charges regarding or
resulting from activities or participation in activities by virtue of this
Agreement.

11.10 No Effect of Other Tax Laws

The Republic of Suriname hereby represents and warrants that no Law presently in
force would, by its terms, has the effect of imposing a direct or indirect tax
on Surgold, its successors in interest, or any of their respective Affiliates

 

  (a) by reason of their being a Party to the Agreement, or

 

  (b) by reason of being a beneficiary of any exemption, or

 

  (c) being in connection with any matter contemplated in this Agreement.

To the extent that any provisions contained therein such Law would apply to
Surgold or any of its Affiliates, such Law shall be deemed not to apply and
shall not be enforced against Surgold or its Affiliates.

The Republic of Suriname hereby covenants and undertakes that, in the event of
the imposition of any new or additional tax, through the enactment of any new
Law or the enactment of any amendment to any tax Law, which imposition or change
in rules for calculating same would result in an increase in the amount of taxes
payable by Surgold, the Republic of Suriname shall relieve Surgold from the
obligation to make such increased payment, and such relief shall be in an amount
equal to the amount of the increased payment that would otherwise be required to
be paid pursuant to such new or additional tax.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   35



--------------------------------------------------------------------------------

11.12 Disputes

Should a dispute arise in connection with any matter referred to in this Chapter
11 or in connection with the application of any provision of any tax Law to
Surgold or any taxpayer (other than Expatriate Employees) referred to in this
Chapter 11, the Republic of Suriname shall ensure that no compulsory or
executory measures are taken against such taxpayer.

The tax authorities in Suriname normally having jurisdiction over the subject
matter of the dispute shall issue a written ruling setting forth detailed
reasons in support thereof, and the taxpayer or taxpayers affected thereby,
other than Expatriate Employees, shall be entitled to appeal such ruling in the
manner provided in Section 17.3 hereof, which appeal shall suspend execution of
such ruling for all purposes until a final determination of the matter has been
made in accordance with Section 17.3 hereof.

Such taxpayer shall be entitled, but not required, to exhaust any statutory or
administrative rights of appeal from such ruling under the Laws.

Disputes involving Expatriate Employees shall be prosecuted pursuant to
applicable law.

Chapter 12 EXPORTING GOLD AND OTHER MINERALS

12.1 Export of Gold and Other Minerals

Subject to Sections 7.5 and 12.3, Surgold shall be entitled to export from
Suriname and deposit, lease, sell, assign or otherwise transfer outside
Suriname, any gold and other Minerals produced from any Right of Exploitation,
without restriction of any kind and, other than as set out in this Agreement,
shall be exempted from the obligation to pay any fees, imposts, duties, taxes,
administrative and other charges and any other like assessments of any nature
whatsoever in connection therewith.

12.2 Inspection

Surgold shall be entitled to export gold and other Minerals as follows:

 

  (a) Doré will be poured at appropriate intervals as determined by management
of Surgold using customary security practices;

 

  (b) For reasons of security Surgold shall be allowed to use an airport located
on or outside the Project lands, as intended in Section 6.4 of this Agreement.

The Republic of Suriname shall cause the authorized government institutions or
agencies to declare the airport involved at the request of Surgold to be a port
of disembarkation or embarkation for the purpose of carrying doré directly from
the Project lands to secure warehouses at locations outside of Suriname for
further secure shipment to a refinery designated by Surgold.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   36



--------------------------------------------------------------------------------

All reasonable costs incurred by the Republic of Suriname in respect of the
presence of officials designated for that purpose of the Department of Import
Duties and Excises on the Project lands shall be charged to Surgold.

 

  (c) Surgold will instruct the Payor (as defined in Attachment IV) to issue, in
relation to each shipment, an acknowledgement of receipt of doré to Surgold, and
a copy thereof to the Republic of Suriname, in such form and substance as will
permit the recipients to confirm the arrival at Payor of each shipment of doré
exported from the Project.

12.3 Export Authorizations

The Republic of Suriname hereby undertakes to cause Surgold to receive all such
specific authorizations and exemptions from authorities having jurisdiction over
the matters described in this Chapter 12 as are necessary to give effect to the
matters described in this chapter, subject to the obligation of Surgold to
observe the administrative procedures in respect thereof.

Chapter 13 REPATRIATION OF CAPITAL AND OTHER PROPERTY FROM SURINAME

13.1 No withholding on repatriations

Notwithstanding the provisions of Sections 8.5 and 18.4, Surgold is hereby
granted the right to repatriate all of its investment in the Project without the
imposition of any withholding tax, charges or impositions.

In the event that Surgold encumbers any or all of its Assets in order to finance
the development of the Project, the Republic of Suriname agrees that it shall
not impose any withholding taxes on the interest charged by the financiers of
the Project.

13.2 Remittances

Surgold shall be entitled to remit all capital invested and profits earned in
Suriname to persons outside Suriname without restriction of any kind.

And shall be exempted from the effects of any such restriction, as may be in
effect from time to time, under the Laws and (save as expressly provided in
Chapter Article 11 hereof) from the obligation to pay any fees, imposts,
charges, taxes, administrative and other costs and any other like assessments of
any nature whatsoever in connection therewith.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   37



--------------------------------------------------------------------------------

For greater certainty, Surgold shall be entitled to remit such capital and
profits from foreign currency accounts in the manner provided in Section 7.3
hereof.

13.3 Authorizations for repatriations

The Republic of Suriname hereby represents and warrants that Surgold will
receive all such specific permits from the competent governmental officials, or
agencies having jurisdiction over the subject matter described in Chapter 13
hereof, as are necessary to give effect to these matters, without prejudice to
the obligation of Surgold to follow the administrative procedures in respect
thereof.

Chapter 14 INSURANCE MATTERS

14.3 Employee Insurance

Surgold shall obtain personal accident insurance in amounts as is customary in
the Republic of Suriname and in accordance with the Law for its employees for
the duration of Operations.

14.2 General Liability Insurance

Upon granting of the Merian Right of Exploitation, Surgold shall obtain general
liability insurance satisfactory to the financial institutions providing
financing for the Project.

In the event that such insurance coverages are not available or are available
only at prohibitive cost in Suriname, the Republic of Suriname will cooperate
with Surgold to enable Surgold to provide, at such company’s own expense,
adequate insurance coverage outside Suriname, provided such coverage is not
under management of Surgold or an affiliated company.

Notwithstanding anything herein to the contrary, Surgold may self-insure as it
deems appropriate.

Chapter 15 REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS

15.1 Representation and Warranties of Surgold

Surgold represents and warrants to the Republic of Suriname as follows:

 

  (a) that it is a body corporate duly organized and validly in existence and
has the corporate power and authority to own its property and conduct its
business;

 

  (b) that it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein, that all corporate and other action required
to be taken in order to permit it to enter into and perform this Agreement has
been properly and validly taken, and all federal and state government approvals
in the United States of America required to be obtained for such purposes have
been obtained and remain in effect;

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   38



--------------------------------------------------------------------------------

  (c) that it shall not breach any other agreement or arrangement by entering
into or performing its obligations under this Agreement; nor, in so doing, shall
it breach any provisions of its constituting documents, by-laws or
administrative resolutions;

 

  (d) that this Agreement has been duly executed by it and is valid, binding and
enforceable against it in accordance with its terms;

 

  (e) that, to the best of its knowledge and belief, and that, after due inquiry
of its directors and officers, there exists no material fact or circumstance
applicable to this Agreement or the Project which has not been previously
disclosed to the Republic of Suriname or GMD, as applicable, and which should be
disclosed to prevent the representations made in this Agreement from being
materially misleading.

15.2 Covenants of Surgold

Surgold hereby covenants and undertakes as follows:

 

  (a) that it shall, subject to Chapter 17 hereof, assume liability for any
damages caused by the acts and omissions of all its persons contracted and
employed by it, provided such acts or omissions occurs within the framework of
the legal relationship of these persons with Surgold.

Surgold will also assume liability for any damages caused by its contractors,
subcontractors and agents in violation of its obligations under this Agreement
provided such violation occurs under express instructions of Surgold;

 

  (b) that it shall, subject to Chapter 17 hereof, indemnify and hold harmless
the Republic of Suriname and/or GMD, their respective employees, agents, and
representatives from and against all suits for injury or claims for damages to
persons or property resulting from or arising out of illegal or unlawful conduct
in the performance of its Operations hereunder.

Surgold shall assume, the defense of any lawsuit that may be brought against the
Republic of Suriname by reason of Surgold’s conduct of Operations under this
Agreement, and pay upon demand, on behalf of the Republic of Suriname, the
amount of any final judgment that may be entered against the Republic of
Suriname in any such lawsuit.

The Republic of Suriname shall be held to use all possible legal remedies
against such judgment, while payment by Surgold on behalf of the Republic of
Suriname will only follow in case the Republic of Suriname through the execution
of the judgment is forced to pay.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   39



--------------------------------------------------------------------------------

Provided, however, that the obligations of Surgold under this Section shall not
apply to any suit for injury or claim for damages, or other relief against the
Republic of Suriname based on its own actions, policies or conduct and/or:

 

  (i) based upon any challenge by a third party to the Republic of Suriname’s,
or GMD’s, or Surgold’s right or title to, or claim based on the occupation,
alteration or use of, or damage to all or any part of the Project; and

 

  (ii) resulting from or arising out of any action or inaction of the Republic
of Suriname or the GMD not expressly required under this Agreement.

Any dispute between Surgold, on the one hand, and the Republic of Suriname on
the other, with respect to the obligations of Surgold under this Section 15.2
shall be resolved pursuant to Chapter 17 of this Agreement.

15.3 Representation and Warranties of the Republic of Suriname

The Republic of Suriname hereby represents and warrants to Surgold as follows:

 

  (a) that the Republic of Suriname, in its capacity as a sovereign state has
the right, power and authority to enter into and perform this Agreement;

 

  (b) that this Agreement has been duly executed and delivered by the Republic
of Suriname, and that this Agreement is valid, binding and enforceable against
it in accordance with its terms;

 

  (c) that they shall not breach any other agreement or arrangement by entering
into or performing this Agreement;

 

  (d) that the plot of land where the Project is located is free State-Owned
Land and third parties do not have any rights with respect to the property
(excluding mineral rights), including, without limitation, rights of enjoyment,
occupation or usufruct thereon; and

 

  (e) that there are no asserted claims, rights or encumbrances of any nature
which may affect in any material way any Right of Exploration or any Right of
Exploitation, or the Development; and that, to the best of their knowledge,
there are no valid unasserted or potential claims, rights or encumbrances of any
nature which may affect in any material way any Right of Exploration or any
Right of Exploitation or Development.

For the purposes of this paragraph, “asserted claim” means a claim contained in
a written notice or filed by appropriate proceeding in a court of competent
jurisdiction.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   40



--------------------------------------------------------------------------------

15.4 Undertakings by the Republic of Suriname

Subject to Chapter 2 of this Agreement, the Republic of Suriname hereby
undertakes that it shall take all such steps which are necessary for the
implementation of this Agreement, including passing all the necessary acts and
issuing the necessary authorizations to provide for the adaptation and
modification of Laws which may affect the implementation of’ this Agreement, and
to allow Surgold to continue to carry out their obligations and to receive the
benefits accorded to them under this Agreement.

15.5 Unilateral action taken by the Republic of Suriname

15.5.1 Without limiting the application of Sections 15.6 and 15.7 hereof and
without prejudice to any other undertaking of the Republic of Suriname set forth
in this Agreement, if, at any time during the term of this Agreement, the
Republic of Suriname enacts or adopts any new Law or repeals any existing Law
(collectively,

“Unilateral Action”), and if such Unilateral Action (by itself or in conjunction
with any other Law or Laws) has the effect of preventing or constraining the
exercise of any material right or of materially increasing the burden of
performance of any obligation (including any increase in an obligation to pay a
sum of money) of Surgold hereunder (a “Negative Effect”), the Republic of
Suriname agrees to take such measures as may be required to restore Surgold to
the position they would have retained had such Unilateral Action not been taken
(“Corrective Action”).

Such Corrective Action may take any or all of the following forms, at the
election of the Republic of Suriname:

 

  (a) an exemption from the application of the Law that is the direct or
indirect subject of the Unilateral Action or the direct or indirect cause of the
Negative Effect;

 

  (b) an undertaking to remit additional amounts that would otherwise be payable
as a result of such Unilateral Action;

 

  (c) the enactment of specific legislation (including subsidiary legislation)
eliminating the Negative Effect, or;

 

  (d) any other form acceptable to Surgold and the Republic of Suriname.

15.5.2 For greater certainty the Republic of Suriname agrees to take Corrective
Action to eliminate the Negative Effects of any Unilateral Action on Surgold or
any Right of Exploration or any Right of Exploitation, or taken on or in respect
of any of the matters described in this Agreement.

15.5.3 Insofar as any Law which is enacted after the Date of Commencement and
which is in violation of the express conditions and terms of this Agreement, and
thus significantly and negatively influencing the activities or business
operations, the Republic of Suriname must take action to take away the Negative
Effect for Surgold.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   41



--------------------------------------------------------------------------------

15.5.4 Notwithstanding the foregoing, nothing set forth in this Agreement shall
be interpreted as preventing the Republic of Suriname from taking Unilateral
Action, but without any obligation to take Corrective Action, if the Unilateral
Action is necessary for:

 

  (a) the protection of the health and safety of the population of the Republic
of Suriname or parts thereof; or

 

  (b) the protection of the human and natural environment of the Republic of
Suriname; or

 

  (c) complying with international obligations arising out of treaties ratified
by the Republic of Suriname.

In respect of the application of such Unilateral Action to Surgold it should be
offered sufficient room to ensure the observance thereof.

The Unilateral Action should relate to the prevention of damage to the general
health and safety of the population and the human and natural environment, and
should meet standards of reasonableness, designated as ‘good government
practice’ and in accordance with international standards.

15.5.5 Notwithstanding the provisions of Section 15.5 hereof, the Republic of
Suriname shall not, whether by Unilateral Action or otherwise, unilaterally
amend or terminate this Agreement other than in accordance with the express
terms hereof.

15.6 Preservation of Surgold’s Property Rights

With respect to the property, rights and interests of Surgold arising out of
this Agreement or in any way connected with the Project, and subject to Chapter
2 of this Agreement, the Republic of Suriname agrees to: (i) ensure the fair and
equitable treatment of such property rights and interests, (ii) in no way to
impair or interfere with the management, maintenance, use, enjoyment or disposal
(except as expressly provided herein) of such property, rights and interests,
and (iii) to take no action to expropriate any property, rights or interests,
whether characterized as expropriation or otherwise, or to directly or
indirectly deprive Surgold of such property, rights or interests.

15.7 Partnering against Corruption

15.7.1 Each Party acknowledges its intention and undertaking to abide by all
applicable Anti-Corruption Laws.

15.7.2 Upon receipt by a Party of information that, on its sole discretion, such
Party determines to be evidence of a breach of the provisions of Section 15.7.1,
such Party shall immediately notify the other Party thereof in writing.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   42



--------------------------------------------------------------------------------

The Partners promptly shall meet to discuss the information obtained and attempt
to resolve any concerns raised by such Party.

15.8 Survival

The representations, warranties, covenants and undertakings set forth in this
Chapter 15 shall remain in effect throughout the term of this Agreement and
shall be in addition to, and not in substitution for, any other representations,
warranties, covenants and undertakings set forth in this Agreement.

Subject to Chapter 17, each Party to this Agreement shall immediately upon
receipt of written notice from the other Party undertake to cure a breach of any
representation, warranty, covenant or undertaking of that Party, and shall
indemnify and hold harmless the other Party to this Agreement, and their
respective employees, agents, and representatives, from and against all suits
for injury or claims for damages to persons or property resulting from or
arising out of such breach.

Chapter 16 DEFAULTS AND REMEDIES

16.1 Default of the Republic of Suriname

Should the Republic of Suriname fail to perform any of its obligations
hereunder, Surgold shall give reasonable notice to the Republic of Suriname
specifying the nature of the default and indicating that action must be taken to
cure such default.

If corrective action is not completed within the cure period (which, unless a
longer period is otherwise specified in the notice, shall be a period of sixty
(60) days after notice), Surgold shall be entitled to institute proceedings in
accordance with Chapter 17 of this Agreement.

16.2 Default of Surgold

Surgold shall be deemed to be in default hereunder if:

 

  (a) it fails to perform any obligation assumed by it hereunder and fails to
completely remedy such failure of performance within sixty (60) days of the date
of receipt by Surgold of a written notice of such failure to perform from or on
behalf of the Republic of Suriname; provided, however, that Surgold may contest
such notice of default provided it does so within sixty (60) days of the date of
receipt of notice from the Republic of Suriname and pursuant to Chapter 17;

 

  (b) Surgold has not commenced Development as mentioned in Section 4.3 and
fails to completely remedy such failure of performance within sixty (60) days of
the date of receipt by Surgold of a written notice of such failure to perform
from or on behalf of the Republic of Suriname; provided, however, that Surgold
may contest such notice of default provided it does so within sixty (60) days of
the date of receipt of notice from the Republic of Suriname and pursuant to
Chapter 17.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   43



--------------------------------------------------------------------------------

16.3 Termination

The Republic of Suriname may, subject to Section 16.4 hereof, terminate this
Agreement and any Right of Exploitation in the event of a default under
Section 16.2 (which is not cured or contested by Surgold within the applicable
notice period) by written notice to Surgold, provided such default constitutes a
material breach of this Agreement.

In determining whether a “material breach” of this Agreement has occurred, the
following shall specifically be considered:

 

  (a) the good faith or lack thereof on the part of Surgold;

 

  (b) external factors, if any, which contributed to the breach;

 

  (c) the relative harm inflicted upon the Republic of Suriname and its People;
and

 

  (d) whether the breach can be cured by the payment of money and any interest
owed thereon, in which case, provided that Surgold demonstrates that it is
capable and prepared to make payment of such damages, and does so within a
reasonable period of time, the breach shall not be deemed a material breach.

16.4 No Termination during Proceedings

If Surgold has instituted proceedings in accordance with Chapter 17 hereof, the
Republic of Suriname shall not terminate or purport to terminate this Agreement
or any Right of Exploitation, and Surgold shall be entitled to continue
Operations hereunder until the proceedings described in Chapter 17 shall have
been completed.

An exception shall apply to the foregoing in case of continuing breaches of a
very serious nature on public health, the human and natural environment of the
Republic of Suriname or the risk of such breaches.

16.5 Institute Proceedings

Within the context of this Agreement, a Party shall be deemed to have
“instituted proceedings” or “contested” hereunder if it serves written notice to
the other Party to the dispute as referred to in Section 17.2 hereof and
continues to avail itself of the dispute resolution mechanisms set forth in
Chapter 17 hereof with diligence thereafter.

If Surgold has instituted proceedings under Section 17.2 hereof in connection
with an allegation by the Republic of Suriname of a default by Surgold hereunder
and Surgold continues to deny such alleged default after such proceedings have
been completed, then the Republic of Suriname may, if it wishes to sustain its
allegations, institute arbitration proceedings under Section 17.3 hereof.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   44



--------------------------------------------------------------------------------

If the Republic of Suriname succeeds in proving a default by Surgold hereunder
to the satisfaction of an arbitral tribunal constituted under Section 17.3
hereof, it shall be entitled to such compensation in the form of damages as the
tribunal shall award in accordance with the evidence presented and the
provisions of applicable Law.

However, the Republic of Suriname shall not be entitled to seek a termination of
any Right of Exploitation or this Agreement unless Surgold expressly consents to
such termination or is adjudged by the tribunal to have committed a material
breach of this Agreement or the Right of Exploitation.

In the event the Republic of Suriname shall be entitled to seek a termination of
the Right of Exploitation or this Agreement, nothing in this Agreement shall be
deemed to prevent the Republic of Suriname from recovering any damages caused by
any breach of this Agreement by Surgold.

16.6 Position of Lenders

Should the Republic of Suriname give a notice to Surgold pursuant to
Section 16.3, the Republic of Suriname shall give reasonable consideration to
any proposal that any Lender of Surgold may subsequently make to the Republic of
Suriname taking into consideration the positions of such Lender in regard to any
outstanding obligations that Surgold may have to it at that time.

Chapter 17 DISPUTE RESOLUTION

17.1 Dispute Resolution

If any dispute or conflict arises under this Agreement the Parties shall resolve
such dispute in the manner hereinafter set forth.

17.2 Commencement of Proceedings

Any Party to the dispute may commence proceedings under this Chapter 17, with a
notification to the other Party after he has convened a meeting between or among
the chief executive (or their highest-ranking representatives) of Surgold’s
Parent Company or any successor and the Minister of Natural Resources.

Such group shall meet on a mutually agreed upon date within thirty (30) days
from the date of the notice convening the meeting and shall use according to the
requirements of good faith their best efforts to achieve a settlement to solve
the dispute.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   45



--------------------------------------------------------------------------------

17.3 Arbitration

17.3.1 Any dispute arising out of or in connection with this Agreement or the
breach, termination, validity, performance or interpretation thereof which is
not resolved pursuant to Section 17.2 hereof or otherwise shall be referred for
determination to final, and binding arbitration before the London Court of
Arbitration (the “Court”), to the exclusion of all courts of any State and other
like forums, under the Rules of the London Court of Arbitration applicable to
International Arbitrations (the London Rules) valid on the date of the dispute.

17.3.2 Notwithstanding the foregoing, the arbitration shall be conducted in
accordance with the following provisions:

 

  (a) The Republic of Suriname and Surgold shall each be entitled to appoint a
qualified person to act as arbitrator and the Court shall appoint a third
arbitrator to complete the tribunal who shall not be a citizen or resident of
either Suriname or the United States of America, and the person so appointed by
the Court shall act as chairman of the tribunal.

 

  (b) The arbitration hearings shall be held in London, England.

 

  (c) Each Party shall participate in any arbitration proceedings at its own
expense, while expenses of arbitration shall be borne equally by the opposing
Parties.

17.4 Conciliation or Mediation

The Parties to a dispute may, but need not, refer a dispute to the Court for
purposes of attempting a conciliation or mediation thereof, in which event the
rules and practices of the Court relating to conciliation or mediation shall
apply.

The failure to attempt or complete conciliation or mediation proceedings shall
in no event prevent a Party from instituting arbitration proceedings in
accordance with Section 17.3 of this Agreement.

17.5 Failure to Participate

The failure by a Party to participate in arbitral proceedings shall not
constitute valid grounds for rejecting the jurisdiction of the tribunal or the
validity and enforceability of any of its awards.

Each Party hereby undertakes to execute any arbitral award rendered against it
in accordance with the applicable provisions, in full, voluntarily and without
delay and hereby waives any entitlement to invoke any ground of immunity in
respect of jurisdiction or the execution or enforcement of such award,
including, without limitation, principles of sovereign immunity.

17.6 General Principles of International Law

Notwithstanding Section 21.12, to the extent that any arbitration involves a
dispute between (a) Surgold and (b) the Republic of Suriname, the Parties agree
that the arbitrators shall be entitled, at their discretion, to apply such
general principles of International Law, as may be necessary to give full effect
to the true intentions of the Parties as set forth in this Agreement, subject,
however, that in no event may either party assert grounds of privilege or
immunity in respect of jurisdiction of the Arbitral Court, or execution or
enforcement of any award.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   46



--------------------------------------------------------------------------------

Chapter 18 TERM AND TERMINATION

18.1 Term

This Agreement shall be deemed to have come into force as of the Effective Date,
provided that all acts performed and all expenses incurred by Surgold in
anticipation of the Effective Date and on the assumption that this Agreement
would be executed shall be deemed for all purposes to have been validly
performed and incurred pursuant to this Agreement.

This Agreement shall remain in effect until the twenty fifth (25th) anniversary
of the date of registration of the Merian Right of Exploitation in the Registers
of the Mortgage Office, unless earlier terminated pursuant to this Chapter 18 or
extended upon request of Surgold and approval of the Republic of Suriname.

The foregoing shall not apply in case any Right of Exploitation is granted
subsequent to the Merian Right of Exploitation, in which event, upon the
granting of such new Right of Exploitation, this Agreement shall automatically
extend for an additional ten (10) year period calculated from the next day after
the twenty fifth (25th) anniversary of the date of registration of the Merian
Right of Exploitation.

18.2 Termination by the Republic of Suriname

The Republic of Suriname shall be entitled to terminate this Agreement only
under the circumstances described and in the manner set forth in Sections 16.2
and 16.3 of this Agreement.

18.3 Steps upon Termination

In the case of a termination of this Agreement pursuant to Sections 18.1 or 18.2
hereof, Surgold shall, insofar as applicable:

 

  (a) be required subject to Sections 8.5 and 18.4 (unless such requirement is
waived by the Republic of Suriname) to remove, sell, salvage, or otherwise deal
with its Assets in Suriname within thirty six (36) months following the
termination of this Agreement;

 

  (b) arrange and pay for the rehabilitation of the Project Lands used and
damaged as provided in Section 19.4 and the EISA;

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   47



--------------------------------------------------------------------------------

  (c) pay any fees due hereunder up to the time termination becomes effective;

 

  (d) submit a termination report in relation to the matters described in
Section 8.5 hereof; and

 

  (e) submit complete reports and evaluations, maps, assays, samples, drilling
tests, files and related information to the GMD.

18.4 Certificate of Compliance

Before Surgold shall be granted the right to remove its Assets from Suriname,
Surgold shall obtain from the GMD a certificate of compliance with its
obligations under Section 18.3. under (b) of this Agreement.

This certificate shall not be unreasonably withheld, conditioned or delayed by
GMD, and shall in no event be issued later than thirty (30) days after Surgold
or the Venture complies with its obligations in Section 18.3 under (b) through
(e).

18.5 Transfer of Infrastructure

Upon the termination of this Agreement and the final termination of the Project
by Surgold and the removal of Surgold’s Assets from Project Lands, in accordance
with Section 18.3, title to all roads and ports (including marine or river ports
and airports), all water distribution systems, and all regional diesel electric
installations owned by Surgold shall pass to the Republic of Suriname for the
amount of one (1) Suriname Dollar, such title to be free and clear of all liens,
encumbrances, claims or charges created by, through or under Surgold.

Chapter 19 ENVIRONMENTAL AND SOCIAL RESPONSIBILITY

19.1 Standards

Surgold will adhere to applicable Laws and operate consistent with practices
specified in the IFC’s General Environmental, Health and Safety Guidelines and
the IFC’s Environmental, Health and Safety Guidelines for Mining.

19.2 Operations

Surgold shall use reasonable efforts to minimize the negative impact of
Operations on human settlements, forest, land, water quality and local flora and
fauna.

Without limiting the foregoing, Surgold shall (i) implement the ESIA, (ii) take
care to avoid fires and control soil erosion on the land and (iii) take all
practicable actions to minimize the area of disturbance required for Operations.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   48



--------------------------------------------------------------------------------

19.3 Protection of the Environment

Surgold shall implement the ESIA, including the plans for environmental
management, mine closure, and accident prevention and emergency response in
order to preserve and protect the natural environmental conditions of Project
Lands.

The ESIA will also specify mitigation requirements to reduce stream and air
pollution, and to protect the local communities.

Without limiting the foregoing, Surgold shall in accordance with the IFC’s
General Environmental, Health and Safety Guidelines and the IFC’s Environmental,
Health and Safety Guidelines for Mining, conduct Operations so as not to pollute
any surface or subsurface fresh water supply, to limit air pollution, minimize
erosion and control sediment to maintain waste disposal areas in a reasonable
manner and revegetate them in accordance with the closure plan specified in the
ESIA and, in a more general sense, to take the necessary measures to minimize
the adverse effects of the Project on the environment and the population.

19.4 Rehabilitation

Surgold is required to rehabilitate mining disturbances in accordance with the
ESIA.

Rehabilitation of Project Lands shall be done by Surgold at its sole cost and
expense.

Concurrent rehabilitation should be followed as possible for surface and/or
subsurface areas, improvements thereon, related facilities, roads, and waste
disposal sites that are of no further use for Operations.

Mine pits will not be re-claimed, unless the reclamation takes place as an
integrated part of excavating subsequent mine pits.

Following termination of this Agreement, Surgold shall have full access to the
Project Lands to complete any required rehabilitation.

19.4.1 Disturbances created by Porknocking

The Republic of Suriname acknowledges that Porknocking activities conducted
within Project Lands by third parties has and will create significant
disturbances and environmental degradation and therefore not subject to any
liability against Surgold.

The Republic of Suriname acknowledges further that, provided that Surgold has
not actively promoted the Porknocking, neither Surgold shall be liable for any
existing or future liabilities derived from such activities and is not
responsible for reclamation of such disturbances.

Existing Porknocking disturbances will be documented by Surgold prior to the
start of a Development and detailed in the applicable ESIA as part of the
existing environment prior to the start of commercial production.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   49



--------------------------------------------------------------------------------

Surgold will also monitor on an annual basis changes in Porknocking activities
and detail these changes in a report to the Republic of Suriname.

19.4.2 Reclamation Assurance Coverage

To assure financial coverage of reclamation liability Surgold will provide the
Republic of Suriname, upon the granting of any Right of Exploitation, and on an
annual basis thereafter with: (a) a corporate guarantee of the Parent Company
equal to eighty percent (80%) of the Calculated Reclamation Cost (as defined
below); and (b) the remaining twenty (20%) covered by a letter of credit,
insurance policy, or surety bond issued by an A-rated or better financial
institution, with the Republic of Suriname as the beneficiary.

In the event of change-of-control of Surgold, the Republic of Suriname shall
have the right to modify these assurance coverage requirements.

The fees associated with obtaining the coverage required for (b) above, shall be
deducted by Surgold in the period for which the coverage was issued.

The Calculated Reclamation Cost shall mean: the cost, calculated on an annual
basis, from the date of the granting of the Right of Exploitation, and following
GAAP procedures, for reclamation of existing mining disturbances after deduction
of reclamation expenditures conducted during a given year, which amount shall be
tax deductible.

For the purpose of clarity, a sample calculation is provided in Attachment XII.

The Republic of Suriname has the right to have a third party review the
estimated annual liability and request adjustment of the financial assurance
coverage if the review indicates an adjustment is necessary.

19.5 Community Fund for Social Development

Surgold hereby declares its intent to create a Community Development Fund (CDF)
with the goal of funding projects dedicated to the sustainable development of
the local community. The CDF will be established upon the granting of the Merian
Right of Exploitation. Funding will be provided by Surgold on an annual basis
during Operations.

The CDF will be governed by a board of six directors composed by an equal number
of representatives of the Paramaka Community, the Republic of Suriname and
Surgold. The directors will jointly appoint the manager of the CDF.

The board of directors will establish rules governing the operation of the CDF
and decide on the choice of projects to fund and in identifying these projects,
shall consider projects that occur in the districtplan Sipaliwini and also
subsequently oversee their execution and implementation.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   50



--------------------------------------------------------------------------------

The amount of funding as well as projects being funded, their execution and
implementation will be made public in the Project website.

Chapter 20 ROYALTY

20.1 Royalty Description

Surgold shall pay to the Republic of Suriname a Royalty in the amount of six
percent (6%) over the Net Smelter Returns, as referred to the Attachment IV.

20.2 Records and Audits

The Republic of Suriname shall have the right, upon reasonable notice to
Surgold, to inspect and copy all books, records, technical data, information and
materials, hereinafter, the Data, pertaining to the calculation of the Royalty;
provided that such inspections shall not unreasonably interfere with Operations.

Surgold makes no representations or warranties to Republic of Suriname
concerning any of the quarterly Data or any quarterly information contained in
any quarterly reports, and Republic of Suriname agrees that if it elects to rely
on any such quarterly Data or quarterly information, it does so at its sole
risk.

If any such audit or inspection reveals that Royalty payments for any calendar
year are underpaid or overpaid, then Surgold shall pay in the case of an
underpayment of Royalty such difference yet to the Republic of Suriname, like
the Republic of Suriname in the case of an overpayment of Royalty will reimburse
Surgold the difference.

If the audit or inspection reveals, however, that Royalty payments for any
calendar year are underpaid by more than three percent (3%), Surgold shall fully
pay the Republic of Suriname for its reasonable costs incurred in such audit or
inspection.

Chapter 21 MISCELLANEOUS AND FINAL PROVISIONS

21.1 Force Majeure

For the purpose of this Agreement, “Force Majeure” means an extraordinary event,
which, during any period while this Agreement is in effect, prevents the
Operations or the material performance of the obligations required by a Party,
where the cause of such event is reasonably beyond the control of such Party,
and shall include, without limitation, war, declared or undeclared; riot; civil
insurrection; acts of sabotage; terrorism; fire; floods; wind; other damage from
the elements; shortage or interruption of essential goods or equipment; strikes;
lockouts and labor disputes; interruption or unavailability of transportation;
action of government authority; acts of God; acts of the public enemy; and,
after the Commencement of Commercial Production, a commodity price for Minerals
produced and sold from Project Lands which is not sufficient for a period of
nine (9) consecutive months to cover the costs of Operations for that time
period, hereinafter, Commodity Price Force Majeure.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   51



--------------------------------------------------------------------------------

21.2 Suspension of Obligations

If an event of Force Majeure prevents the material performance of any obligation
under this Agreement, such obligation shall be suspended until the event which
gave rise to the force majeure is eliminated or until the material performance
of such obligation becomes possible despite the existence of the event of force
majeure.

During an event of force majeure, Surgold shall put forth reasonable commercial
efforts to maintain all Assets, which are not otherwise damaged or made
inaccessible by the event of force majeure, in good condition.

In the event that Surgold has claimed Force Majeure it shall take reasonable
steps to minimize the impact of such force majeure.

In the event of a Commodity Price Force Majeure, Surgold shall maintain all its
Assets in good conditions, meet the environmental health and safety requirements
set forth herein and shall pay the Republic of Suriname the sum of Five Hundred
Thousand Dollars (US$500,000) at the end of-the first year after commencement of
such Commodity Price Force Majeure and the sum of One Million United States
Dollars (US$1,000,000) at the end of every year thereafter, provided, however,
that no such payment shall be due following the recommencement of Operations
until the occurrence of another Commodity Price Force Majeure.

The Republic of Suriname shall have the right to terminate this Agreement in the
event a Commodity Price Force Majeure is in place for more than five
(5) consecutive years without recommencement of Operations (as defined below).
As used herein, Recommencement of Operations means commencement of Operations
after a Commodity Price Force Majeure and continuation thereof for at least six
(6) months in a twelve (12) month period.

21.3 Confidentiality

All information obtained by the designated agents of the Republic of Suriname
regarding the books and records of Surgold, as contemplated in Section 6.6 of
this Agreement and/or during inspections of Operations, as contemplated in
Section 6.7 of this Agreement, shall be deemed confidential pursuant to chapter
XI of the Mining Act.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   52



--------------------------------------------------------------------------------

21.4 No Waiver

The failure of a Party to insist on the strict performance of any provision of
this Agreement or to exercise any right, power or remedy upon a breach hereof
shall not constitute a waiver of any provision of this Agreement or limit the
Parties’ right thereafter to enforce any provision or exercise any right unless
such waiver is unambiguous, in writing and signed by the person waiving such
right, power or remedy.

Any waiver of such right, power or remedy shall not be construed as a waiver of
any succeeding or other right, power or remedy unless the contrary is expressly
stated in writing and signed by the Party making such waiver.

The failure by a Party to perform an obligation hereunder shall not excuse the
performance by any other Party of its obligations hereunder unless the first
mentioned obligation is a material obligation,

But in no event shall a Party be relieved of the obligation to provide notice to
the other Party pursuant to this Agreement.

21.5 Amendments

No amendment to this Agreement shall be valid unless made in writing and duly
executed by each of the Parties.

21.6 Entire Agreement

This Agreement contains the entire understanding of the Parties and supersedes
all prior agreements and understandings between the Parties relating to the
subject matter hereof.

There are no implied covenants in this Agreement other than those of good faith
and fair dealing.

This Agreement shall be binding upon and ensure to the benefit of the respective
permitted successors and assigns of each of the Parties.

21.7 Arm’s-Length Transactions

Surgold shall be allowed to transact with Affiliates including but not limited
to the supply of goods or services provided that such transactions are done on
the terms of Arm’s-Length Transactions.

21.8 Assignments

During the term of this Agreement Surgold will be permitted to assign all or any
portion of its rights and obligations under this Agreement to any technically
and financially competent third party, which shall be a bona fide company or
party and shall be acceptable to the Republic of Suriname (such acceptance not
to be unreasonably withheld or conditioned).

In the event of such assignment, such third party shall have all obligations of
Surgold under this Agreement.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   53



--------------------------------------------------------------------------------

21.9 Regular Communication

The Parties hereby agree to cooperate at all times and to contribute to the
extent of their respective capacities in order to ensure efficiency in the
performance of Operations hereunder and to ensure the success of the Project for
the economic development of Suriname.

To this end, the Parties agree to meet on a regular basis to discuss matters of
mutual concern.

Among one of these will be an evaluation of the performance of the Parties
pursuant to this Agreement by the Parties, and more in particular five (5) years
after Commencement of Commercial Production and subsequently every fifth
(5th) anniversary thereafter, to determine if the Agreement has complied with
the mutual interests.

Proposals for changes of clauses of this Agreement will be discussed in good
faith and take place with consent of both Parties.

21.10 Notices

All notices and other required communications made pursuant to this Agreement to
any Party shall be in writing and shall be addressed as follows:

 

TO: THE REPUBLIC OF SURINAME:   

Attn: Minister of Natural Resources

Mr. Dr. J.C. de Mirandastraat 11-15

Paramaribo, Suriname, South America

Telephone: 597-473428

Fax: 597-472911

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   54



--------------------------------------------------------------------------------

TO: SURGOLD:   

Attn: Branch Manager

Suriname Gold Company LLC

Surinamestraat 54

Paramaribo, Suriname

Telephone: 597-402892

Fax: 597-402893

  

Copy to:

Newmont Mining Corp.

attn: Land Department

6363 South Fiddler’s Green Circle

Greenwood Village, Colorado 80111 U.S.A.

Telephone: 1 303-837-5775

Fax: 1 303-837-5851

All notices shall be given (a) by personal delivery to a Party; (b) by
electronic communication (including telexes, telecopies or telefaxes), or (c) by
registered or certified mail, return receipt requested.

All notices shall be effective and shall be deemed to have been delivered (i) if
by personal delivery, on the date of delivery if delivered during normal
business hours and, if not, then on the next Business Day following delivery;
(ii) if by electronic communication, on the next Business Day following receipt
of the electronic communication; and (iii) if solely by mail, on the next
Business Day after actual receipt.

A Party may change its address for notice by providing notice of such new
address to the other Parties.

21.11 Language

This Agreement has been executed in triplicate, both in the Dutch and English
languages, both texts being equally authentic.

In the event of a conflict between the English and Dutch version, the Dutch
version shall prevail.

21.12 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Republic of Suriname without prejudice to Section 17.6.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   55



--------------------------------------------------------------------------------

The courts of the Republic of Suriname shall have jurisdiction to the enforcing
of any arbitral award.

IN WITNESS WHEREOF, the Parties have hereunto caused their authorized
representatives to set their respective hands hereto in Paramaribo, Suriname, in
the presence of one another the day and year first above written.

 

THE REPUBLIC OF SURINAME,      SURINAME GOLD COMPANY LLC,

/s/ J.K. Hok

    

/s/ Adriaan Van Kersen

The Minister of Natural Resources     

/s/ S. Relyveld

    

 

The Minister of Finance     

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   56



--------------------------------------------------------------------------------

Attachment I Venture Agreement

Table of contents

 

1.  

INTERPRETATION

     1    2.  

REPRESENTATIONS AND WARRANTIES; RECORD TITLE; INDEMNITIES

     8    3.  

NAME, PURPOSE AND TERM

     11    4  

RELATIONSHIP OF THE PARTNERS

     13    5.  

CONTRIBUTIONS BY THE PARTNERS

     14    6.  

PARTICIPATING INTERESTS

     15    7.  

MANAGEMENT AND REPRESENTATION

     19    8.  

STRATEGY COMMITTEE

     23    9.  

PARTNERS’ MEETINGS

     24    10.  

PROGRAMS AND BUDGETS

     26    11.  

FINANCIAL STATEMENTS AND CASH DISTRIBUTIONS

     28    12.  

WITHDRAWAL AND TERMINATION

     30    13.  

TAXES

     31    14.  

TRANSFER OF INTEREST

     31    15.  

ACQUISITIONS WITHIN AREA OF INTEREST

     35    16.  

GENERAL PROVISIONS

     36   

 

EXHIBIT A    ACCOUNTING PROCEDURE EXHIBIT B    MAP OF AREA OF INTEREST EXHIBIT C
   ASSETS CONTRIBUTED BY SURGOLD EXHIBIT D    PARTICIPATING INTEREST EXHIBIT E
   EXISTING ROYALTIES



--------------------------------------------------------------------------------

COMMANDITAIRE VENNOOTSCHAP AGREEMENT

THIS COMMANDITAIRE VENNOOTSCHAP AGREEMENT (this “Partnership Agreement”) is
entered into as of 22 November 2013, by and between NV 2, a corporation
incorporated under the laws of the Republic of Suriname (the “NV 2”), and
SURINAME GOLD COMPANY LLC, a limited liability company organized under the laws
of the State of Delaware, United States of America (“Surgold”).

RECITALS

A. Surgold and the Republic of Suriname have entered into a Mineral Agreement
(the “Mineral Agreement”) dated as of             , 2013 , which established the
conditions for the granting to Surgold of one or more Rights of Exploration and
one or more Rights of Exploitation within the Area of Interest described in the
Mineral Agreement, and in which the right to participate in the Merian Gold
Project, and the transfer of this right to NV 2, is provided for.

B. The NV 2 is a legal person under the laws of the Republic of Suriname, formed
for the purpose of participating in such projects.

C. Surgold and the NV 2 desire to provide for the formation of a commanditaire
vennootschap (the “Partnership”), effective and conditional upon the Republic of
Suriname’s exercise of the Option and thus the successive transfer of its right
to participate in the Merian Gold Project to NV 2 has taken place, as provided
in Section 3 of the Mineral Agreement.

NOW THEREFORE, in consideration of the covenants and terms contained herein,
Surgold and the NV 2 agree as follows:

1. INTERPRETATION

1.1. Definitions

With the exception of those mentioned herein below, all capitalized terms not
otherwise defined in this agreement shall have the meanings assigned to them in
the Mineral Agreement.

“Assets” means all Partnership Rights, all Products, and any other real and
personal property, tangible and intangible, held for the benefit of the Partners
hereunder.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    1



--------------------------------------------------------------------------------

“Additional Rights” means any Rights of Exploration or Rights of Exploitation,
other than the Merian Right of Exploitation, contributed by Surgold for use by
the Partnership as part of its initial contribution pursuant to Section 5.1.

“Arm’s-Length Transaction” means a transaction between Affiliates which shall be
consistent with the result that would have been realized, if the parties to the
transaction had not been related to each other.

“Operations” means all or any of Exploration, Development and Mining,
(mine)closure, reclamation and any other acts, including acts of administration
and management, performed by or on behalf of Surgold pursuant to the Project or
this agreement.

“Commencement of Joint Funding” shall have the meaning ascribed thereto in
Section 5.3.

“Managing Partner” shall mean Surgold, in its capacity as managing partner of
the Partnership.

“Existing Data” means maps, drill logs and other drilling data, core tests,
pulps, reports, surveys, assays, analyses, production reports, Operations,
technical, accounting and financial records, and any other material or
information relating to the Project, which is owned by Surgold or any Affiliate
of Surgold.

“Existing Royalties” means the obligation to pay royalties to third parties as
indicated in Exhibit E.

“Accounting Procedure” means the accounting practice set forth in Exhibit A.

“Budget” means the total of all program costs including capital expenditures,
operating costs and working capital in the form of an estimate that provides
reasonable detail, including costs to be incurred by each Partner.

“Limited Partner” shall mean the NV 2.

“Confidential Information” shall have the meaning given in Section 16.6.

“Contribution Effective Date” shall have the meaning given thereto in
Section 5.1.

“Effective Date” means the date upon which the Option is exercised.

“Participating Interest” means, for each Partner, the percentage representing
its partnership interest, as such percentage may from time to time be adjusted
hereunder.

Participating Interests shall be calculated to three decimal places and rounded
to two (e.g., 1.519% rounded to 1.52%).

Decimals of .005 or more shall be rounded up to .01; decimals of less than .005
shall be rounded down.

The Participating Interests of the Partners are as calculated in accordance with
Section 6.1 and reflected on Exhibit D to this Agreement.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    2



--------------------------------------------------------------------------------

Immediately after payment by Surgold of its initial contribution pursuant to
Section 5.1, the Partnership Rights will consist of the Merian Right of
Exploitation and any Additional Rights.

Partnership Rights will also be deemed to include any Rights of Exploration,
Rights of Exploitation or Third Party Rights, granted by the Republic of
Suriname to Surgold or otherwise acquired by NV 2 and contributed by Surgold for
use by the Partnership pursuant to Section 15.2.

“Minerals” means (gold and) all metals that commonly occur with gold in nature,
such as copper, silver, platinum-group metals and tellurium produced from any
Right of Exploitation pursuant to the Mineral Agreement.

“Mineral Agreement” has the meaning given in the Recitals to this agreement.

“Third Party Rights” means any right of exploration, any right of exploitation,
asset(s) or interest in such acquired from a third party within the Area of
Interest.

“Exploration” means any activity performed with a view to determining the
existence, location, quantity and quality of Minerals on any Project Lands.

“GAAP” shall mean the generally accepted accounting principles and practices of
the United States of America.

“Area of Interest” means the area depicted on the map attached as Exhibit B.

“Affiliate” of a Partner means an entity or person that Controls, is Controlled
by, or is under common Control with the Partner.

“Indemnified Partner” has the meaning described in Subsection 2.4.1

“Historical Cost” shall mean any costs incurred from 1 April 2004 until the
Effective Date by Surgold or Affiliates within the framework of the Merian Right
of Exploration, and /or arising from Operations, within any Right of Exploration
within the Area of Interest, and furthermore any costs incurred by Surgold or
Affiliates within the framework of the Merian Right of Exploitation to be
granted.

“IFRS” means the International Financial Reporting Standards published by the
International Accounting Standards Board.

“Initial NV 2 Contribution” is the amount, in US Dollars, payable by the NV 2 to
the Partnership after the exercise of the Option equals to the Participating
Interest of the NV 2 (which shall in no event exceed the Maximum NV 2
Participating Interest), multiplied by the Total Value.

“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other costs out of production, or other burdens of any nature
applicable to any Partnership Rights.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    3



--------------------------------------------------------------------------------

“LIBOR” means the London Interbank Offered Rate and is the annual rate of
interest at which banks borrow funds from other banks, in marketable size, in
the London interbank market.

“Monthly Production” means the gold that is monthly supplied to a refinery.

“Maximum-” or “Maximal NV 2 Participating Interest” shall mean twenty five
percent (25%).

“Merian Gold Project” means the Operations on account of the Merian Right of
Exploration, and after the granting thereof, on account of the Merian Right of
Exploitation, in accordance with the Agreement.

“Merian Right of Exploitation” means the Right of Exploitation for gold and
other Minerals to be granted to Surgold for the Development of the Merian Gold
Project, requested by Surgold on 25 October 2007, as amended on 27 January 2009,
as further amended on 24 September 2009, for a surface area of 16,788.35
hectares, which shall have an initial term of twenty-five (25) years.

“Merian Right of Exploration” means the Right of Exploration for gold and other
Minerals granted to Surgold on 7 February 2001 by decree of the Minister of
Natural Resources (GMD no. 113/00), recorded on 26 April 2001, in register H 4
under no. 461, held by the Recorder of Mortgages, as extended by administrative
decision of the Minister of Natural Resources (GMD No. 501/03) and again on
13 February 2006 by administrative decision of the Minister of Natural Resources
(GMD No. 501/05), for an area of 25,916.25 hectares.

“Mining” means and includes the extracting, processing, milling, smelting,
beneficiation, storing, handling, delivering and or the storage and containment
of mill tailings and disposition of ore containing Minerals and any other
activity incidental thereto that may reasonably be required in connection
therewith including, without limitation, the procurement and transportation of
machinery, equipment, materials and supplies, and moving and stock-piling of
waste.

“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, legal fees and costs, experts’ fees and costs, and consultants’ fees
and costs) of any kind or of any nature whatsoever that are asserted against
either Partner or the Partnership, by any person or entity other than the other
Partner, alleging liability (including, without limitation, liability for
studies, testing or investigatory costs, cleanup costs, response costs, removal
costs, remediation costs, containment costs, restoration costs, corrective
action costs, closure costs, reclamation costs, natural resource damages,
property damages, business losses, personal injuries, penalties or fines)
arising out of, based on or resulting from (i) the presence, release, threatened
release, discharge or emission into the environment of any hazardous materials
or substances existing or arising on, beneath or above the Project and/or
emanating or migrating and/or threatening to emanate or migrate from the Project
to off-site Project; (ii) physical disturbance of the environment caused by or
relating to Operations; or (iii) the violation or alleged violation of any
Environmental Laws arising from or relating to Operations.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    4



--------------------------------------------------------------------------------

“Environmental Laws” means Laws aimed at reclamation or restoration of the
Merian Gold Project or any other Project; abatement of pollution; protection of
the environment; monitoring environmental conditions; protection of wildlife,
including endangered species; ensuring public safety from environmental hazards;
protection of cultural or historic resources; management, storage or control of
hazardous materials and substances; releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
into the environment, and all other Laws relating to the manufacturing,
processing, distribution, use, treatment, storage, disposal, handling or
transport of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes.

“Money Laundering Laws” means the Republic of Suriname’s Act Disclosure of
Unusual Transactions, and the Act Penalization of Money Laundering, and the
United States’ Bank Secrecy Act, the United States’ Money Laundering Control Act
of 1986, the United States’ Anti Terrorist Financing Act of 2001 and
implementing regulations, and any similar U.S. federal, state or foreign law,
regulation, convention.

“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of applicable Environmental Laws or commitments in
the Mineral Agreement related to reclamation of the Project or other compliance
with Environmental Laws.

“Development” means all work that may reasonably be required in connection with
the preparation of a Mine or the conduct of Mining including, but not limited
to, engineering, design, the construction and installation of any related
facilities, and the procurement of materials, tools, equipment and supplies.

“Option” has the meaning given thereto in the Mineral Agreement.

“Patriot Act” means the United States’ Patriot Act.

“Products” means all metals, ores, concentrates, Minerals, and mineral
resources, including materials derived from the foregoing, produced from the
Project under this Agreement.

“Program” means a description in reasonable detail of Operations to be conducted
by the Managing Partner, as described in Article 10.

“Project” means all Operations conducted pursuant to Partnership Rights.

“Project Lands” means all lands on or for the benefit of which Operations are
permitted under any Partnership Rights.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    5



--------------------------------------------------------------------------------

“Right of Exploitation” means a right of exploitation for gold and other
Minerals within the Area of Interest granted by the Republic of Suriname to
Surgold pursuant to the Mining Act within the Area of Interest.

“Right of Exploration” means any right of exploration for gold and other
Minerals granted by the Republic of Suriname to Surgold pursuant to the Mining
Act within the Area of Interest.

“Reserve” means a segregated account held by the Limited Partnership to which
the Managing Partner has access in order to cover any shortfall in the capital
of the Limited Partnership in its ability to pay its costs and expenses
associated with any approved Program and Budget, in which there are at all times
on deposit an amount at least equal to the average of two (2) months of the
Limited Partner’s cash calls, which cash call amounts include but are not
limited to provisions for sustainability of the Project, working capital, and
capital expenditures. For purposes of calculating the Reserve, for the first
year, the two (2) month average shall be based on the initial Program and
Budget. Beginning with the second Program and Budget, and for each Program and
Budget afterwards, the Reserve shall be recalculated using the prior Program and
Budget.

“Royalty” means a royalty in the amount of six percent (6%) of the Net Smelter
Returns (as defined in Attachment IV of the Mineral Agreement), of the sale or
other disposition of all Minerals produced from the Project.

“Allocation” means the portion from the total gold production attributable to
each Partner in proportion to its respective Participating Interest.

“Total Value” means an amount equal to one and a half (1.5) times Historical
Costs.

“Expansion of Existing Operations” means expansion of Operations contemplated in
a given Program and Budget in which the Limited Partner’s share, based on its
Participating Interest, exceeds fifty million US Dollars (US$ 50,000,000).

“Partner” and “Partners” mean Surgold and the NV 2, from and after the Effective
Date.

For avoidance of doubt, no Partner shall have any Partnership Interest unless
and until the Option is exercised and the Contribution Effective Date has
occurred.

“Partnership Interest” means, for each Partner, its entire interest in the
Partnership and the Partnership Rights, including its rights under this
agreement and all rights to distributions from the Partnership.

“Partnership Rights” means, collectively, any Rights of Exploration and Rights
of Exploitation that are granted by the Republic of Suriname to Surgold within
the Area of Interest pursuant to the Mineral Agreement, or are issued to
Affiliates of Surgold and transferred to Surgold and contributed for use by the
Partnership in accordance with Section 15 of this agreement. Immediately after
Surgold’s initial contribution pursuant to Section 5.1, the Partnership Rights
will consist of the Merian Right of Exploitation and any Additional Rights.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    6



--------------------------------------------------------------------------------

“Continuing Obligations” means obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Project have ceased or are suspended, including, but not limited to,
Environmental Compliance.

“Indemnifying Partner” has the meaning described in Subsection 2.4.1.

“Law” or “Laws” means the laws of the Republic of Suriname.

“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through
(i) the legal or beneficial ownership of voting securities or membership
interests; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) operating agreement; (v) voting trust; or
otherwise; and, when used with respect to a person, means the actual or legal
ability to control the actions of another, through family relationship, agency,
contract or otherwise; and “Control” used as a noun means an interest which
gives the holder the ability to exercise any of the foregoing influences.

“Chargee” has the meaning as a holder of an Encumbrance as described in
Section 14.4.

1.2 Terms not defined in Section 1.1 hereof but which are defined elsewhere in
this agreement shall, unless otherwise specified or required by the context,
have such defined meaning wherever used in this agreement.

1.3 Unless otherwise specified or required by the context, the use of the
singular form in this agreement shall include a corresponding reference to the
plural form and use of the masculine gender shall include a corresponding
reference to the feminine and neuter genders.

Other grammatical variations and cognate expressions of any defined terms shall
likewise be deemed to have a corresponding meaning.

1.4 A reference to a specified Article, Section, Subsection or other division
shall, unless otherwise specified or required by the context, be construed as a
reference to the relevant division of this agreement.

1.5 The division of this agreement into Articles, Sections, Subsections or other
subdivisions and the insertion of headings are for convenience purposes only and
shall not affect the interpretation of this agreement.

1.6 A reference or apparent reference by name to any legislation in this
agreement shall, unless otherwise specified, be interpreted as a reference to
the written law of the Republic of Suriname having the corresponding short title
or name.

1.7 In this agreement, a covenant or an undertaking to perform a specified act
or to perform an act for the attainment of a specified objective shall be deemed
to include a covenant or an undertaking, as applicable, not to perform or to
omit to perform such act as would be inconsistent with ‘the performance of such
first mentioned act or the attainment of such first mentioned objective.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    7



--------------------------------------------------------------------------------

1.8 The Partners hereby agree that the considerations as indicated in the
recitals, leading up to the execution of this agreement as set forth in the
Preamble are true, correct and accurate in all material respects.

1.9 Unless defined herein or unless otherwise indicated by the context,
definitions of terms set forth in the Laws of the Republic of Suriname as are
relevant to the subject matter hereof shall apply in the interpretation of
corresponding terms used in this agreement.

2. REPRESENTATIONS AND WARRANTIES, RECORD TITLE, INDEMNITIES

2.1 Representations and Warranties

2.1.1 Capacity of Partners

Each of Surgold and the NV 2 represents and warrants to the other as follows:
(i) that it is an entity duly organized, qualified to transact business, and in
good standing under the laws of its jurisdiction and in the Republic of
Suriname; (ii) that it has the full right, power and capacity to enter into and
perform this agreement and all transactions contemplated herein, and all
corporate, board of directors and other actions required to authorize it to
enter into and perform this agreement have been properly taken; (iii) that it
will not breach any other agreement or arrangement by entering into or
performing this agreement, and this agreement has been duly executed and
delivered by it and is valid and binding upon it in accordance with its terms;
and (iv) that it has relied solely on its own appraisals and estimates as to the
mineral potential of the Project, and upon its own geologic, engineering and
other interpretations related thereto.

2.1.2 Representations and Warranties by Surgold

Surgold represents and warrants as follows:

 

  (a) Surgold has not entered into any other agreement with respect to its
rights under the Merian Right of Exploration, that is currently valid and
outstanding, and there are no leases or subleases or Encumbrances on such rights
arising or created by, through or under Surgold, except the Royalty (as defined
in and granted pursuant to the Mineral Agreement).

 

  (b) Except as to matters of record and the Royalty, no other person or entity
is claiming an interest in, or in conflict with, the rights of Surgold under the
Merian Right of Exploration, if and to the extent arising from actions by,
through or under Surgold.

 

  (c) There are no actions, suits, claims, proceedings, litigation or
investigations pending or threatened against it (i) that relate to the Project,
or (ii) that could if continued adversely affect the ability of Surgold to
fulfill its obligations under this agreement or the ability of NV 2 to exercise
its rights under this agreement.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    8



--------------------------------------------------------------------------------

2.2 Disclosures

Each of the Partners represents that it is not aware of any material facts or
circumstances that have not been disclosed in this agreement, which should be
disclosed to the other Partner in order to prevent the representations and
warranties in this Agreement from being materially misleading, other than the
Existing Royalties.

2.3 Loss of Title

2.3.1 Except only as otherwise provided in Subsections 2.3.2 or 2.4.2, any
failure or loss of title to the Assets, and all costs of defending title
thereto, shall be charged to each Partner in accordance with its Participating
Interest.

2.3.2 All losses and costs referenced under Subsection 2.3.1 that arise out of
or result from a breach of the representations and warranties of Surgold under
Subsection 2.1.2 shall be charged to and paid by Surgold.

All losses and costs referenced under Subsection 2.3.1 arising out of or
resulting from a breach of the Managing Partner’s obligations under Subsection
7.2(b) shall be charged to and paid by the Managing Partner.

2.4 Indemnities

2.4.1 Each Partner (“Indemnifying Partner”) shall indemnify the other Partner,
its directors, officers, employees, agents and attorneys of Affiliates
(collectively “Indemnified Partner”) against any loss, cost, expense, damage or
liability (including legal fees and other expenses) arising out of or based on a
breach by the Indemnifying Partner of any representation, warranty or covenant
contained in this agreement.

2.4.2 If any claim or demand is asserted against an Indemnified Partner in
respect of which such Indemnified Partner may be entitled to indemnification
under this agreement, Notice of such claim or demand shall promptly be given to
the Indemnifying Partner.

Without prejudice to the provisions of Subsection 2.4.1 above, the Indemnifying
Partner shall have the right, but not the obligation, by notifying the
Indemnified Partner within thirty (30) days after its receipt of the Notice of
the claim or demand, to assume the entire control (subject to the right of the
Indemnified Partner to participate at its own expense and with counsel of its
own choice) of the defense, compromise, or settlement of a claim or demand.

Any damages to the Assets or business of the Indemnified Partner caused by a
failure by the Indemnifying Partner to defend, compromise, or settle a claim or
demand in a reasonable and expeditious manner requested by the Indemnified
Partner, after the Indemnifying Partner has given Notice that it will assume
control of the defense, compromise, or settlement of the matter, shall be
included in the damages for which the Indemnifying Partner shall be obligated to
indemnify the Indemnified Partner.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    9



--------------------------------------------------------------------------------

Any settlement or compromise of a matter by the Indemnifying Partner shall
include a full release of claims against the Indemnified Partner which has
arisen out of the indemnified claim or demand.

2.5 Partnering Against Corruption

2.5.1 Each Partner represents, warrants and covenants to the other Partner that,
as of the date hereof, it, nor any of its equity holders, beneficial owners,
partners, officers, directors, employees or agents, shall, directly or
indirectly, offer, pay, promise to pay, or authorize the payment of any money,
or offer, give, promise to give, or authorize the giving of any financial or
other advantage or anything else of value:

(a) to (1) any official or employee of any government, or any department,
agency, or instrumentality thereof, (2) any political party or official thereof,
or to any candidate for political office, (3) any official or employee of any
public international organization, or (4) any person acting in an official
capacity for or on behalf of such government, department, agency,
instrumentality, party, or public international organization, in each case for
the purpose of influencing any act or decision of such party, or of such
official, employee or candidate in his official capacity, or inducing such
official, employee, party or candidate to do or omit to do any act in violation
of the lawful duty of such official, employee, party or candidate, or securing
any improper advantage, or inducing such official, employee, party or candidate
to use his or its influence with a government or instrumentality thereof to
improperly or illegally affect or influence any act or decision of such
government or instrumentality; or (b) to an officer, employee, agent, or
representative of another company or organization, with the intent to influence
or reward the recipient’s action(s) with respect to his company’s or
organization’s business, or to gain a commercial benefit to the detriment of the
recipient’s company or organization, or to induce or reward the improper
performance of the recipient’s duties.

2.5.2 Each Partner hereby acknowledges that the Partnership seeks to comply with
all applicable laws concerning money laundering and related activities.

In furtherance of those efforts, each Partner hereby represents, warrants and
agrees that respectively, to the best of the Partner’s knowledge based upon such
diligence and investigation as may be required under Money Laundering Laws:
(i) none of the cash or property that a Partner has paid, will pay or will
contribute to the Partnership has been or shall be directly or indirectly
derived from, or related to, any activity that may contravene applicable laws
and regulations, including the Money Laundering Laws; and (ii) no contribution
or payment by a Partner to the Partnership shall cause the Partnership or the
Managing Partner to be in violation of the Money Laundering Laws.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    10



--------------------------------------------------------------------------------

2.5.3 Each Partner further represents, warrants and agrees that none of (a) the
Partners; (b) the persons controlling or controlled by the Partner; (c) if the
Partner is a privately held entity, the persons having a beneficial interest in
the Partner; (d) if the Partner is not the beneficial owner of all of the
Participating Interest, the persons having a beneficial interest in the
Participating Interest; (e) the persons for whom the Partner is acting as agent,
trustee, representative, intermediary or nominee or in any similar capacity in
connection with this investment in the Participating Interest is(i) a
government, country, territory, individual or entity with whom transactions are
prohibited under any sanctions administered by the Office of Foreign Assets
Control (OFAC) of the U.S. Department of the Treasury; (ii) resides or has a
place of business in, or is organized under the laws of or operating from, a
country or territory that is subject to any sanctions administered by OFAC;
(iii) a country or territory that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization such as the Financial Action Task Force
(FATF), or has been designated by the Secretary of the Treasury of the United
States of America under the Patriot Act as warranting special measures due to
money laundering concerns (any such country or territory: hereinafter called, a
Non-cooperative Jurisdiction, or an entity or individual that resides or has a
place of business in, or is organized under the laws of, a Non-cooperative
Jurisdiction; or (iv) a senior foreign political figure or any immediate family
or close associate of a senior foreign political figure.

2.5.4 Notwithstanding any other provision of the agreement, each Partner
covenants that it will not transfer all or any part of its Participating
Interest (or purport to do so), if such transfer will cause the Partnership to
be in violation of the Money Laundering Laws or the Participating Interest to be
held by a country, territory, individual or entity that is subject to any
sanctions administered by OFAC.

2.5.5 Upon receipt by a Partner of information that, in its sole discretion,
such Partner determines to be evidence of a breach by the other Partner of any
undertakings in Sections 2.5.1, 2.5.2. 2.5.3, or 2.5.4, the Partners promptly
shall meet to discuss the effect of such breach on the other Partner’s
obligations under this agreement, including its representations and warranties
under Section 2.5.1, and to attempt to resolve any concerns raised by such
Partner.

3. NAME, PURPOSE AND TERM

3.1 General

Surgold and the NV 2 hereby enter into this agreement for the purposes
hereinafter stated.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    11



--------------------------------------------------------------------------------

All of the Partners’ rights and obligations in connection with the Assets and
all Operations shall be subject to and governed by this agreement.

3.2 Name

The name of the Partnership is “Suriname Gold Project CV”. The Managing Partner
shall conduct the business of the Partnership in the name of the Partnership.

The Managing Partner shall accomplish any registration required by applicable
laws concerning assumed (trade)name and the protection thereof and similar laws.

3.3 Purpose

This agreement is entered into for the following purposes and for no others, and
shall serve as the exclusive means by which the Partners, or either of them,
accomplish such purposes:

 

  (a) to engage in Operations as permitted by Partnership Rights;

 

  (b) to perform any other operation or activity necessary, appropriate, or
incidental to the foregoing; and

 

  (c) to acquire Rights of Exploration, Rights of Exploitation or Third Party
Rights.

3.4 Limitation

Unless the Partners otherwise agree in writing, Partnership Operations shall be
limited to the purposes described in Section 3.3, and nothing in this Agreement
shall be construed to enlarge such purposes.

3.5 Term

Unless the Partnership is prematurely dissolved or otherwise terminated, as
provided in this agreement, the term of this agreement and the Partnership is
for as long as any Partnership Rights are held by the Partnership and thereafter
until all materials, supplies, and equipment have been salvaged and disposed of,
a final accounting has been made between the Partners, and any required
Environmental Compliance has been completed and accepted by the appropriate
governmental agencies.

3.6 Powers of the Partnership

The Partnership shall have any powers necessary and appropriate to the efficient
and economic conduct of the business of the Partnership.

The ordinary business of the Partnership shall include without limitation:

 

  (a) utilizing and operating Assets in the Operations;

 

  (b) maintaining, protecting and preserving all Assets, including, but not
limited to, real property, personal property, mining assets, processing assets,
facilities, fixtures, equipment, trade secrets and other Confidential
Information;

 

Venture Agreement RoS NV – Suriname Gold Company LLC    12



--------------------------------------------------------------------------------

  (c) planning, organizing and contracting for the engineering, design,
construction, Development, improvement or rehabilitation of any Assets
reasonably necessary to the efficient and economical operations of the
Partnership’s business;

 

  (d) purchasing, leasing or otherwise acquiring of real property or personal
property and purchasing raw materials, supplies and other materials and such
other Assets and services required for the efficient operation and management of
the Partnership;

 

  (e) selling, conveying, leasing, assigning, transferring, condemning,
abandoning, destroying or otherwise disposing of, in the ordinary course of
business, real property, facilities, fixtures, equipment, supplies, materials or
other Assets that are worn out, obsolete, or no longer useful;

 

  (f) defending and prosecuting lawsuits; settling and compromising claims;
entering into, modifying, releasing, terminating or ratifying contracts and
agreements; securing insurance covering insurable risks of the Partnership and
of the Partnership’s interest in Assets, and adjusting losses and claims
pertaining to such insurance;

 

  (g) opening, maintaining and drawing on bank accounts in the name of the
Partnership; signing, accepting, endorsing and receiving notes, drafts, checks
and bills of exchange; making disbursements from CV funds in the name of, and
for the account of, the Partnership for costs and expenses incurred by the
Partnership;

 

  (h) establishing and maintaining full, accurate and up to date books of
account and financial and operating records that adequately describe the
activities and business of the Partnership;

 

  (i) the acquisition, sale, termination, abandonment, and/or other disposition
of Assets in the ordinary course of business; and

 

  (j) doing all acts and conducting all Operations for the effective
implementation of this agreement

 

  (k) acquiring additional Rights of Exploration, Rights of Exploitation, or
Third Party Rights.

4 RELATIONSHIP OF THE PARTNERS

4.1 Partnership

Subject to satisfaction of the condition stated in Section 5.1, the Partnership
is a limited partnership formed pursuant to Article 15 of the Code of Commerce
of the Republic of Suriname, between Surgold, as the Managing Partner, and the
NV 2, as the Limited Partner, through this agreement.

4.2 Liability

4.2.1 Surgold as the Managing Partner is severally liable for any third party
debts of the Partnership (meaning that such third party can always claim the
entire debt from Surgold) while the damages of the Limited Partner will be
limited to the monies that it has contributed or is obligated to contribute.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    13



--------------------------------------------------------------------------------

4.2.2 Notwithstanding anything herein to the contrary, both Partners shall have
unlimited liability to each other with respect to damages caused to one another
for each Partner’s acts or omissions.

4.3 Termination or Transfer of Rights to Assets

Except as otherwise provided in this Agreement, neither Partner shall permit or
cause all or any part of its interest in the Partnership or its Assets to be
partitioned, divided, or otherwise terminated, by judicial means or otherwise.

If and insofar as allowed by law, the Partners hereby waive and release all
rights of partition, or of sale in lieu thereof, or other division of Assets,
including any such rights provided by any Law.

4.4 Implied Covenants

The implied covenants of good faith and fair dealing are the only implied
covenants in this agreement.

No other implied covenants recognized under applicable Law shall be valid or
enforceable with respect to this agreement.

4.5 No Third Party Beneficiary Rights

This agreement shall be construed to benefit the Partners and their respective
successors and permitted assigns only, and shall not be construed to create
third party beneficiary rights in any other party, governmental agency or
organization, except as provided in Subsection 2.5.1.

5. CONTRIBUTIONS BY THE PARTNERS

5.1 Initial Contributions

As provided in the Mineral Agreement, the Republic of Suriname shall have the
Option to participate in the Merian Gold Project up to at most twenty-five
percent (25%) (the “Maximum Participating Interest”). By exercising the Option
the right of participation shall be assumed to have been transferred to NV 2.

Upon the exercise of the Option:

5.1.1 the NV 2 shall make the Initial NV 2 Contribution to the Partnership,
within ten (10) business days of the exercise of the Option, by wire transfer of
immediately available US Dollars to the Partnership account, and upon such
payment shall be deemed to have contributed the Initial NV 2 Contribution as its
contribution to the Partnership.

5.1.2 upon the Partnership’s receipt of the Initial NV 2 Contribution, Surgold
shall contribute for use by the Partnership, as its initial contribution:
(i) all of Surgold’s rights under the Merian Right of Exploitation, (ii) all of
Surgold’s rights under the Additional Rights, and (iii) the right to use of the
Existing Data and the Assets listed in Exhibit C. Surgold shall execute and
deliver such documents and instruments as are necessary to effect such
contribution.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    14



--------------------------------------------------------------------------------

Effective and conditional upon such initial contributions being made, the
Partners shall acquire a Participating Interest in the Partnership.

The date on which the Initial NV 2 Contribution is received is referred to in
this Agreement as the “Contribution Effective Date.”

5.1.3 For avoidance of doubt, if NV 2 fails to pay its Initial NV 2 Contribution
within the time period set in 5.1.1, then the Venture is deemed to have never
been effective, in which case neither Party will have any Participating Interest
and this agreement will be null and void.

The Option may be exercised only once. If the Initial NV 2 Contribution is
exercised for a Participating Interest that is less than the Maximum
Participating Interest, it may not subsequently be exercised for any additional
Participating Interest.

5.2 Deemed Value of Initial Contributions

Upon the payment by NV 2 of the Initial NV 2 Contribution, the value of the
Initial NV 2 Contribution shall be the amount of the Initial NV 2 Contribution,
and the value of Surgold’s initial contribution shall be an amount equal to the
product of (i) the Total Value multiplied by (ii) the Participating Interest of
Surgold.

5.3 Commencement of Joint Funding

At all times following the Contribution Effective Date, the Partners shall
contribute funds required for Operations in proportion to their respective
Participating Interests, subject to elections permitted in Article 10
(“Commencement of Joint Funding”).

6. PARTICIPATING INTERESTS

6.1 Participating Interests

6.1.1 Initial Participating Interest

Pursuant to the provisions of Section 3 of the Mineral Agreement, upon their
respective initial contributions made pursuant to Section 5.1, the Partners
shall have the following Participating Interests in the Partnership.

NV 2: The Participating Interest that is a percentage determined by dividing the
amount of the Initial NV 2 Contribution by the Total Value but in no event more
than the Maximum NV 2 Participating Interest.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    15



--------------------------------------------------------------------------------

Surgold: The Participating Interest that equals one hundred percent (100%) less
the Participating Interest of the NV 2.

6.1.2 Changes in Participating Interests

A Partner’s Participating Interest shall only be changed as follows:

 

  (a) as provided in Section 6.2, in the event of an election of the Limited
Partner to not fully participate in the funding of an Expansion of Existing
Operations;

 

  (b) as provided Section 6.2, in the event that the Managing Partner elects to
acquire Third Party Rights and the Limited Partner elects not to fully
participate in such an acquisition of Third Party Rights as provided in
Section 15.5;

 

  (c) as provided in Section 6.3, pursuant to Section 10.7;

 

  (d) upon withdrawal, pursuant to Article 12;

 

  (e) pursuant to a transfer by a Partner of all or a portion of its
Participating Interest in accordance with Article 14; or

 

  (f) upon acquisition by either Partner of part or all of the Participating
Interest of the other Partner, however arising; and

 

  (g) as provided in Section 6.3.

Following the Contribution Effective Date, the Managing Partner shall
memorialize the Participating Interests of the Parties as established in
accordance with Section 6.1.1.

6.2 Voluntary Reduction in Participation – Dilution

6.2.1 Subject to the notice requirement in Section 10.3, the Limited Partner may
elect to not fully contribute to an Expansion of Existing Operations, or
acquisition of Third Party Rights once the decision is made by the Surgold to
engage in said Expansion of Existing Operations, or acquisition of Third Party
Rights.

In such event, Surgold shall then have the option to fully fund the remaining
portion of the Expansion of Existing Operations, or acquisition of Third Party
Rights.

6.2.2 If Surgold elects to continue with the Expansion of Existing Operations,
or acquisition of Third Party Rights it may upon request by the Limited Partner,
but at its sole discretion, elect to treat all amounts advanced by it in respect
of such Expansion of Existing Operations, or acquisition of Third Party Rights
in excess of its Participating Interest, hereinafter called, the Excess Funding
Amount, as either (i) additional contribution for its own account, and/or
(ii) as a loan to the Limited Partner, hereinafter called, a Covering Loan.

If treated as a Covering Loan such Covering Loan may be up to twenty-five
percent (25%) of the required capital contribution for the Expansion of Existing
Operations, or acquisition of Third Party Rights, up to a maximum aggregate
amount of fifty million United States Dollars (US$ 50,000,000) at any time
outstanding, at a rate of interest of LIBOR plus seven percent (7%).Such
Covering Loan will be repaid to Surgold with up to hundred percent (100%) of the
Limited Partner’s Allocation until fully repaid.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    16



--------------------------------------------------------------------------------

6.2.3 If Surgold elects to treat the Excess Funding Amount over and beyond the
amount of any Covering Loan, if extended, as an additional contribution for its
own account, then the Participating Interest of the Limited Partner shall be
recalculated at the time of election by dividing the sum of (a) the deemed value
of the Limited Partner’s Contribution as defined in Sections 5.2, plus (b) the
total of all the Limited Partner’s previous contributions, by the sum of (a) and
(b) above for all Partners, plus (c) the amount of the Expansion of Existing
Operations, or acquisition of Third Party Rights, treated as an additional
contribution for Surgold’s own account and multiplying the result by 100.

That is:

 

(a) + (b) Limited Partner

   X 100 = Recalculated Participating Interest The Participating  
(a) + (b) All Partner + (c)   

Interest of Surgold shall thereupon become the difference between 100% and the
recalculated Participating Interest of the Limited Partner.

As soon as practicable after the necessary information is available at the end
of each period covered by an adopted Program and Budget, a recalculation of each
Partner’s Participating Interest shall be made in accordance with the preceding
formula to adjust, as necessary, the recalculations made at the beginning of
such period to reflect actual contributions made by the Partners during the
period.

Except as otherwise provided in this agreement, the Limited Partner shall retain
all of its rights and obligations under this agreement, including the right to
participate in future Expansion of Existing Operations, or acquisition of Third
Party Rights at its recalculated Participating Interest.

If there are at any time Covering Loans outstanding to the Limited Partner, then
such Covering Loans shall rank on a paripassu basis and all amounts that are to
be applied to a Covering Loan in accordance with the immediately preceding
sentence shall be applied to all such Covering Loans on a pro rata basis, in
accordance with the outstanding principal amounts of such Covering Loans.

6.2.4 If Surgold advances funds for the account of the Limited Partner pursuant
to Section 10.7, and such funds are not recovered by Surgold from Allocations to
the Limited Partner, or otherwise repaid by the Limited Partner, within thirty
(30) days after the date on which they are advanced, hereinafter called,
Unrecovered Shortfall Advances, then the Participating Interests of the Partners
shall be adjusted in accordance with the formula in Section 6.2.3, treating the
Unrecovered Shortfall Advances as contributions for the account of Surgold.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    17



--------------------------------------------------------------------------------

6.3 Default in Making Contributions

6.3.1 If the Limited Partner elects to contribute to an approved Expansion of
Existing Operations, or acquisition of Third Party Rights and then defaults in
making a contribution, or to the extent that any amounts advanced by Surgold
pursuant to Section 10.7 are not repaid out of Allocations to the Limited
Partner within thirty (30) days, or otherwise repaid by the Limited Partner,
within thirty (30) days after the date on which they are advanced, Surgold may,
but is not obligated to, advance the defaulted contribution on behalf of the
Limited Partner and treat the same, together with any accrued interest, as a
demand loan bearing interest from the date of the advance at the rate and on the
terms provided in Section 6.2.2.

6.3.2 The Partners acknowledge that if the Limited Partner defaults in repaying
a loan under Subsection 6.3.1, it will be difficult to measure the damages
resulting from such default and the damage to Surgold could be significant.

In the event of such default, as reasonable liquidated damages, Surgold may,
with respect to any such default not cured within thirty (30) days after Notice
to the Limited Partner of such default, declare the Limited Partner in default,
in which case the Limited Partner’s Participating Interest shall be shall be
reduced by two times the amount that would otherwise be calculated pursuant to
Section 6.2 in the case of an election under clause (i) of that Section,
hereinafter called, Penalty Dilution.

If Surgold elects Penalty Dilution, the Limited Partner shall not thereafter be
obligated to pay the monies due plus interest in accordance with Section 6.3.1.

6.4 Documentation of Participating Interest

Following the Contribution Effective Date, the Managing Partner shall prepare
and provide to the Partners Exhibit D to this agreement, stating the Partners’
respective Participation Interest.

Following any change in the Participating Interests of the Partners, the
Managing Partner shall prepare and deliver to the Partners an updated Exhibit D
to this agreement reflecting the Participating Interest as changed.

6.5 Grant of Lien or Security Interest

6.5.1 Subject to Section 6.6, each Partner grants to the other Partner a lien
upon and a security interest in its Participating Interest, including all of its
rights, title and interest in the Assets and the Partner’s share of Products,
whenever acquired or arising, and the proceeds from and accessions to the
foregoing.

6.5.2 The liens and security interests granted by Subsection 6.5.1 shall secure
every obligation or liability of the Partner granting such lien or security
interest created under this agreement, including the obligation to repay a loan
granted under Subsection 6.3.1.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    18



--------------------------------------------------------------------------------

Each Partner hereby agrees to take all action necessary to perfect such lien and
security interests and hereby appoints the other Partner, its attorney-in-fact,
to execute, file and record all security documents necessary to perfect or
maintain such lien and security interests.

6.6 Subordination of Interests

Each Partner shall, from time to time, take all necessary actions, including
execution of appropriate agreements, to pledge and subordinate its Participating
Interest, any liens it may hold which are created under this agreement, other
than those created pursuant to Section 6.5 hereof, and any other right or
interest it holds with respect to the Assets (other than any statutory lien of
the Managing Partner) to any secured borrowings for Operations.

7. MANAGEMENT AND REPRESENTATION

7.1 Managing Partner

Subject to the restrictions imposed by this agreement, the Managing Partner
shall have the full and exclusive power and authority on behalf of the
Partnership to manage, control, administer and operate the business and affairs
of the Partnership, to do or cause to be done any and all acts which it deems to
be necessary or appropriate thereto, and generally to exercise all powers and
authority of the Partnership set forth in Section 3.6 and of the powers and
duties of the Managing Partner set forth in Section 7.2; provided, however, that
the Managing Partner shall need the prior approval of the Limited Partner for
decisions entailing a significant change in the identity or character of the
Partnership or its business, and/or the Assets of the Partners used in
connection therewith.

The lack of approval or consent of the Limited Partner in respect of such
decisions cannot be invoked by and against third parties, nor does it affect the
authority of the Managing Partner to represent the Partnership at law and
otherwise.

7.2 Powers and Duties of the Managing Partner

Subject to the terms and provisions of this agreement, the Managing Partner
shall have all necessary powers and authority to manage the affairs of the
Partnership and conduct Operations.

Without limiting the generality of the foregoing, the Managing Partner shall
have the powers and duties on behalf of the Partnership to:

 

Venture Agreement RoS NV – Suriname Gold Company LLC    19



--------------------------------------------------------------------------------

  (a) manage, direct, and control Operations, including the Expansion of
Existing Operations, and sell Products;

(i) purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made on the best terms available as determined by the
Managing Partner, taking into account all of the circumstances; and (ii) obtain
such customary warranties and guarantees as are available in connection with
such purchases and acquisitions;

 

  (b) (i) make or arrange for all payments and fulfill all obligations required
to keep the Partnership Rights in good standing; and (ii) do all other acts
reasonably necessary to maintain the Assets;

 

  (c) (i) apply for all necessary permits, licenses and approvals;

(ii) cause the Partnership to comply with Laws; and

(iii) prepare and file all reports or notices required for Operations; in the
event of any violation of permits, licenses, Laws or approvals, the Managing
Partner shall timely cure or dispose of such violation through performance,
payment of fines and penalties, or both, and the cost thereof shall be charged
to the Partnership;

 

  (d) initiate, prosecute and defend, all litigation or administrative
proceedings arising out of Operations or brought by or against the Partnership,
and shall provide Notice to the Limited Partner promptly of any material
litigation, arbitration, or administrative proceeding commenced against the
Partnership;

 

  (e) dispose of Assets, whether by sale, assignment, abandonment or other
transfer, in the ordinary course of business, except that the Project may be
abandoned or surrendered only as provided in Article 12;

 

  (f) keep and maintain all required accounting and financial records pursuant
to the Accounting Procedure and in accordance with GAAP accounting procedures
(or IFRS as provided for in Section 6.6 of the Mineral Agreement) consistently
applied;

 

  (g) have the right to carry out its responsibilities hereunder through agents,
Affiliates or independent contractors;

 

  (h) select and employ or cause to be employed at competitive rates all
supervision and labor necessary or appropriate to all Operations hereunder; all
persons employed, the number thereof, their hours of labor and their
compensation shall be determined by the Managing Partner;

 

  (i) borrow monies from time to time and secure the payment of the sums so
borrowed and to mortgage, pledge, or assign in trust all or any part of the
Assets and to engage in any other means of financing customary in the mining
industry;

 

  (j) keep the Strategy Committee advised of all Operations by submitting in
writing to the Strategy Committee:

 

Venture Agreement RoS NV – Suriname Gold Company LLC    20



--------------------------------------------------------------------------------

(i) quarterly progress summaries with acquired data and an annual report by each
January 31;

(ii) copies of reports concerning Operations; and

(iii) such other reports as the Strategy Committee may reasonably request.

 

  (k) at all reasonable times provide the Strategy Committee or the Limited
Partner access to, and the right to inspect and copy, all information acquired
in Operations, including but not limited to, maps, drill logs, core tests,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records;

 

  (l) allow the Strategy Committee or the Limited Partner, at its sole risk and
expense, and subject to reasonable safety regulations, to inspect the Assets and
Operations at all reasonable times, so long as the inspecting Partner does not
unreasonably interfere with Operations;

 

  (m) arrange insurance in such amounts and of such nature as the Managing
Partner deems necessary to protect the Assets and Operations of the Partnership;

 

  (n) perform or cause to be performed all assessment and other work;

 

  (o) timely record and file with the GMD and all other appropriate governmental
office any required documents in sufficient detail to reflect compliance with
the applicable requirements;

 

  (p) prepare and present, following Commencement of Joint Funding, to the
Limited Partner the Programs and Budgets as provided in this agreement;

 

  (q) perform Continuing Obligations when and as necessary, in an economic and
appropriate manner;

 

  (r) delegate performance of Continuing Obligations to persons having
demonstrated skill and experience in relevant disciplines;

 

  (s) specify, as part of each Program and Budget submittal, the measures to be
taken for performance of Continuing Obligations and the cost of such measures;

 

  (t) keep the Limited Partner reasonably informed about the Managing Partner’s
efforts to discharge Continuing Obligations;

 

  (u) provide access to authorized members of each Partner to the Project to
inspect work directed toward satisfaction of Continuing Obligations and audit
books, records, and accounts related thereto;

 

  (v) have authority in emergency operating situations to take whatever action
as it deems necessary if the failure to act would materially prejudice the
operations of the Partnership or the interests of the Partners;

 

  (w) have authority to acquire Rights of Exploration, Rights of Exploitation,
or Third Party Rights; and

 

  (x) in addition, also undertake all other activities reasonably necessary to
fulfill the foregoing obligations.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    21



--------------------------------------------------------------------------------

7.3 Rights and Obligations of the NV 2

The NV 2 shall take no part in the Operation, management, or control of the
Partnership business, transact any business in the Partnership’s name, or have
the power to sign documents for or otherwise bind the Partnership.

7.4 Standard of Care

The Managing Partner shall discharge its duties pursuant to this agreement and
conduct all Operations in a good, workmanlike and efficient manner, in
accordance with sound mining, environmental and other applicable industry
standards and practices, and in material compliance with the terms and
provisions of rights, leases, licenses, permits, contracts and other agreements
pertaining to Assets.

The Managing Partner shall not be liable to the Partnership or the Limited
Partner for any act or omission resulting in damage, loss, cost, penalty or fine
to the Partnership or Limited Partner, except to the extent caused by or
attributable to the Managing Partner’s willful misconduct or gross negligence.

In the absence of willful misconduct or gross negligence on the part of the
Managing Partner, or any officer or employee of the Managing Partner with
authority to act, the Partnership will save the Managing Partner harmless from
and against any and all claims (and the costs and expenses of defending them) in
connection with the activities of the Managing Partner under this agreement.

The Managing Partner shall not be in default of its duties under this agreement
if its inability to perform results from the failure of the Limited Partner to
perform acts or to contribute amounts required of it by this agreement.

7.5 Transactions With Affiliates

If the Managing Partner engages Affiliates to provide services hereunder, it
shall do so on terms no less favorable to the Partnership than would be the case
with unrelated persons in Arm’s-Length Transactions.

7.6 Control of Operations

The Managing Partner shall maintain complete control over employees assigned to
the Partnership and all of its contractors and subcontractors with respect to
performance of the Operations.

Nothing contained in this agreement or any contract awarded by the Managing
Partner shall create any contractual relationship between any contractor and the
Limited Partner.

The Managing Partner shall have complete control over and supervision of
Operations and shall direct and supervise the same so as to ensure their
conformity with this agreement.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    22



--------------------------------------------------------------------------------

8. STRATEGY COMMITTEE

8.1 Strategy Committee

The purpose of the Strategy Committee will be to consider strategic policy of
the Partnership.

The Strategy Committee may advise the Managing Partner with respect to policy
making matters for the Partnership, and provide the Managing Partner with its
opinion and advice whether or not solicited by the Managing Partner.

8.2 Membership

The Strategy Committee shall consist of two (2) members appointed by the
Managing Partners and two (2) members appointed by the Limited Partner.

One of the members appointed by the Managing Partner shall act as chairman of
the committee.

Each Partner shall select its own members with the training, skills and
experience necessary to evaluate and make recommendations to the Strategy
Committee.

Each Partner may appoint one or more alternates to act and vote in the absence
of a regular member.

Any alternate so acting shall be deemed a member.

Appointments shall be made or changed by prior Notice to the other.

8.3 Meetings

The Strategy Committee shall hold regular meetings at least annually, at the
call of the Managing Partner.

The meetings shall be held in Paramaribo, Suriname unless otherwise agreed by
the Partners.

The Managing Partner shall give thirty (30) days Notice to the members of the
Strategy Committee of such regular meetings (unless such Notice is waived by the
Partners).

Each Notice of a meeting shall include an itemized agenda prepared by the
Managing Partner, but any matter may be considered with the consent of all
Partners.

The Managing Partner shall provide all members on the Strategy Committee with
any supplemental information that the Managing Partner deems necessary or is
reasonably requested by the Limited Partner no later than eight (8) days in
advance of the meeting.

Any member of the Strategy Committee may participate in meetings by telephone
conference or similar communication by means of which all persons participating
in the meeting can hear and speak to each other.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    23



--------------------------------------------------------------------------------

8.4 Quorum

There shall be a quorum for a meeting of the Strategy Committee if at least one
member representing each Partner is present; provided, however, that in the
event that a quorum does not exist at any such meeting, any Partner may
reschedule the meeting, at a time at least two (2) days following the originally
scheduled meeting but no later than seven (7) days following the originally
scheduled meeting. At such rescheduled meeting, there shall be a quorum if at
least one member representing any Partner is present.

8.5 Decisions

All decisions of the Strategy Committee will require unanimous approval of its
members; provided, however that in the event such unanimous approval is not
possible, the member acting as chairman shall have the deciding vote of the
Strategy Committee.

8.6 Minutes

The Managing Partner shall prepare minutes of all meetings and shall distribute
copies of such minutes to the other members within thirty (30) days after the
meeting.

The members shall have thirty (30) days after receipt to sign and return such
copies or to provide any written comments on such minutes to the Managing
Partner.

If a member timely submits written comments on such minutes, the Strategy
Committee shall seek, for a period not to exceed thirty (30) days, to agree upon
minutes of such meeting acceptable to its members.

At the end of such period, failing agreement by the members on revised minutes,
the minutes of the meeting shall be the original minutes as prepared by the
Managing Partner, together with the comments on the minutes made by the other
members.

These documents shall be placed in the minutes book maintained by the Managing
Partner.

8.7 CV Interests

At all meetings of the Strategy Committee, the members in their deliberations
and decisions shall take into account and promote the best interests of the
Partnership.

9. PARTNERS’ MEETINGS

9.1 Meetings

The Partners shall hold regular meetings during the first quarter of every
calendar year, or special meetings at any other time, in order for the Managing
Partner to:

 

  (a) report on the business of the Partnership during the preceding financial
year and present the audited financial statements of the Partnership for such
period;

 

  (b) present Programs or Programs and Budgets;

 

Venture Agreement RoS NV – Suriname Gold Company LLC    24



--------------------------------------------------------------------------------

  (c) present forecasts of Allocations, distributions of cash, and Operations,
including additional Asset purchases, future Expansions of Existing Operations,
mine expansions, maintenance of equipment and facilities and Continuing
Obligations; and

 

  (d) discuss all other business of the Partnership that may be required.

Regular meeting shall be held at the call of the Managing Partner.

Special meetings may be held at the call of any Partner.

The meetings shall be held in Paramaribo, Suriname unless otherwise agreed by
the Partners.

The Managing Partner shall be the chairman of all regular and special meetings.

The Partner calling the meeting shall give thirty (30) days Notice to the other
Partner (unless such Notice is waived by the Partners).

Each Notice of a meeting shall include an itemized agenda prepared by the
Partner calling the meeting, but any matter may be considered with the consent
of all Partners.

The Managing Partner shall provide the Limited Partner with any supplemental
information which the Managing Partner deems necessary or is reasonably
requested by the Limited Partner no later than eight (8) days in advance of the
meeting.

9.2 Quorum

There shall be a quorum for a Partner’s meeting if one (1) representative of
each Partner is present; provided, however, that in the event that a quorum does
not exist at any such meeting, any Partner may reschedule the meeting, at a time
at least two (2) days following the originally scheduled meeting but no later
than seven (7) days following the originally scheduled meeting, and, at such
rescheduled meeting, there shall be a quorum if at least one (1) representative
from any of the Partners is present.

9.3 Decisions

All decisions of the Partners’ meeting require the unanimous approval of the
Partners, provided, however, that in the event that such unanimous approval is
not reached, the Managing Partner shall call for a second Partner’s meeting to
be held on the following day of the meeting at which such unanimous approval was
not reached, and in such second Partners’ meeting the decisions will be approved
with the vote of Partners holding a Participating Interest of more than fifty
percent (50%).

9.4 Minutes

Minutes of each Partner’s Meeting shall be prepared pursuant to the procedure
described in Section 8.6.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    25



--------------------------------------------------------------------------------

10. PROGRAMS AND BUDGETS

10.1. Operations Pursuant to Programs and Budgets

Upon Commencement of Joint Funding, Operations shall be conducted, expenses
shall be incurred, and Assets shall be acquired only pursuant to a Program and
Budget approved pursuant to Section 10.2.

Every Program and Budget adopted pursuant to this agreement shall provide for
accrual of reasonably anticipated Environmental Compliance expenses for all
Operations contemplated under the Program and Budget.

For avoidance of doubt, the initial Program and Budget shall include all
Historical Costs related to the Merian Right of Exploration, Merian Right of
Exploitation and all Additional Rights to the extent not included in the Total
Value (as defined in the Mineral Agreement), including specifically all
Historical Costs incurred after the date of issuance of the Merian Right of
Exploitation but before Commencement of Joint Funding.

10.2 Presentation of Programs and Budgets

Proposed Programs and Budgets shall be prepared by the Managing Partner and
shall be for six (6) month periods or any longer periods not to exceed one
(1) year.

Notwithstanding whether a portion of a previous period’s Program and Budget is
being carried forward to fund activities continuing beyond the current year, at
least thirty (30) days prior to the annual meeting of the Partners’ Meeting, a
proposed Program and Budget for the succeeding period shall be prepared by the
Managing Partner and submitted to the Partners.

Within ten (10) days of receipt of the proposed Program and Budget, the Partners
may submit written comments to the Managing Partner detailing revisions or
modifications that they would like to have made to the proposed Program and
Budget.

If such written comments are received, the Managing Partner, working with the
other Partner, shall seek for a period of time not to exceed fifteen (15) days
to develop a revised Program and Budget acceptable to both Partners; provided,
however, that each Program and Budget shall be in the sole determination of the
Managing Partner.

The Managing Partner shall submit any revised proposed Program and Budget to the
Partners at its sole discretion, at least five (5) days prior to the annual
meeting of the Partners.

10.3 Election to Participate in Expansions of Operations or Acquisition of Third
Party Rights

The Managing Partner shall provide the Partners with no less than six (6) months
prior notice of any proposed Expansion of Existing Operations or Acquisition of
Third Party Rights.

By Notice to the Managing Partner within thirty (30) days after the presentment
of an estimated cost of such Expansion of Existing Operations or Acquisition of
Third Party Rights, each Partner must make its election to participate in such
Expansion of Existing Operations.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    26



--------------------------------------------------------------------------------

If a Partner fails to provide Notice to the Managing Partner under this
Section 10.3, such Partner will be deemed to have elected to contribute to such
Expansion of Existing Operations or Acquisition of Third Party Rights in
proportion to its Participating Interest.

10.4 Budget Overruns; Program Changes

The Managing Partner shall immediately notify the NV 2 of any material departure
from an adopted Program and Budget.

If the Managing Partner exceeds the total of an adopted Budget by more than ten
percent (10%), then the excess over ten percent (10%), unless directly caused by
an emergency or unexpected expenditure made pursuant to Section 10.5, shall be
for the sole account of the Managing Partner.

Budget overruns of ten percent (10%) or less shall be borne by the Partners in
proportion to their respective Participating Interests as of the time the
overrun occurs.

10.5 Emergency Expenditures

In case of emergency, the Managing Partner may take any action it deems
necessary to protect life, limb or property, to protect the Assets or to comply
with Law.

The Managing Partner may also make reasonable expenditures on behalf of the
Partners for unexpected events that are beyond its reasonable control.

In the case of an emergency or unexpected expenditure, the Managing Partner
shall promptly notify the Partners of the expenditure, and the Managing Partner
shall be reimbursed therefore by the Partners in proportion to their respective
Participating Interests at the time the emergency or unexpected expenditure is
incurred.

10.6 Cash Calls

On the basis of adopted Programs and Budgets, the Managing Partner shall submit
to each Partner, on the first (1st) day of previous month, a billing for
estimated cash and Environmental Compliance fund requirements for the next
month.

Within thirty (30) days after receipt of each billing, or a billing made
pursuant to Section 10.5, each Partner shall advance to the Managing Partner
forty percent (40%) of its proportionate share of the estimated amount with the
remaining sixty percent (60%) of its share due within fifteen (15) days after
the due date for the first installment.

Time is of the essence for payment of such billings.

10.7 Limited Partner’s Failure to Meet Cash Calls

In the event that the Limited Partner fails to meet a cash call in the amount
and at the times specified in Section 10.6 to support an approved Program and
Budget, the Managing Partner shall access the Reserve to obtain funds necessary
to make up the shortfall in the Limited Partner’s contribution.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    27



--------------------------------------------------------------------------------

If the amount of funds in the Reserve is insufficient to cover the shortfall in
the Limited Partner’s contribution, the Limited Partner shall (i) immediately
contribute to the Partnership the amount of such shortfall and (ii) replenish
the Reserve within thirty (30) days.

If the Limited Partner fails to cover the shortfall, the Managing Partner may,
but shall not be required to, advance funds in the amount of the shortfall on
the Limited Partner’s behalf.

Any amount so advanced by the Managing Partner shall be repaid out of
Allocations to the Limited Partner.

If amounts advanced are not repaid out of such Allocations, and not otherwise
repaid by the Limited Partner, within thirty (30) days after the date on which
the advance was made, then the Percentage Interest of the Limited Partner shall
be subject to dilution in accordance with Section 6.3.

11. FINANCIAL STATEMENTS AND CASH DISTRIBUTIONS

11.1 Fiscal year

The financial year of the Partnership shall be the calendar year.

11.2 Financial Statements and Audits

At the regular partners’ meeting, the Managing Partner shall present the audited
financial statements of the Partnership to the Partners.

 

(a) Audit

The audit should be carried out by accountants / auditors who are members of an
internationally recognized professional organization.

The audit report shall be prepared in duplicate and sent to each Company prior
to the s regular Partners meeting.

The cost of the audit shall be borne by the Partnership.

 

(b) Claims

All exceptions to the audit and claims upon the Managing Partner for
discrepancies disclosed by such audit shall be made in writing not later than
three (3) months after receipt of the audit report by the Limited Partner.

Failure to make such exceptions or claims within the three (3) month period
shall (i) mean that the audit is correct and binding upon the Partners and
(ii) result in a waiver of any right to make claims upon the Managing Partner
for discrepancies disclosed by the audit.

 

(c) Independent audit

 

Venture Agreement RoS NV – Suriname Gold Company LLC    28



--------------------------------------------------------------------------------

In addition the Limited Partner shall have the right to conduct an independent
audit of all books, records and accounts, at its expense, and which audit right
will be limited to a period of not more than twelve (12) months after the
respective calendar year has ended.

All exceptions to and claims upon the Managing Partner for discrepancies
disclosed by such audit shall be made in writing within three (3) months after
completion or delivery of such audit, but in any event within twelve (12) months
after the respective calendar year has ended, or they shall be deemed waived.

The time limits provided in Subsections 11.2(b) and 11.2(c) shall not apply in
cases involving fraud and/or gross negligence.

11.3 Partnership Costs and Distribution of Allocation

11.3.1 Partnership Costs

Each Partner shall be billed twice a month for its portion of the previous
month’s Partnership costs and expenses and within fifteen (15) days after
receipt of each billing, each Partner shall advance to the Managing Partner
forty percent (40%) of its proportionate share of the estimated amount with the
remaining sixty percent (60%) of its share due within fifteen (15) days after
the due date for the first installment, provided that to the extent that the
Limited Partner does not remit its proportionate share of costs and expenses
within thirty (30) days, the Managing Partner may deduct from the Reserve the
Limited Partner’s Allocation or share of cash distributions, if any, the funds
or amounts required to cover such costs and expenses.

Billings of Partnership cost and expenses shall be reconciled with actual costs
periodically as determined by the Managing Partner.

Time is of the essence for payment of such billings.

11.3.2 Allocations

Each Partner shall open a bullion storage account at each refinery or mint
designated by the Managing Partner as a recipient of an Allocation.

Each Partner shall be solely responsible for all costs and liabilities
associated with maintenance of such account or accounts, and the Managing
Partner shall not be required to bear any additional expense with respect to
such “in-kind” payments.

On or before the twenty fifth (25th) day of each calendar month the Managing
Partner shall deliver written instructions to the refinery or mint, with a copy
to each Partner, directing the refinery or mint to deposit a percentage of the
refined bullion that resulted from the Monthly Production, equal to the
Participating Interest of each Partner, to each Partner’s account or accounts.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    29



--------------------------------------------------------------------------------

Title to refined bullion delivered to each Partner under this agreement shall
pass to each Partner at the time such bullion is credited to each Partner’s
account or accounts at the refinery or mint.

11.3.3 Cash Distributions

The Managing Partner shall present any proposed distributions of Partnership
cash at the regular Partner’s meeting.

Whenever the Partnership is to pay any sum to any Partner, any amounts that such
Partner owes the Partnership may be deducted by the Managing Partner from that
sum before payment and credited to the Partnership.

The distribution shall be done pro rata in accordance with the respective
Participating Interests, simultaneously to both Partners.

12. WITHDRAWAL AND TERMINATION

12.1 Termination by Agreement

The Partners may terminate the Partnership at any time by written agreement.

12.2 Failure of the Republic of Suriname to Exercise the Option

If the Republic of Suriname fails to exercise the Option or after the Option has
been exercised, NV2 fails to make the Initial Contribution within the time
period provided in the Mineral Agreement, then this agreement shall have no
force or effect on the Parties and the Managing Partner and, for the avoidance
of doubt, the NV 2 shall not acquire any rights or interest in the Merian Rights
of Exploration or Exploitation, any Additional Rights or other Assets.

12.3 Withdrawal and Termination

Either Partner may elect to withdraw as a Partner and Participant from the
Partnership upon the later of not less than sixty (60) days Notice to the other
Partner, or the end of the then current Program and Budget.

Upon such withdrawal, the Partnership shall terminate, and the withdrawing
Partner shall be deemed to have transferred to the remaining Partner, without
cost and free and clear of royalties, liens or other Encumbrances arising by,
through or under such withdrawing Partner, except those to which all Partners
have given their written consent after the Effective Date of this agreement, all
of its entire Partnership Interest.

12.4 Disposition of Assets on Termination

Promptly after termination under Section 12.1 or failure to exercise the Option
as described in Section 12.2, the Managing Partner shall take all action
necessary to wind up the activities of the Partnership and to dispose of or
distribute the Assets, and all costs and expenses incurred in connection with
the termination of the Partnership shall be expenses chargeable to the
Partnership.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    30



--------------------------------------------------------------------------------

13. TAXES

13.1 General

Each Partner shall be directly responsible for and shall directly pay all taxes
applicable to Partnership revenues allocable to such Partner and received by it.

In particular, each Partner shall individually file its tax returns with the
proper authorities and independently file claims for and recover any income tax
credits.

A Partner’s decisions with respect to such tax matters shall not have any
binding effect on the course of actions taken by the other Partner.

13.2 US Tax Matters

The Partners intent that CV will be treated as a partnership for U.S. federal
income tax purposes, and no Partner shall take any action to alter such
treatment.

At the request of Surgold, the Partnership shall file an election to be treated
as a partnership for such purposes from the date of formation of the
Partnership, and each Partner shall cooperate in effecting such election.

Surgold shall be authorized to prepare and file for the Partnership U.S. federal
income tax elections and U.S. federal income tax returns.

14. TRANSFER OF INTEREST

14.1 General

A Partner shall have the right to transfer to any third party all or any part of
its interest in or to this agreement, its Participating Interest, or the Assets
solely as provided in this Section 14.

For the purposes of this Section 14 the word “transfer” shall mean: to convey,
sell, assign, grant an option, create an Encumbrance or in any manner transfer
or alienate, but excluding and excepting alienation done for the purposes of
obtaining financing pursuant to Section 14.4.

In addition, the NV 2 acknowledges that transfers or issuances of equity
interests in the NV 2 are subject to the restrictions stated in the Mineral
Agreement.

14.2 Limitations on Free Transferability

The transfer right of a Partner in Section 14.1 shall be subject to the
following terms and conditions:

 

Venture Agreement RoS NV – Suriname Gold Company LLC    31



--------------------------------------------------------------------------------

  (a) no transferee of all or part of any Participating Interest shall have the
rights of a Partner unless and until the transferring Partner has provided to
the other Partner Notice of the transfer, and the transferee, as of the
effective date of the transfer, has committed in writing to be bound by this
agreement to the same extent and nature as the transferring Partner;

 

  (b) no transfer permitted by this Section 14 shall relieve the transferring
Partner of its share of any liability, whether accruing before or after such
transfer, which arises out of Operations conducted prior to such transfer;

 

  (c) neither Partner, without the consent of the other, shall make a transfer
that would violate any Law, or result in the cancellation of any permits,
licenses, or other similar authorizations;

 

  (d) the transferring Partner and the transferee shall bear all tax
consequences of the transfer;

 

  (e) such transfer shall be subject to a preemptive right in the other Partner
as provided in Section 14.3;

 

  (f) in the event of a transfer of less than all of a Participating Interest,
the transferring Partner and its transferee shall act and be treated as one
Partner and shall be jointly and severally liable for all obligations of that
Partner, and in such event in order for the transfer to be effective, the
transferring Partner and its transferee shall provide written Notice to the
non-transferring Partner designating a sole authorized agent to act on behalf of
their collective Participating Interest.

Such Notice shall provide that (i) the agent has the sole authority to act on
behalf of, and to bind the transferring Partner and its transferee on all
matters pertaining to this agreement or the Partnership, (ii) the notified
Partner may rely on all decisions of, Notices and other communications from, and
failures to respond by, the agent, as if given (or not given) by the
transferring Partner and its transferee; and (iii) all decisions of, Notices and
other communications from, and failures to respond by, the notified Partner to
the agent shall be deemed to have been given (or not given) to the transferring
Partner and its transferee;

 

  (g) any transferee of Surgold’s Participating Interest shall be technically
and financially competent, and acceptable to the NV 2, whose acceptance shall
not be unreasonably withheld, conditioned or delayed;

 

  (h) any transferee of the Participating Interest of NV 2 shall be financially
competent.

14.3 Right of First Refusal

14.3.1 Except in the event of (a) an assignment to a wholly-owned subsidiary of
the NV 2, or (b) a merger, or (c) a sale or transfer of all or substantially all
of the assets of NV 2, if the NV 2 has the intention to assign all or any part
of its rights under this agreement, Surgold shall have a first right of refusal,
hereinafter called, Right of First Refusal, to acquire such rights or interests,
and the NV 2 shall notify Surgold in writing of this intention and of the
conditions on which it wishes to proceed.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    32



--------------------------------------------------------------------------------

The notice shall state the price and all other pertinent terms and conditions of
the intended transfer, and shall be accompanied by a copy of the offer or
contract for sale.

If the consideration for the intended transfer is, in whole or in part, other
than monetary, the notice shall describe such consideration and its monetary
fair market value in United States currency.

The Right of First Refusal shall last for a period of sixty (60) days from the
day of the receipt by Surgold of such notification.

If Surgold does not elect to acquire the rights and/or interests offered under
the aforesaid conditions, the NV 2 shall be entitled to assign to third parties
said rights and/or shares, however, not on more favorable conditions than those
offered to Surgold.

If Surgold elects to exercise its Right of First Refusal, it shall then have
ninety (90) days in which to complete the purchase.

14.3.2 If Surgold fails to so elect within the period provided for in Subsection
14.3.1, the NV 2 shall have ninety (90) days following the expiration of such
period to consummate the transfer to a third party at a price and on terms no
less favorable to the NV 2 than those set forth in the notice required in
Subsection 14.3.1.

14.3.3 If the NV 2 fails to consummate the transfer to a third party within the
period set forth in Subsection 14.3.2, the Right of First Refusal of Surgold in
such offered interest shall be deemed to be revived and effective.

Any subsequent proposal for transfer of such charges and interests will be
executed in accordance with all procedures indicated in this Section 14.3.

14.3.4 Except in the event of (a) a corporate reorganization, (b) a merger or
(c) the sale or transfer of all or substantially all of Surgold’s assets, if
Surgold has the intention to assign all or any part of its rights under this
agreement, the NV 2 shall have a Right of First Refusal to acquire such rights
or interests, and Surgold shall notify the NV 2 in writing of this intention and
of the conditions on which it wishes to proceed.

The notice shall state the price and all other pertinent terms and conditions of
the intended transfer, and shall be accompanied by a copy of the offer or
contract for sale.

If the consideration for the intended transfer is, in whole or in part, other
than monetary, the notice shall describe such consideration and its monetary
fair market value in United States currency.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    33



--------------------------------------------------------------------------------

The Right of First Refusal shall last for a period of sixty (60) days from the
day of the receipt by the NV 2 of such notification.

If the NV 2 does not elect to acquire the rights and/or interests offered under
the aforesaid conditions, Surgold shall be entitled to assign to third parties
said rights and/or shares, however, not on more favorable conditions than those
offered to the NV 2.

If the NV 2 elects to exercise its Right of First Refusal, it shall then have
ninety (90) days in which to complete the purchase.

14.3.5 If the NV 2 fails to so elect within the period provided for in
Subsection 14.3.4, Surgold shall have ninety (90) days following the expiration
of such period to consummate the transfer to a third party at a price and on
terms no less favorable to Surgold than those set forth in the notice required
in Subsection 14.3.4.

14.3.6 If Surgold fails to consummate the transfer to a third party within the
period set forth in Subsection 14.3.5, the Right of First Refusal of the NV 2 in
such offered interest shall be deemed to be revived and effective.

Any subsequent proposal for transfer of such charges and interests will be
executed in accordance with all procedures indicated in this Section 14.3.

14.4 Encumbrances

Neither Partner shall pledge, mortgage, or otherwise create an Encumbrance on
its interest in this agreement or the Assets except for the purpose of securing
project financing relating to the Project, including its share of funds for
Development or Mining costs and in such event both Partners, acting reasonably,
shall agree to the terms and conditions of such Encumbrance

The right of a Partner to grant such Encumbrance shall be subject to the
condition that the holder of the Encumbrance (“Chargee”) first enter into a
written agreement with the other Partner, in a form acceptable to that Partner,
acting reasonably, which provides:

 

(a) the Chargee shall not enter into possession or institute any proceedings for
foreclosure or partition of the encumbering Partner’s Participating Interest
except as provided in Section 14.4 sub (b) and that such Encumbrance shall be
subject to the provisions of this agreement;

 

(b) the Chargee’s remedies under the Encumbrance shall be limited to the sale of
the whole (but only of the whole) of the encumbering Partner’s Participating
Interest to the other Partner, or, failing such a sale, at a public auction to
be held at least forty-five (45) days after prior Notice to the other Partner,
such sale to be subject to the purchaser entering into a written agreement with
the other Partner whereby such purchaser assumes all obligations of the
encumbering Partner under the terms of this agreement.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    34



--------------------------------------------------------------------------------

The price of any preemptive sale to the other Partner shall be the remaining
principal amount of the loan plus accrued interest and related expenses, and
such preemptive sale shall occur within sixty (60) days of the Chargee’s Notice
to the other Partner of its intent to sell the encumbering Partner’s
Participating Interest.

Failure of a sale to the other Partner to close by the end of such period,
unless failure is caused by the encumbering Partner or by the Chargee, shall
permit the Chargee to sell the encumbering Partner’s Participating Interest at a
public sale; and

 

(c) the charge shall be subordinate to any then-existing debt, including project
financing previously approved by the Managing Partner encumbering the
transferring Partner’s Participating Interest.

15. ACQUISITIONS WITHIN AREA OF INTEREST

15.1 If during the period commencing on the Commencement of Joint Funding
throughout the term of the Agreement, hereinafter called, the Expansion Period,
Surgold, acquires any Right of Exploration, Right of Exploitation, or Third
Party Rights located wholly or partially within the Area of Interest, such Right
of Exploration, Right of Exploitation, or Third Party Rights automatically shall
be deemed to have been contributed for use by the Partnership and shall
constitute Partnership Rights.

If during the Expansion Period any Affiliate of Surgold acquires any Right of
Exploration, Right of Exploitation, or Third Party Rights located wholly or
partially within the Area of Interest, Surgold as the case may be, shall
promptly cause such Right of Exploration, Right of Exploitation, or Third Party
Rights to be transferred to Surgold as the case may be, for contribution for use
by the Partnership.

15.2 Neither NV 2 nor its Affiliate(s) shall acquire any Right of Exploration,
Right of Exploitation, or Third Party Rights either wholly or partially within
the Area of Interest.

In the event that NV 2 or its Affiliate(s) acquires any Right of Exploration,
Right of Exploitation, or Third Party Rights within the Area of Interest, it
shall, or it shall immediately cause its Affiliate(s) as the case may be, to
offer to transfer such Right of Exploration, Right of Exploitation, or Third
Party Rights to Surgold.

Surgold may, but shall have no obligation to, accept any such offer.

If it accepts such offer, the NV 2 shall transfer, or cause to be transferred,
to Surgold such rights for the administrative transfer fee only (which shall be
multiplied by Surgold’s Participating Interest), and Surgold shall contribute
such rights for use by the Partnership. If Surgold does not accept such offer,
the Partnership shall not acquire or be deemed to have acquired any such rights.

In no event shall any adjustment to the Participating Interests of any Partner
result from or be effected with respect to any Rights of Exploration, Rights of
Exploitation or Third Party Rights subject to this Section 15.2, regardless of
whether they are transferred to the Partnership.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    35



--------------------------------------------------------------------------------

15.3 Within thirty (30) days after a Notice of intent to acquire any Right of
Exploration, Right of Exploitation, or Third Party Rights located wholly or
partially within the Area of Interest, the acquiring Partner shall notify the
other Partner of such acquisition by it or its Affiliate.

The acquiring Partner’s Notice shall describe in detail the acquisition, the
rights, minerals, and assets covered thereby, the costs thereof, and the reasons
why the acquiring Partner believes that the acquisition is in the best interests
of the Partnership.

In addition to such Notice, the acquiring Partner shall make any and all
information concerning the acquired interest available for inspection by the
other Partner.

Notwithstanding the foregoing, any acquisition within the Area of Interest by NV
2 prior to the Date of the Initial NV 2 Contribution shall require the prior
written consent of Surgold.

15.4 If, within thirty (30) days after receiving the acquiring Partner’s Notice,
the other Partner notifies the acquiring Partner of its election to fund its
proportionate interest in the acquired interest equal to its Participating
Interest, the acquiring Partner shall convey to the other Partner such a
proportionate undivided interest therein and the acquired interest shall become
a part of the Properties for the purposes of this Agreement immediately upon
payment to the acquiring Partner of the other Partner’s proportionate share of
actual out-of-pocket acquisition costs equal to such other Partner’s
Participating Interest.

Provided, however, in the event of any acquisition by Surgold within the Area of
Interest prior to the Contribution Effective Date, all out-of-pocket acquisition
costs shall be borne by Surgold and calculated as Historical Cost.

15.5 If the other Partner does not give Notice within the thirty (30) day period
set forth above, or in the alternative gives Notice within such thirty (30) day
period that it does not wish to participate in the acquisition, its
Participating Interest shall be diluted under the provisions of Section 6.2.

16 GENERAL PROVISIONS

16.1 Notices

All Notices, payments and other required communications (“Notice” or “Notices”)
to the Partners shall be in writing, and shall be given (i) by personal delivery
to the Partner, or (ii) by electronic communication, with a confirmation sent by
registered or certified mail, return receipt requested, or (iii) by registered
or certified mail, return receipt requested.

All Notices shall be effective and shall be deemed delivered (i) if by personal
delivery on the date of delivery, (ii) if by electronic communication on the
date of receipt of the electronic communication or the next business day if the
date of receipt is not a business day, and (iii) if solely by mail on the day
delivered as shown on the actual receipt.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    36



--------------------------------------------------------------------------------

A Partner may change its address from time-to-time by Notice to the other
Partner.

 

TO: NV 2    Attn.: the General Manager    Paramaribo, Suriname, South America   
Telephone:    Fax: TO: SURGOLD   

Attn.: Branch Manager

 

Suriname Gold Company LLC

 

Surinamestraat 54

 

Paramaribo, Suriname

 

Telephone: 597-402892

 

Fax: 597-402893

  

Copy to:

 

Newmont Mining Corp.

 

Attn.: Land Department

 

6363 South Fiddler’s Green Circle

 

Greenwood Village, Colorado 80111 U.S.A.

 

Telephone: 1 303-837-5775

 

Fax: 1 303-837-5851

16.2 Waiver

The failure of a Partner to insist on the strict performance of any provision of
this agreement or to exercise any right, power or remedy upon a breach hereof
shall not constitute a waiver of any provision of this agreement or limit the
Partner’s right thereafter to enforce any provision or exercise any right.

16.3 Modification

Notwithstanding anything herein to the contrary, no modification of this
agreement shall be valid unless made in writing and duly executed by the
Partners.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    37



--------------------------------------------------------------------------------

16.4 Force Majeure

The obligations of a Partner, other than the payment of money provided
hereunder, shall be suspended to the extent and for the period that performance
is prevented or delayed by Force Majeure. Force Majeure will be constituted by
any cause, whether foreseeable or unforeseeable, beyond the reasonable control
of the Partner involved, including, without limitation, labor disputes (however
arising and whether or not employee demands are reasonable or within the power
of the Partner to grant); acts of God; Laws, or requests of any government or
governmental entity; judgments or orders of any court; inability to obtain on
reasonably acceptable terms any public or private license, permit or other
authorization; curtailment or suspension of activities to remedy or avoid an
actual or alleged, present or prospective violation of Environmental Laws;
action or inaction by any governmental entity that delays or prevents the
issuance or granting of any approval or authorization required to conduct
Operations; acts of war or conditions arising out of or attributable to war,
whether declared or undeclared; riot, civil strife, insurrection or rebellion;
fire, explosion, earthquake, storm, flood, sink holes, drought or other adverse
weather condition; delay or failure by suppliers or transporters of materials,
parts, supplies, services or equipment or by contractors’ or subcontractors’
shortage of, or inability to obtain, labor, transportation, materials,
machinery, equipment, supplies, utilities or services; accidents; breakdown of
equipment, machinery or facilities; actions by citizen groups, including but not
limited to environmental organizations or native rights groups.

The affected Partner shall promptly give Notice to the other Partner of the
suspension of performance, stating therein the nature of the suspension, the
reasons therefore, and the expected duration thereof.

Immediately upon the cessation of force majeure the affected Partner shall
notify the other Partner in writing and shall take steps to recommence and or
continue the performance that was suspended as soon as reasonably possible.

During the period of suspension, the obligations of the Partners to advance
funds pursuant to Section 10.6 shall be reduced to levels consistent with
Operations.

16.5 Survival of Terms and Conditions

The provisions of this agreement shall survive the transfer of any interests in
the Assets under this agreement or the termination of the Partnership to the
full extent necessary for their enforcement and the protection of the Partner in
whose favor they run.

16.6 Confidentiality and Public Statements

16.6.1 Except as otherwise provided in this Section 16.6, the terms and
conditions of this agreement, and all data, reports, records, and other
information of any kind whatsoever developed or acquired by any Partner in
connection with this agreement shall be treated by the Partners as confidential,
(hereinafter called Confidential Information, and no Partner shall reveal or
otherwise disclose such Confidential Information to third parties without the
prior written consent of the other Partner.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    38



--------------------------------------------------------------------------------

Confidential Information that is available or that becomes available in the
public domain, other than through a breach of this provision by a Partner, shall
no longer be treated as Confidential Information.

16.6.2 The foregoing restrictions shall not apply to the disclosure of
Confidential Information to any Affiliate, to any public or private financing
agency or institution, to any contractors or subcontractors which the Partners
may engage and to employees and consultants of the Partners or to any third
party to which a Partner contemplates the transfer, sale, assignment,
Encumbrance or other disposition of all or part of its Participating Interest
pursuant to Article 14; provided, however, that in any such case only such
Confidential Information as such third party shall have a legitimate business
need to know shall be disclosed. The person or company to whom disclosure is
made shall first undertake in writing to protect the confidential nature of such
information at least to the same extent as the Partners are obligated under this
Section 16.6.

16.6.3 In the event that a Partner or an Affiliate thereof is required to
disclose Confidential Information to any government, any court, agency or
department thereof, or any stock exchange, to the extent required by applicable
law, rule or regulation, or in response to a legitimate request for such
Confidential Information, the Partner so required shall immediately notify the
other Partners hereto of such requirement and the terms thereof, and the
proposed form and content of the disclosure prior to such submission.

The other Partner shall have the right to review and comment upon the form and
content of the disclosure and to object to such disclosure to the court, agency,
exchange or department concerned, and to seek confidential treatment of any
Confidential Information to be disclosed on such terms as such Partner shall, in
its sole discretion, determine.

16.6.4 The provisions of Section 16.6 shall apply during the term of this
agreement and shall continue to apply to (i) the Partners for a period of two
(2) years following the effective date of any termination of this agreement, and
(ii) any Partner who withdraws, who is deemed to have withdrawn, or which
forfeits, surrenders, assigns, transfers or otherwise disposes of its
Participating Interest for a period of five (5) years following the occurrence
of such event or two (2) years from the effective date of any termination of
this agreement, whichever is sooner.

16.6.5 A Partner shall not issue any press release relating to the Project or
this agreement except upon giving the other Partner not less than three (3) days
advance written Notice of the contents thereof. The Partner proposing such press
release shall make any reasonable changes to such proposed press release as such
changes may be timely requested by the non-issuing Partner, provided, however,
the Partner proposing such press release may include in any press release
without Notice any information previously reported by the Partner proposing such
press release.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    39



--------------------------------------------------------------------------------

A Partner shall not, without the consent of the other Partner, issue any press
release that implies or infers that the non-issuing Partner endorses or joins
the issuing Partner in statements or representations contained in any press
release.

16.7 Entire Agreement; Successors and Assigns

This agreement contains the entire understanding of the Partners and supersedes
all prior agreements and understandings, whether written or oral, between the
Partners relating to the subject matter hereof, with respect to the Assets
subject hereto, and any and all other prior negotiations, representations,
offers or understandings between the NV 2 and Surgold relating to the Project,
whether written or oral.

This agreement and the obligations and rights created herein shall be binding
upon and inure to the benefit of the respective successors and permitted assigns
of the Partners.

16.8 Dispute Resolution

16.8.1 Dispute Resolution

If any dispute or conflict arises under this agreement the Partners shall
resolve such dispute in the manner hereinafter set forth.

16.8.2 Commencement of Proceedings

Any Partner to the dispute may commence proceedings under this Article 16 by
convening a meeting between or among the chief executive (or their
highest-ranking representatives) of Surgold’s Parent Company or any successor
and the NV 2 or any successor.

These persons shall meet on a mutually agreed upon date within thirty (30) days
from the date of the notice convening the meeting and shall use their best
efforts to achieve a negotiated settlement to the dispute.

16.8.3 Arbitration

Any dispute arising out of or in connection with this agreement or the breach,
termination, validity, performance or interpretation thereof which is not
resolved pursuant to Section 16.8.2 hereof or otherwise shall be referred for
determination to final, and binding arbitration before the London Court of
International Arbitration (the “Court”), to the exclusion of all courts of any
State and other like forums, under the Rules of the London Court of Arbitration
applicable to International Arbitrations (the “London Rules”) valid on the date
of the dispute.

Notwithstanding the foregoing, the arbitration shall be conducted in accordance
with the following provisions:

 

Venture Agreement RoS NV – Suriname Gold Company LLC    40



--------------------------------------------------------------------------------

16.8.3.1 The NV 2 and Surgold shall each be entitled to appoint a qualified
person to act as arbitrator and the Court shall appoint a third arbitrator to
complete the tribunal who shall not be a citizen or resident of either Suriname
or the United States of America.

16.8.3.2 The arbitration hearings shall be held in London, England.

16.8.3.3 Each Partner shall participate in any arbitration proceedings at its
own expense, while expenses of arbitration shall be borne equally by the
opposing Partners.

16.8.4 Conciliation or Mediation

The Partners to a dispute may, but need not, refer a dispute to the Court for
purposes of attempting a conciliation or mediation thereof, in which event the
rules and practices of the Court relating to conciliation or mediation shall
apply.

The failure to attempt or complete conciliation or mediation proceedings shall
in no event prevent a Partner from instituting arbitration proceedings in
accordance with Section 16.8.3 hereof.

16.8.5 Failure to Participate

The failure by a Partner to participate in arbitral proceedings shall not
constitute valid grounds for rejecting the jurisdiction of the tribunal or the
validity and enforceability of any of its awards.

Each Partner hereby undertakes to execute any arbitral award rendered against it
in accordance with its terms, in full, voluntarily and without delay and hereby
waives any entitlement to invoke any ground of immunity in respect of
jurisdiction or the execution or enforcement of such award, including but not
limited to principles of sovereign immunity.

16.8.6 General Principles of International Law

Notwithstanding the provisions of Section 16.8.4, to the extent that any
arbitration involves a dispute between (a) Surgold and (b) the NV 2, the
Partners agree that the arbitrators shall be entitled, at their discretion, to
apply such general principles of international law, as may be necessary to give
full effect to the true intentions of the Partners as set forth in this
agreement, subject, however, that in no event may either Partner assert grounds
of privilege or immunity in respect of jurisdiction over a Partner, or execution
or enforcement of any award.

16.9 Remedies

Each of the Partners agrees that its failure to comply with the covenants and
restrictions set out in Article 16 would constitute an injury and damage to the
other Partner impossible to measure monetarily. In the event of any such
failure, the other Partner shall, in addition and without prejudice to any other
rights and remedies at law or in equity, be entitled to injunctive relief
restraining, enjoining or specifically enforcing any acquisition, sale,
transfer, charge or Encumbrance save in accordance with or as required by the
provisions of Article 16.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    41



--------------------------------------------------------------------------------

Any Partner intending to willfully breach the provisions of Article 16 hereby
waives any defense it might have in law or in equity to such injunctive or other
equitable relief.

A Partner shall be entitled to seek injunctive relief in any court of competent
jurisdiction in the event of a Partner’s failure or threat of a failure to
comply with the covenants and restrictions set out in Article 16.

16.10 Further Assurances

Each Partner shall take, from time to time and without additional consideration,
such further actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this agreement and minimize adverse tax consequences on the Partners.

16.11 Headings

The headings to the Sections of this agreement and the Exhibits are inserted for
convenience only and shall not affect the construction hereof.

16.12 Currency

All dollar amounts expressed herein refer to lawful currency of the United
States of America, unless otherwise specified.

16.13 Severability

If any provision of this agreement is or shall become illegal, invalid, or
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be and remain valid and enforceable and the said remaining provisions shall be
construed as if this agreement had been executed without the illegal, invalid,
or unenforceable portion.

Should any provision of this agreement be construed in such a way as to
invalidate the limited partnership characteristic of this partnership, the
Partners shall continue to exercise their rights, perform their obligations, and
incur liabilities, as contemplated by this agreement to the extent that they can
do so in accordance with Laws, until a new CV partnership can be entered into
between the Partners.

16.14 Partition

Each of the Partners waives, during the term of this agreement, any right to
partition of the Assets or any part thereof and no party shall seek or be
entitled to partition of the Project or other Assets whether by way of physical
partition, judicial sale or otherwise during the term of this agreement.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    42



--------------------------------------------------------------------------------

16.15 Continuation and Survivorship

Without prejudice to the provisions of Section 16.14, in the event that the
Partnership shall cease to exist as Limited Partnership as a result of the
withdrawal of one of the Partners or it no longer being in possession of any
Partnership Interest, for any reason whatsoever, the remaining Partner shall be
entitled to continue the Partnership and the Assets of the company shall remain
with the surviving Partner, unless the Partners otherwise agree.

16.16 Governing Law

This agreement shall be construed and governed by the laws of the Republic of
Suriname, without reference to the choice of law or conflicts of law principles
thereof.

16.17 Language

This agreement has been executed in triplicate, in both the Dutch and English
languages, both texts being equally authentic.

In the event of a conflict between the English and Dutch version, the Dutch
version shall prevail.

IN WITNESS WHEREOF, the Parties hereto have executed this agreement as of the
date first above written.

 

Surgold:  

/s/ Adriaan Van Kersen

(title)  

Authorized Representative

(name)  

Adriaan Van Kersen

NV 2:  

/s/ R.H. Ramdin

(title)  

Director

(name)  

R.H. Ramdin

 

Venture Agreement RoS NV – Suriname Gold Company LLC    43



--------------------------------------------------------------------------------

EXHIBIT A

ACCOUNTING PROCEDURE

Financial Statements for the Partnership shall be prepared according to the
following accounting procedures that shall be followed by the Managing Partner
under the agreement.

Reference in this Accounting Procedure to Sections, and Subsections are to those
located in this Accounting Procedure unless it is expressly stated that they are
references to the agreement.

The purpose of this Accounting Procedure is to establish equitable methods for
determining charges and credits applicable to Operations under the agreement.

It is the intent of the Partners that none of them shall lose or profit by
reason of their duties and responsibilities as the Managing Partner.

The Partners shall meet and in good faith endeavor to agree upon changes deemed
necessary to correct any unfairness or inequity.

In the event of a conflict between the provisions of this Accounting Procedure
and those of the agreement, the provisions of the agreement shall prevail.

1. GENERAL PROVISIONS

1.1 Financial Statements and Audits

The Managing Partner shall maintain financial statements and detailed and
comprehensive accounting records in accordance with this Accounting Procedure,
sufficient to provide a record of revenues and expenditures and periodic
statements of financial position and the results of Operations for managerial,
tax, regulatory or other financial reporting purposes.

Such records shall be retained for the duration of the period allowed the
Partners for audit or the period necessary to comply with tax or other
regulatory requirements.

The records shall reflect all obligations, advances and credits of the Partners.

1.2 Bank Accounts

The Managing Partner shall maintain one or more separate bank accounts for the
payment of all expenses and the deposit of all receipts.

2. CHARGES TO THE PARTNERSHIP

Subject to the limitations hereinafter set forth, the Managing Partner shall
charge the Partnership with the following:

 

Venture Agreement RoS NV – Suriname Gold Company LLC    44



--------------------------------------------------------------------------------

2.1 Royalties, Rentals and Other Payments

The royalties calculated pursuant to Article 20 of the Mineral Agreement,
rentals, maintenance costs and other payments necessary to maintain title to the
Assets.

2.2 Labor and Employee Benefits

2.2.1 Salaries and wages of the Managing Partner’s employees directly engaged in
Operations, including salaries or wages of employees temporarily engaged in
Operations, including expenses pursuant to production or incentive bonus plans
under a union contract based on actual rates of production, and similar non
union bonus plans customary in the industry or necessary to attract competent
employees, shall be considered salaries and wages.

2.2.2 The Managing Partner’s cost of holiday, vacation, sickness and disability
benefits, and other customary allowances applicable to the salaries and wages
chargeable under Subsection 2.2.1 and Section 2.13 may be charged.

2.2.3 The Managing Partner’s actual cost of established plans for employees’
group life insurance, hospitalization, pension, retirement, stock purchase,
thrift, bonus and other benefit plans of a like nature applicable to salaries
and wages chargeable under Subsection 2.2.1 or Section 2.13, provided that the
plans are limited to the extent feasible to those customary in the industry.

2.2.4 Cost of assessments imposed by governmental authority which are applicable
to salaries and wages chargeable under Subsection 2.2.1 and Section 2.13,
including all penalties except those resulting from the willful misconduct or
gross negligence of the Managing Partner.

2.2.5 Those costs in Subsections 2.2.2, 2.2.3 and 2.2.4 may be charged on a
“cash or accrual basis” or as a percentage of the amount of salaries and wages.

If a percentage is used, the rate shall be applied to wages or salaries
excluding overtime and bonuses.

Such rate shall be based on the Managing Partner’s cost experience and it shall
be periodically adjusted to ensure that the total of such charges does not
exceed the actual cost.

2.3 Assets

Cost of all Assets purchased or furnished for the Partnership.

2.4 Transportation

Reasonable transportation costs incurred in connection with the transportation
of employees, equipment, material and supplies necessary for Operations.

2.5 Services

2.5.1 The cost of contract services and utilities procured from outside sources,
other than services described in Sections 2.10 and 2.14.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    45



--------------------------------------------------------------------------------

If contract services are performed by an Affiliate of the Managing Partner, the
cost charged to the Partnership shall not be greater than that for which
comparable services and utilities are available in the open market.

2.5.2 The costs of using the Managing Partner’s exclusively owned operating
assets in support of Operations provided that the charges may not exceed those
currently prevailing in the open market.

Such costs shall include costs of maintenance, repairs, other operating
expenses, insurance, taxes, depreciation and interest at a rate not to exceed
LIBOR plus three percent (3%) per annum.

2.5.3 The costs paid by Surgold to its parent company for management-related
services (“Service Fees”).

Service Fees shall be paid for the categories of services described in
Attachment III of the Mineral Agreement.

2.6 Materials, Equipment and Supplies

The cost of materials, equipment and supplies, hereafter called, Material,
purchased from unaffiliated third parties or furnished by the Managing Partner.

The Managing Partner shall purchase or furnish only so much Material as may be
required for use in efficient and economical execution of the Operations.

The Managing Partner shall also maintain inventory levels of Materials at
reasonable levels to avoid unnecessary accumulation of surplus stock.

The Managing Partner may charge the Partnership for the required Material on the
basis of the Managing Partner’s direct cost and expenses incurred in procuring
such Material. Neither the Managing Partner nor any other Partner warrants the
Material furnished beyond any dealer’s or manufacturer’s warranty.

2.7 Environmental Compliance Fund

Costs of reasonably anticipated Environmental Compliance which, on a Program
basis, shall be determined by the Managing Partner and shall be based on
proportionate contributions in an amount sufficient to establish and maintain a
fund. This fund, hereinafter called, Environmental Compliance Fund, which
through successive proportionate contributions of the Partners during the
duration of the agreement, will be sufficient to cover ongoing Environmental
Compliance conducted during Operations and which will cover the reasonably
anticipated costs of mine closure, post-Operations Environmental Compliance and
other Continuing Obligations. A sufficiently substantiated and clear calculation
with the principles used for aforementioned costs should be available at all
times.

2.8 Insurance Premiums

Premiums paid or accrued for insurance required for the protection of the
Partners.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    46



--------------------------------------------------------------------------------

2.9 Damages and Losses

All costs in excess of insurance proceeds necessary to repair or replace damage
or losses to any Assets resulting from any cause other than the willful
misconduct or gross negligence of the Managing Partner.

2.10 Legal Expense

All legal costs and expenses incurred in or resulting from the Operations or
necessary to protect or recover the Assets.

Routine legal expenses are included under Section 2.14.

2.11 Audit

Cost of annual audits under Section 11.2 of this agreement.

2.12 Taxes

All taxes (except income taxes) of every kind and nature assessed or levied upon
or in connection with the Assets, the production of Products or Operations,
which have been paid by the Managing Partner for the benefit of the Partners.

Each Partner is separately responsible for income taxes which are attributable
to its respective Participating Interest.

2.13 District and Camp Expense

A pro rata portion of (i) the salaries and expenses of the Managing Partner’s
superintendent and other employees serving Operations whose time is not
allocated directly to such Operations, and (ii) the costs of maintaining and
operating the Managing Partner’s project office and any sub office (as
necessary) and (iii) all costs for establishing and operating necessary camps,
including housing facilities for employees, used for Operations.

The expense of those facilities, less any revenue therefrom, shall include
depreciation or a fair monthly rental, less the earnings of the facilities.

Such charges shall be apportioned for all Projects served by the employees and
facilities on an equitable basis consistent with the Managing Partner’s
accounting procedures of GAAP (or IFRS as provided for under Section 6.6 of the
Mineral Agreement).

2.14 Management Fee

Each month the Partnership shall pay the Managing Partner or its Affiliate a
management fee equal to three and one half percent (3.5%) of allowable costs,
hereinafter called, Allowable Costs.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    47



--------------------------------------------------------------------------------

Allowable Costs as used in this Section 2.14 shall include all charges to the
Partnership except (i) the Management Fee provided in this Section 2.14;
(ii) depreciation, depletion or amortization of tangible or intangible assets;
(iii) amounts expended for acquisition, construction or installation of tangible
or intangible assets after mining operations have commenced; (iv) government
land payments, taxes and assessments, (v) Managing Partner’s (or its
Affiliate’s) principal business office expenses, including the following:
(a) administrative supervision, which includes services rendered by officers and
directors of the Managing Partner or its Affiliate for Operations, except to the
extent that such services represent a direct charge to the Partnership, as
provided for in Section 2.2; (b) accounting, billing and record keeping in
accordance with governmental regulations and the provisions of this agreement;
(c) handling of all tax matters, including any protests, except any outside
professional fees which the Managing Partner may approve as a direct charge to
the Partnership; (d) Routine legal services by the Managing Partner’s or its
Affiliate’s legal staff; and (e) records and storage space, telephone service
and office supplies.

2.15 Books and Records

Any cost or expenditure incurred in order to comply with IFRS, or an accounting
standard other than GAAP for bookkeeping, administrative accountability and
external reporting.

2.16 Other Expenditures

Any reasonable direct expenditure, other than expenditures which are covered by
the foregoing provisions, incurred by the Managing Partner for the necessary and
proper conduct of Operations.

3. DEPRECIATION OF MATERIAL

3.1 Disposition Generally

The Managing Partner shall have no obligation to purchase a Partner’s interest
in Material.

The Managing Partner shall determine the disposition of major items of surplus
Material, provided the Managing Partner shall have the right to dispose of
normal accumulations of junk and scrap Material either by transfer to the
Partners as provided in Section 3.2 or by sale.

The Managing Partner shall credit the Partners account in proportion to their
Participating Interest for all Material sold hereunder.

3.2 Division in Kind

Division of Material in kind between the Partners shall be in proportion to
their respective Participating Interests, and corresponding credits shall be
made to the Partnership.

3.3 Sales

Sales of material to third parties shall be credited to the Partnership at the
net amount received.

Any damages or claims by the Purchaser shall be charged back to the Partnership
if and when paid.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    48



--------------------------------------------------------------------------------

4. INVENTORIES

4.1 Periodic Inventories, Notice and Representations

At reasonable intervals, inventories shall be taken by the Managing Partner,
which shall include all such Material as is ordinarily considered controllable
by operators of mining projects.

The expense of conducting such periodic inventories shall be charged to the
Partnership.

4.2 Reconciliation and Adjustment of Inventories

Reconciliation of inventory with charges to the Partnership shall be made, and a
list of overages and shortages shall be determined by the Managing Partner.

Inventory adjustments shall be made by the Managing Partner to the Partnership
for overages and shortages, but the Managing Partner shall be held accountable
to the Partnership only for shortages due to lack of reasonable diligence.

 

Venture Agreement RoS NV – Suriname Gold Company LLC    49



--------------------------------------------------------------------------------

EXHIBIT B

MAP OF AREA OF INTEREST

 

Venture Agreement RoS NV – Suriname Gold Company LLC    50



--------------------------------------------------------------------------------

EXHIBIT CASSETS CONTRIBUTED BY SURGOLD

 

Venture Agreement RoS NV – Suriname Gold Company LLC    51



--------------------------------------------------------------------------------

EXHIBIT D PARTICIPATING INTEREST

\[To be completed after the Contribution Effective Date pursuant to

Article 6.1.1 and updated from time to time pursuant to Article 6.1.2]

 

Venture Agreement RoS NV – Suriname Gold Company LLC    52



--------------------------------------------------------------------------------

EXHIBIT E EXISTING ROYALTIES

 

Venture Agreement RoS NV – Suriname Gold Company LLC    53



--------------------------------------------------------------------------------

OVEREENKOMST TOT WIJZIGING VAN DE

COMMANDITAIRE VENNOOTSCHAPSOVEREENKOMST

Ondergetekenden:

 

1. De onderneming SURINAME GOLD COMPANY LLC, rechtspersoon naar het recht van de
Staat Delaware, Verenigde Staten van Amerika, ten deze vertegenwoordigd wordende
door de speciaal daartoe gemachtigde, de heer Adriaan Van Kersen, hierna te
noemen Surgold,

en

 

2. De naamloze vennootschap NV 2, rechtspersoon, ten deze vertegenwoordigd
wordende door haar directeur, hierna te noemen NV 2,

Partijen,

In overweging genomen hebbende:

 

•   dat partijen op heden, 22 november 2013, met elkaar een commanditaire
vennootschapsovereenkomst zijn aangegaan, welke hierna als “de Overeenkomst” is
aangeduid;

 

•   dat partijen het nodig achten om in de Overeenkomst wijzingen aan te
brengen;

 

•   dat ingevolge artikel 16.3 van de Overeenkomst dergelijke wijzigingen
schriftelijk dienen te geschieden,

Zijn overeengekomen als volgt:

I. In artikel 1 van de Overeenkomst wordt de definitie van het begrip ‘Optie’
gewijzigd, zodat die komt te luiden als hierna aangegeven.

“ “Optie” heeft de betekenis daaraan gegeven in de Delfstoffenovereenkomst,
zoals nader toegelicht in de brief van de Minister van Natuurlijke Hulpbronnen
van 21 november 2013, waaraan de Minister van Financiën zijn instemming heeft
gegeven.”

II. In de Overeenkomst wordt na artikel 5.1.3 een nieuw artikel, genummerd 5.1.4
ingevoegd, met de hierna aangegeven inhoud.

“ 5.1.4 Partijen verklaren uitdrukkelijk dat met de voldoening van de initiële
inbreng van Surgold omschreven in 5.1.2 een vorderingsrecht voor Surgold op de
Vennootschap ontstaat voor een bedrag gelijk aan het bedrag van de Initiële NV 2
Inbreng. Dit bedrag zal dan ook op aanvraag van Surgold onmiddellijk door de
Vennootschap aan Surgold worden voldaan.”



--------------------------------------------------------------------------------

III. Partijen verklaren dat alle vennootschappelijke en andere handelingen
vereist om onderhavigewijzigingsovereenkomst aan te gaan en uit te voeren juist
en rechtsgeldig zijn genomen.

IV. Deze wijzigingsovereenkomst treedt in werking op de Datum van
Inwerkingtreding, bedoeld in de Overeenkomst.

Aldus in tweevoud opgemaakt en getekend te Paramaribo op 22 november 2013.

 

Surgold:  

/s/ Adriaan Van Kersen

(titel) Gemachtigde

(naam) Adriaan Van Kersen

NV2:

 

(titel) Directeur (naam)   /s/ R. H. RAMDIN   R. H. RAMDIN

 

2



--------------------------------------------------------------------------------

AGREEMENT TO AMEND THE

COMMANDITAIRE VENNOOTSCHAP AGREEMENT

The undersigned:

 

1. SURINAME GOLD COMPANY LLC, a legal entity incorporated pursuant to the laws
of the State of Delaware, United States of America, represented for the purposes
hereof by Mr. Adriaan Van Kersen, especially authorized thereto, hereinafter
Surgold,

and

 

2. The company limited by shares NV 2, a legal entity, represented for the
purposes hereof by its Director, hereinafter NV 2,

The Parties

Having taken into consideration:

 

  •   that Parties on this day, 22 November 2013, have entered into a
commanditaire vennootschap agreement, which hereinafter will be designated as
“the Agreement”;

 

  •   that Parties deem it necessary to amend the Agreement;

 

  •   that pursuant to Article 16.3 of the Agreement such amendments have to be
made in writing,

Have agreed as follows:

I. In Section 1 of the Agreement the definition of the concept of ‘Option’ is
amended in such a manner to read as follows.

“Option” shall have the meaning ascribed thereto in the Mineral Agreement, as
further explained in the letter of the Minister of Natural Resources of
21 November 2013, which the Minister of Finance has given his approval of.”



--------------------------------------------------------------------------------

II. In the Agreement after Section 5.1.3, a new Section numbered 5.1.4 is
inserted having the following content.

 

2



--------------------------------------------------------------------------------

“ 5.1.4 Parties explicitly state that upon payment of the initial contribution
of Surgold as referred to in 5.1.2 Surgold’s right in personam against the
Partnership comes into existence for an amount equal to the amount of the
Initial NV 2 contribution. This amount will then be immediately paid to Surgold
by the Partnership at the request of Surgold.”

III. The Parties represent that all corporate and other action required to be
taken in order to permit them to enter into and perform this Amendment Agreement
have been properly and validly taken.

IV. This Amendment Agreement shall be deemed to have come into force as of the
Effective Date referred to in the Agreement.

This Agreement was drawn up in duplicate and signed in Paramaribo on 22 November
2013.

Surgold: _/s/ Adriaan Van Kersen

(title) Authorized Representative

(name) Adriaan Van Kersen

NV 2:

(title) Director

(name) /s/ R.H. RAMDIN

            R.H. RAMDIN

 

3



--------------------------------------------------------------------------------

Attachment IV

NET SMELTER RETURNS

1. Net Smelter Returns

1.1 For Precious Metals

Net Smelter Returns, in the case of gold, silver, and platinum group metals,
herinafter, Precious Metals, shall be determined by multiplying:

 

(a) the gross number of troy ounces of Precious Metals recovered from production
of Mines during the preceding calendar month, hereinafter, Monthly Production,
delivered to the smelter, refiner, processor, purchaser or other recipient of
such production, herinaftercollectively, Payor, by

 

(b) for gold, the average of the London Bullion Market, Afternoon Fix, spot
prices reported for the preceding calendar month, herinafter Applicable Spot
Price, and for all other Precious Metals, the average of the New York
Commodities Exchange final spot prices reported for the preceding calendar month
for the particular Mineral for which the price is being determined,

and subtracting from the product of Subsections 1.1(a) and 1.1(b) only the
following if actually incurred:

 

(i) charges imposed by the Payor for refining bullion from doré or concentrates
of Precious Metals, hereinafter, Beneficiated Precious Metals, produced by
Surgold’s final mill or other final processing plant; however, charges imposed
by the Payor for smelting or refining of raw or crushed ore containing Precious
Metals or other preliminarily processed Precious Metals shall not be subtracted
in determining Net Smelter Returns;

 

(ii) penalty substance, assaying, and sampling charges imposed by the Payor for
refining Beneficiated Precious Metals contained in such production; and

 

(iii) charges and costs, if any, for transportation and insurance of
Beneficiated Precious Metals from Surgold’s final mill or other final processing
plant to places where such Beneficiated Precious Metals are smelted, refined
and/or sold or otherwise disposed of.

 

1.2 For Other Minerals.

Net Smelter Returns, in the case of all minerals other than Precious Metals and
the beneficiated products thereof, hereinafter, Other Minerals, shall be
determined by multiplying:

 

(a) the gross amount of the particular Other Mineral contained in the Monthly
Production delivered to the Payor during the preceding calendar month, by

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   58



--------------------------------------------------------------------------------

(b) the average of the New York Commodities Exchange final daily spot prices
reported for the preceding calendar month of the appropriate Other Mineral,

and subtracting from the product of Subsections 1.2(a) and 1.2(b) only the
following if actually incurred:

 

(i) charges imposed by the Payor for smelting, refining or processing Other
Minerals contained in such production, but excluding any and all charges and
costs related to Surgold’s mills or other processing plants constructed for the
purpose of milling or processing Other Minerals, in whole or in part;

 

(ii) penalty substance, assaying, and sampling charges imposed by the Payor for
smelting, refining, or processing Other Minerals contained in such production,
but excluding any and all charges and costs of or related to Surgold’s mills or
other processing plants constructed for the purpose of milling or processing
Other Minerals, in whole or in part; and

 

(iii) charges and costs, if any, for transportation and insurance of Other
Minerals and the beneficiated products thereof from Surgold’s final mill or
other final processing plant to places where such Other Minerals are smelted,
refined and/or sold or otherwise disposed of.

If for any reason the New York Commodities Exchange does not report spot pricing
for a particular Other Mineral, then the Parties shall mutually agree upon an
appropriate pricing entity or mechanism that accurately reflects the market
value of any such Other Mineral.

In the event smelting, refining, or processing of bullion from the Beneficiated
Precious Metals or Other Minerals is carried out in custom toll facilities owned
or controlled, in whole or in part, by Surgold, which facilities were not
constructed solely for the purpose of refining Beneficiated Precious Metals or
milling or processing Other Minerals from Mines, then charges, costs and
penalties for such smelting, refining or processing shall mean the amount
Surgold would have incurred if such smelting, refining or processing were
carried out at facilities not owned or controlled by Surgold then offering
comparable services for comparable products on prevailing terms, but in no event
greater than actual costs incurred by Surgold with respect to such smelting and
refining.

In the event Surgold receives insurance proceeds for loss of production of
Precious Metals or Other Minerals, Surgold shall pay to the Republic of Suriname
six percent (6%) of any such insurance proceeds which are received by Surgold
for such loss of production.

 

2. Payments of Royalty

As of the Effective Date of this Agreement, the Republic of Suriname elects to
receive its Royalty on Precious Metals ‘in kind’ as refined bullion.

Once per year on a calendar year basis during the life of production of Precious
Metals from Mines the Republic of Suriname may elect change the payment method.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   59



--------------------------------------------------------------------------------

Notice of election to receive the following year’s Royalty for Precious Metals
‘in cash’ or ‘in kind’ shall be made written notice delivered to Surgold on or
before November 1 of each year.

In the event no written election is made, the Royalty for Precious Metals will
continue to be paid to the Republic of Suriname as it is then being paid.

Royalties on Other Minerals may only be paid in cash.

2.1 Royalty In Kind

 

2.1.1 The Republic of Suriname shall open a bullion storage account at each
refinery or mint designated by Surgold as a recipient of production of Precious
Metals from Mines.

The Republic of Suriname shall be solely responsible for all costs and
liabilities associated with maintenance of such accounts, and Surgold shall not
be required to bear any additional expense with respect to such in-kind
payments.

 

2.1.2 On or before the twenty fifth (25th) day of each calendar month Surgold
shall deliver written instructions to the refinery or mint, with a copy to the
Republic of Suriname, directing the refinery or mint to deposit six percent
(6%) of the refined bullion that resulted from the Monthly Production to the
Republic of Suriname’s account or accounts.

 

2.1.3 Royalty payable ‘in kind’ on silver or platinum group metals shall be
converted to the gold equivalent of such silver or platinum group metals by
using the average monthly spot prices for Precious Metals described in Article
1.1(b) hereof.

 

2.1.4 Title to refined bullion delivered to the Republic of Suriname under this
Agreement shall pass to the Republic of Suriname at the time such bullion is
credited to the Republic of Suriname’s account of accounts at the refinery or
mint.

 

2.1.5 The Republic of Suriname agrees to hold harmless Surgold from any
liability imposed as a result of the election of the Republic of Suriname to
receive Royalty ‘in kind’ and from any losses incurred as a result of the
Republic of Suriname’s trading and hedging activities.

The Republic of Suriname assumes all responsibility for any shortages which
occur as a result of the Republic of Suriname’s anticipation of credits to its
account in advance of an actual deposit or credit to its account by a refiner or
mint.

 

2.1.6 Surgold shall deliver to the Republic of Suriname a receipt of a statement
showing charges incurred by Surgold for deductible costs depicted in Articles
1.1(i), 1.1(ii), and 1.1(iii) hereof.

Within thirty (30) days the Republic of Suriname shall remit to Surgold full
payment for such charges.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   60



--------------------------------------------------------------------------------

If the Republic of Suriname does not pay such charges when due, Surgold shall
have the right, at its election, provided the Republic of Suriname does not
dispute such charges, to deduct the gold equivalent of such charges from the
ounces of gold bullion to be credited to the Republic of Suriname in the
following month.

2.2 Royalty In Cash

If the Republic of Suriname elects to receive its Royalty for Precious Metals in
cash, and as to Royalty payable on Other Minerals, payments shall be payable on
or before the later of ten (10) days after Surgold receives payment from the
Payor or the twenty-fifth (25th) day of the month following the calendar month
in which the Minerals subject to the Royalty were shipped to the Payor by
Surgold.

For purposes of calculating the cash amount due to the Republic of Suriname,
Precious Metals and Other Minerals will be deemed to have been sold or otherwise
disposed of at the time refined production from Mines is delivered, made
available, or credited to Surgold by a refiner or mint.

The cash amount due for Royalty on Precious Metals or Other Minerals shall be
six percent (6%) of the Net Smelter Returns as provided in articles 1.1 and 1.2
of this Attachment IV as applicable.

Surgold shall make each Royalty payment by delivery of a check payable to the
Republic of Suriname and delivering such check to the Republic of Suriname at
the address listed in the Agreement, or by direct bank deposit to the Republic
of Suriname’s account as the Republic of Suriname shall designate.

3. Detailed Statement

All Royalty payments or credits shall be accompanied by a detailed statement
explaining the calculation thereof together with any available settlement sheets
from the Payor.

The Parties recognize that a period of time exists between the production of
ore, the production of doré or concentrates from ore, the production of refined
or finished product from doré or concentrates, and the receipt of Payor’s
statements for refined or finished product.

As a result, the payment of Royalty will not coincide exactly with the actual
amount of refined or finished product produced from Mines for the previous
month.

Surgold will provide final reconciliation promptly after settlement is reached
with the Payor for all lots sold or subject to other disposition in any
particular month.

In the event that the Republic of Suriname has been underpaid for any
provisional payment (whether in cash or ‘in kind’), Surgold shall pay the
difference in cash by check and not ‘in kind’ with such payment being made at
the time of the final reconciliation.

If the Republic of Suriname has been overpaid in the previous calendar month,
the Republic of Suriname shall make a payment to Surgold of the difference by
check.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   61



--------------------------------------------------------------------------------

Reconciliation payments shall be made on the same basis as used for the payment
in cash pursuant to Article 2.2 hereof.

4 Hedging Transactions

All profits and losses resulting from Surgold’s sales of Precious Metals or
Other Minerals, or Surgold’s engaging in any commodity futures trading, option
trading, or metals trading, or any combination thereof, and any other hedging
transactions including trading transactions designed to avoid losses and obtain
possible gains due to metal price fluctuations, hereinafter herinafter
collectively, Hedging Transactions, are specifically excluded from Royalty
calculations pursuant to this Agreement.

All Hedging Transactions by Surgold and all profits or losses associated
therewith, if any, shall be solely for Surgold’s account.

5 Commingling

Surgold shall have the right to commingle Precious Metals and Other Minerals
from Mines with minerals from other mines.

Before any Precious Metals or Other Minerals produced from Mines are commingled
with minerals from other mines, the Precious Metals or Other Minerals produced
from Mines shall be measured and sampled in accordance with sound mining and
metallurgical practices for moisture, metal, commercial minerals and other
appropriate content, applied on a consistent basis.

Representative samples of the Precious Metals or Other Minerals shall be
retained by Surgold and assays (including moisture and penalty substances) and
other appropriate analyses of these samples shall be made before commingling to
determine gross metal content of Precious Metals or gross metal or mineral
content of Other Minerals.

Surgold shall retain such analyses for a reasonable amount of time, but not less
than twenty four (24) months, after receipt by the Republic of Suriname of the
Royalty paid with respect to such commingled Minerals, and shall retain such
samples for not less than thirty (30) days after collection.

6. Stockpilings and Tailings

Surgold shall retains its right to process, reprocess and sell Minerals
extracted from tailings, residues, waste rock, spoiled leach materials, and
other materials (hereinafter collectively, Materials) resulting from Surgold’s
Operations, but such Mineral shall remain subject to the Royalty should the
Materials be processed or reprocessed, as the case may be, in the future and
result in the production and sale or other disposition of Minerals.

Notwithstanding the foregoing, Surgold shall have the right to commingle (as
provided herein).

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   62



--------------------------------------------------------------------------------

In the event Materials from Mines are processed or reprocessed, as the case may
be, and regardless of where such processing or reprocessing occurs, the Royalty
payable thereon shall be determined on a pro rata basis as determined by using
the best engineering and technical practices then available.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   63



--------------------------------------------------------------------------------

Attachment X

ANNUAL PROFIT

Annual Profit shall mean the annual income of Surgold subject to the levying of
corporate income tax as determined in Section 11.2 of the Agreement.

However, for the purpose of deduction in relation to the levying of income tax
the following rules shall apply for expenditures specifically indicated below:

(a) Depreciation

The depreciation of the expenditure made up to the moment of Commencement of
Commercial Production and the expenditures related to the capital equipment
during the execution of the Project shall be depreciated in a period of four
(4) years (25% per year) in a straight line, without taking into account any
residual value.

The gross earnings obtained from the sale of the disposed of capital equipment
should, however, have to be added to the Profit of the year this capital
equipment is being sold.

(b) Exploration Expenses

Exploration Expenses incurred in a given year after the Commencement of
Commercial Production within the Area of Interest shall be deducted up to an
annual maximum of ten million U.S. Dollar in the year they are incurred. Excess
amounts shall be capitalized without interest and deducted over the immediately
following three (3) year period.

(c) Reclamation Costs

Reclamation Costs shall be deducted as accrued.

All documentation prepared in accordance with Section 19.4.2 of the Agreement
shall be part of Surgold’s books and records and shall be made available to the
Inspection of Direct Taxes upon request, pursuant to the Income Tax 1922.

(d) Deduction of Interest

Interest paid to related parties may be deducted in full to the extent that
Surgold’s debt-to-equity ratio in a year is equal to or less than 4:1.

The term “debt” refers to any amount borrowed by Surgold from direct or indirect
shareholders.

For these purposes, trade and business related costs incurred by Surgold are not
to be considered as debt until they are outstanding for more than one calendar
year.

The term “equity” refers to the capital stock, paid-in capital and retained
earnings (as determined under GAAP principles) of Surgold.

The debt to equity ratio for a year shall be determined based upon a simple
average of the total debt borrowed from direct or indirect shareholders and
equity in existence at the beginning and end of that year.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   64



--------------------------------------------------------------------------------

To the extent that Surgold’s debt-to-equity ratio in a year exceeds 4:1, the
interest deduction for that year is disallowed on the portion of debt that
exceeds the debt to equity ratio (with interest on more recently incurred debt
disallowed before interest that is incurred on earlier incurred debt).

Surgold shall maintain written loan agreements for all shareholders loans, which
will provide, among other things, the terms of the shareholder loan, a repayment
schedule or date or repayment, and an explanation of how the arm’s length
interest rate was determined.

The loan agreements shall be part of Surgold’s books and records and shall be
made available to the Tax Administration upon request, pursuant to the Income
Tax 1922.

(e) Royalty

The Royalty, as described in Chapter 20 of the Agreement, shall be deductible.

(f) Service Fees

Service Fees shall be deductible.

Annual written documentation related to the Service Fees shall be maintained by
Surgold as part of its books and records in Suriname and shall be made available
to the Inspector of Direct Taxes upon request, pursuant to the Income Tax 1922.

(g) Statistic Fee and Consent Fee

Statistic Fee and Consent Fee, as provided by Section 8.1.1 shall be deductible.

(h) Contributions for Community Development

All contributions for Community Development shall be deductible.

(i) Reinvestment Reserve

Surgold is entitled to form a reinvestment reserve, as referred to in Article 69
of the Mining Act.

(j) Mining Act

The provisions of the Mining Act shall be applicable to this Agreement, except
insofar as otherwise provided in this Agreement.

 

Mineral Agreement between

The Republic of Suriname and Suriname Gold Company LLC

   65



--------------------------------------------------------------------------------

Appendix belonging to letter no. 1816/13

ACT of September 10, 2013

containing permission to enter into a

Mineral Agreement with Suriname Gold

Company LLC concerning the area

known as Merian, District of Sipaliwini.

(Act Merian Gold Project).

BILL

THE PRESIDENT OF THE REPUBLIC OF SURINAME

Having taken in consideration that – with a view to the development of the
mineral potential of Suriname – it is necessary to give the Government of the
Republic of Suriname permission to enter into an agreement with Suriname Gold
Company LLC;

Having heard the Council of State, after approval by the National Assembly, has
passed the following act:

Article 1

1. The Government of Suriname is given permission to enter into an agreement
with Suriname Gold Company LLC, a legal person according to the law of the State
of Delaware (United States of America), for the commercial exploitation of gold
and associated metals in the area known as ‘Merian’ in the District of
Sipaliwini, which agreement, including its appendices, is contained in the
appendix belonging with the law.

2. The Minister of Natural Resources and the Minister of Finance are authorized
to sign the agreement referred to in Paragraph 1 for and on behalf of the
Republic of Suriname.

3. Any intended participation of the State of Suriname in any mining right will
be effected through a company in which the State of has full control, which
company will participate in accordance with the appendices of the agreement
referred to in Article 1 Paragraph 1.

Article 2

1. Insofar as the provisions of the agreement referred to in Article 1 Paragraph
1 derogate from existing legal regulations or are in violation thereof, the
provisions of this agreement shall prevail. The provisions referred to in this
Paragraph have been exhaustively included in the agreement referred to.

2. The legal regulations referred to in Paragraph 1 are exclusive of:

a. The Constitution of the Republic of Suriname;

b. The international agreements applicable to the Republic of Suriname with
foreign nations or bodies under the law of nations, or statutes or rules of
procedure from or issued by such organizations under the law of nations, of
which Suriname is a member;

c. The Act containing General Provisions of the Legislation of Suriname;

d. The Penal Code and other laws, insofar as they concern the penal provisions
laid down in such laws;

e. The Code of Criminal Proceedings; and

f. Surinamese legal regulations in respect of the peoples living in tribal
communities.

Article 3

Future legal regulations concerning the rates of income tax for companies will
not change the income tax rate to be used as agreed in the Agreement referred to
in Article 1 Paragraph 1 neither to the advantage nor the disadvantage.



--------------------------------------------------------------------------------

Article 4

1. This Act can be cited as the “Act Merian Gold Project”

2. This Acts will be published in the Bulletin of Acts, Orders and Regulations
of the Republic of Suriname and shall enter into force on the day following its
publication.

3. The Minister of Natural Resources and the Minister of Finance shall be
charged with the implementation of this act.

Done in Paramaribo, September 10, 2013

DESIRÉ D. BOUTERSE

ACT of September 10, 2013

containing permission to enter into a

Mineral Agreement with Suriname Gold

Company LLC concerning the area

known as Merian, District of Sipaliwini.

(Act Merian Gold Project).

EXPLANATORY NOTE

GENERAL

This act has a purpose to grant permission to the Government of the Republic of
Suriname to enter into a mineral agreement with Suriname Gold Company LLC, with
the emphasis on the exploitation of gold. This agreement, however, contains
provisions that derogate from existing legal regulations, which is only allowed
if the National Assembly has given its explicit consent thereto.

That consent also includes the authorization of the Minister of Natural
Resources and the Minister of Finance to bind the Republic of Suriname by
signing the agreement.

Entering into the agreement with Suriname Gold Company LLC should lead to the
development of a large-scale gold industry in East Suriname and as such should
be very favourable for the Surinamese economy. This agreement should, however,
not be only be counted to the efforts of the Government to give strong impulses
to the Surinamese economy, but should also be placed within the framework of its
pursuit to bring development to the population in all corners of Suriname.

The Government has decided to use the option to participate in the exploitation,
as referred to in Article 32 of the Mining Act.

The negotiations with Suriname Gold Company LLC within this context has led to
the Republic of Suriname being able to participate up to at most 25% in the
Merian Gold Project (see: Article 3.1 of the Mineral Agreement). The right to
participate that is established by and through the exercise of this option is,
however, passed on to a company limited by shares to be established (NV 2), in
which the Republic of Suriname has full control over the management (Article 3.2
of the Mineral Agreement).

The Republic of Suriname will also receive royalty in addition to income from
taxes, which royalty will be 6% over the Net Smelter Returns (Articles 11.2,
11.3 and 20.1 of the Mineral Agreement), and more in particular in kind as
refined gold, unless payment in cash would be preferred. The royalty percentage
agreed upon, for that matter, belongs internationally to the higher segment of
royalty compensation for gold mining.

It is also taken into account that the investments of Suriname Gold Company LLC,
in addition will have a spin-off effect on the activities of local companies and
persons, so that increased tax earnings can also be expected for the Republic of
Suriname.

Appendix I of the Mineral Agreement contains the partnership agreement between
the company to be established by the State (NV 2) and Suriname Gold Company LLC.
The structure of a limited partnership was selected, in which Suriname Gold
Company LLC will act as managing partner and NV 2 will act as silent partner.



--------------------------------------------------------------------------------

NV 2, however, to obtain partnership rights, will have to make an initial
contribution to the partnership (Article 5.2 of the Partnership Agreement), and
will furthermore on tha basis of approved programmes and budgets through
so-called cash call have to contribute proportionately to the cash needs of the
partnership (Article 10.6 of the partnership agreement).

The contribution of Suriname Gold Company LLC to the partnership will consist
amongst other things of the use of the rights from the Merian Right of
Exploitation, but automatically also all rights of exploitation and exploration
of gold and associated matals that it will obtain in the future in the joint
area around the Merian area, the Area of Interest (Articles 5.1.2 and 15.1 of
the partnership agreement).

The Republic of Suriname will as shareholder of NV 2 be able to profit also in
an indirect manner from the benefits of future exploration and exploitation
rights of Suriname Gold Company LLC in the area.

EXPLANATION BY ARTICLE

Article 2

Of the legal regulations that derogate from the Mineral Agreement have been
excluded: the Constitution, the international agreements applicable to the
Republic of Suriname with foreign nations or bodies under the law of nations, as
well as statutes or rules of procedure from or issued by such organizations
under the law of nations, of which Suriname is a member, the Act containing
General Provisions of the Legislation of Suriname, the Penal Code and other
laws, insofar as they concern the penal provisions laid down in such laws, the
Code of Criminal Proceedings; and Surinamese legal regulations in respect of the
peoples living in tribal communities.

Article 3

In Article 11.2.6 of the agreement referred to in Article 1 Paragraph 1 is
agreed that Suriname Gold Company LLC for the duration of this agreement will
have to pay thirty-six per cent (36%) over the annual profits in income tax.
This rate is fixed for the duration of the agreement. This legal provision thus
excludes that future legal regulations of any nature whatsoever will change
this.

Done in Paramaribo, the September 10, 2013

DESIRÉ D. BOUTERSE



--------------------------------------------------------------------------------

LETTERHEAD OF THE MINISTRY OF NATURAL RESOURCES

No.: NH13/947

To:

The Managing Director of Suriname Gold Company LLC,

Mr. A. Van Kersen

Surinamestraat no. 54

 

Paramaribo, 21 November 2013

Subject: Your letter of 31 October 2013

Dear Mr. Van Kersen,

With this letter we confirm the receipt of your letter of 31 October 2013.

Before discussing the request contained in the letter, it does not appear to be
superfluous to emphasize to you that amendments in the Mineral Agreement adopted
by the National Assembly on the 7th of June 2013, will only be possible after
having obtained permission for that purpose from the National Assembly. As
Minister we are not authorized to do so. The Minister of Natural Resources is
indeed charged, together with the Minister of Finance, pursuant to Article 4
Paragraph 3 of the Merian Gold Project Act (Bulletin of Acts, Orders and
Regulations S.B. 2013 no. 162) with the implementation of this act. This letter
has to be seen within that context.

For as far as your question is concerned on obtaining clarity about Articles 3.1
and 3.2 amended by the National Assembly of the draft of the Mineral Agreement,
we can state as follows. These amendments were made to emphasize that, after the
exercise by the Republic of Suriname of its participation option which
originates in Article 32 of the Mining Act, the actual participation in the
Merian Gold Project by the Republic of Suriname will take place through a
Company Limited by Shares to be designated. The right itself to participate in
the Merian Gold Project arises after all through the exercise of the
participation option by the Republic of Suriname.

This right to participation should thus immediately after it comes into being be
considered to be transferred by the Republic of Suriname to the Company Limited
by Shares to be designated (NV 2).

The participation option of the Republic of Suriname to participate for at most
25% in the Merian Gold Project is for that matter referred to in the draft of
the Mineral Agreement as ‘the Option’.

Trusting to have taken away the lack of clarity about the purport of Articles
3.1 and 3.2 of the approved draft of the Mineral Agreement, we remain,

Yours faithfully,

The Minister of Natural Resources

[signature illegible]

Ir. J.K. Hok

For approval

The Acting Minister of Finance,

[signature illegible]

Mr. S. Relyveld



--------------------------------------------------------------------------------

No. 185

BULLETIN OF ACTS, ORDER AND REGULATIONS

OF THE

REPUBLIC OF SURINAME

ORDER of the Minister of Natural Resources of 20 November 2013 no. 690/13-0373,
containing the establishment of the policies to be followed by means of the
transfer and maintenance of rights of exploration and exploitation of gold and
other minerals by Suriname Gold Company LLC.

THE MINISTER OF NATURAL RESOURCES

Having read: the application of Suriname Gold Company LLC of 31 October 2013.

IN VIEW OF:

1. Article 4 Paragraph 3 of the Merian Gold Project Act (Bulletin of Acts,
Orders and Regulations S.B. 2013 no. 162);

2. Articles 5 Paragraph 1 and 15 Paragraph 1 under a of the Order on Task
Descriptions Departments 1991 (Bulletin of Acts, Orders and Regulations S.B.
1991 no. 58, as amended last by S.B. 2010 no. 124).

CONSIDERING:

 

•   that transparent and consistent policies are desirable in the transfer and
maintenance of rights of exploration and exploitation of gold and other minerals
located within the socalled “Area of Interest”, as referred to in the Agreement
annexed to the Merian Gold Project Act (hereinafter: the Mineral Agreement);

 

•   that the policies in respect hereof should for that reason be laid down.

HAS DECIDED:

I. To lay down as the policy to be followed for the rights of exploration and
exploitation for gold and other minerals to be acquired by Suriname Gold Company
LLC by means of transfer from companies affiliated to it or from third parties:

a. that the Suriname Gold Company LLC is completely free, taking the applicable
legal regulations into account, to acquire rights of exploration and
exploitation for gold and other minerals within the aforementioned Area of
Interest from companies affiliated to it or from third parties;

b. that, however, to bring the (renewed) rights of exploration to be acquired
under the governance of the Mineral Agreement, it is required to limit the
rights to be acquired and more in particular to only include ‘gold and all
metals that occur in nature normally together with gold’;

c. that for that purpose it is necessary that Suriname Gold Company LLC also
indicates this in its request to the Minister of Natural Resources for the
transfer of such rights, after which for the thus acquired renewed rights of
exploration and the successive rights of exploitation the provisions of the
Mineral Agreement will apply;

d. that in the foregoing, the procedure and time periods stipulated in Article
4.6 under c and d of the Mineral Agreement shall be equally applicable.

II. To lay down as the policy to be followed in respect of the already existing
rights of exploration for gold and other minerals belonging to third parties in
aforementioned Area of Interest:

a. that the provisions of the Mining Act will be conscientiously observed, in
particular the provisions relating to the extension, reduction and termination
of these rights as well as to the granting of the successive rights of
exploitation for gold and other minerals;



--------------------------------------------------------------------------------

b. that this entails that within the Area of Interest only Rights of Exploration
and Rights of Exploitation for gold and other minerals that are in “good
standing” belonging to third parties shall be maintained.

III. To lay down that the Ministers of Natural Resources and Home Affairs shall
be in charge of the implementation of this Order.

IV. To determine that this Order will be published in the Bulletin of Acts,
Orders and Regulations of the Republic of Suriname and will come into force on
the day of signing of the Mineral Agreement.

V. To send a copy of this Order to the Chairman of the Suriname Audit Chamber,
the Director of the Cabinet of the President of the Republic of Suriname, the
Vice-President of the Republic of Suriname, the Permanent Secretary of Finance,
the Permanent Secretary General Affairs of the Ministry of Home Affairs, the
Permanent Secretary of Justice and Police, the Director of the Bureau of
National Security, the Permanent Secretary of Labour, Technological Development
and Environment, the Director of NIMOS, the Director of the Bauxite Institute
Suriname, the Permanent Secretary of Natural Resources, the Chief of the
Suriname Police Corps, the Mortgage Keeper, and other interested parties.

Paramaribo, the 20th of November 2013,

J.K. HOK.

Issued in Paramaribo, the 21st of November 2013

The Minister of Home Affairs,

S. MOESTADJA.